Exhibit 10.80

Portions of this document marked [*] are requested to be treated confidentially.

EXECUTION VERSION

LICENSE AGREEMENT

by and between

SALIX PHARMACEUTICALS, INC.

and

PROGENICS PHARMACEUTICALS, INC.

PROGENICS PHARMACEUTICALS NEVADA, INC.

and

EXCELSIOR LIFE SCIENCES IRELAND LIMITED

Dated as of 3 February 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    DEFINITIONS      6    2.    LICENSE GRANTS AND RELATED
MATTERS      27       2.1.    License from Progenics to Salix      27       2.2.
   Sublicenses      27       2.3.    Direct Licenses to Affiliates      28      
2.4.    Certain Matters Relating to the University of Chicago      29       2.5.
   License from Salix to Progenics      29       2.6.    Enforcement of
Non-Assertion of Rights Covenants      29       2.7.    Non-Assertion of
Progenics’s Rights; Non-Exclusive License Grant; Non-Assertion by Salix      30
      2.8.    Fully Paid-Up, Royalty Free License      30       2.9.    Know-How
Disclosure and Transfer      30       2.10.    Costs of Assistance      31      
2.11.    No Implied Rights      31       2.12.    Japan      31    3.   
GOVERNANCE OF COLLABORATION      33       3.1.    Joint Committees      33      
3.2.    Membership      34       3.3.    Committee Meetings      35       3.4.
   Committee Officers; Minutes      35       3.5.    Decision-Making      35   
   3.6.    Sunset Provision      36       3.7.    Oversight by Senior Executives
     36    4.    DEVELOPMENT      36       4.1.    Development Plan      36   
   4.2.    Development Responsibilities of Salix      37       4.3.    Records
     38       4.4.    Reports on Development      38       4.5.    Transfer of
Data      39       4.6.    Ongoing Development Work      39    5.   
COMMERCIALIZATION      41       5.1.    Salix’s Commercialization
Responsibilities and Efforts      41       5.2.    Transition; Supply      42   
   5.3.    Marketing Materials and Corporate Branding      43       5.4.   
Sharing of Information      43       5.5.    Unauthorized Sales      43   

 

1



--------------------------------------------------------------------------------

6.    PAYMENTS BY SALIX TO PROGENICS    44    6.1.    Upfront License Fee
Payment    44    6.2.    Development Milestone Payments    45    6.3.   
Commercialization Milestone Payments    45    6.4.    Ex-U.S. Sublicenses and
Sales    46    6.5.    Royalty Payments    46    6.6.    Reports and Payments   
48    6.7.    Diagnostic or Veterinary Products    50 7.    INTELLECTUAL
PROPERTY    51    7.1.    Ownership of Intellectual Property    51    7.2.   
Patent Prosecution    51    7.3.    Enforcement of Patent Rights    56    7.4.
   Infringement and Third Party Licenses    60    7.5.    Trademarks    61 8.   
CONFIDENTIALITY    62    8.1.    Product Information    62    8.2.   
Confidentiality    63    8.3.    Authorized Disclosure    64    8.4.    SEC
Filings and Other Disclosures    64    8.5.    Public Announcements;
Publications    65 9.    REPRESENTATIONS AND WARRANTIES    66    9.1.   
Representations and Warranties of Each Expanded Party    66    9.2.   
Additional Representations and Warranties of Progenics    67    9.3.    Survival
   77    9.4.    Progenics Party Covenants    77 10.    TERM AND TERMINATION   
79    10.1.    Term    79    10.2.    Termination for Cause    79    10.3.   
Termination for Insolvency or Bankruptcy    80    10.4.    Termination by Salix
at Its Discretion    80    10.5.    Termination of Licenses; Accrued Obligations
   80    10.6.    Effects of Termination or Expiration    81    10.7.    Sale of
Inventory    83    10.8.    Effect of Termination on Sublicenses Granted by
Salix    83    10.9.    Milestone Payments; Royalties    84    10.10.   
Surviving Provisions    84    10.11.    Bankruptcy-Related Matters    84 11.   
INDEMNIFICATION AND INSURANCE    86    11.1.    Indemnification by Salix    86
   11.2.    Indemnification by Progenics    86

 

2



--------------------------------------------------------------------------------

   11.3.    Procedure      86       11.4.    Insurance      87    12.   
REGULATORY MATTERS, PRODUCT SAFETY ISSUES, PRODUCT RECALLS      88       12.1.
   Regulatory Matters      88       12.2.    Rights of Cross-Reference      88
      12.3.    Communications with Regulatory Authorities      89       12.4.   
Regulatory Audits      90       12.5.    Ownership of Regulatory Documentation,
Registrational Filings and Regulatory Approvals; Transfer of Registrational
Filings and Regulatory Approvals      91       12.6.    Medical and Customer
Inquiries      91       12.7.    Safety Agreement      91       12.8.    Product
Recalls      92    13.    MISCELLANEOUS      92       13.1.    Force Majeure   
  92       13.2.    Agency      93       13.3.    Choice of Law      93      
13.4.    Notices      93       13.5.    Severability      95       13.6.   
Entire Agreement      95       13.7.    Modifications; No Waiver      95      
13.8.    Cumulative Remedies      95       13.9.    Assignment; Binding Effect
     96       13.10.    Change in Control of Progenics; Acquisition      96   
   13.11.    Counterparts      97       13.12.    Executive Mediation      97   
   13.13.    No Consequential Damages      98       13.14.    Interpretation   
  98       13.15.    Representation by Counsel      98       13.16.    Further
Assurances      98       13.17.    Jurisdiction; Venue; Service      99      
13.18.    Specific Enforcement      99       13.19.    Export Control      99   
   13.20.    Performance by Third Party Contractors and Affiliates      100   
   13.21.    No Benefit to Third Parties      100       13.22.    Effect of
Termination of the UR Labs-Progenics Agreement      100       13.23.    Effect
of Termination of the [*] Agreement      102   

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.32

   Chemical drawing of Compound

Schedule 1.135

   Salix COGs

Schedule 1.139

   Salix Competitors

Schedule 4.1

   Initial Development Outline

Schedule 4.6(d)

   Major supply and other contracts

Schedule 5.1(a)

   Initial Commercialization Outline

Schedule [*]

   [*]

Schedule [*]

   [*]

Schedule 9.2(a)(i)

   Licensed Patent Rights

Schedule 9.2(a)(ii)

   Progenics Third Party Agreements

Schedule 9.2(b)(i)

   Wyeth Collaboration Patent Rights

Schedule 9.2(b)(ii)

   Wyeth Collaboration Joint Patent Rights

Schedule 9.2(c)(i)

   Exceptions to ownership of Patent Rights

Schedule 9.2(c)(ii)

   Exceptions to ownership of interest in Joint Patent Rights

Schedule 9.2(d)

   Exceptions as to inventors

Schedule 9.2(e)

   Exceptions as to prior art

Schedule 9.2(f)

   Exceptions as to interest in Progenics Know-How

Schedule 9.2(i)

   Exceptions as to freedom to operate

Schedule 9.2(j)(i)

   Exceptions as to validity and enforceability of Progenics Patent Rights

Schedule 9.2(j)(ii)

   Exceptions as to misappropriation

Schedule 9.2(j)(iii)

   Exceptions as to claims of invalidity or unenforceability of Licensed Patent
Rights

Schedule 9.2(m)

   Disclosures in respect of RELISTOR marks

Schedule 9.2(o)

   Adverse Information

Schedule 9.2(p)

   Studies

Schedule 9.2(r)(i)

   Regulatory Approvals

Schedule 9.2(s)

   Promotional Materials

RELATED AGREEMENTS

[*]

[*]

2010 Agreement Related to Progenics’s MNTX In-License, among the Expanded
Parties and the University of Chicago and ARCH Development Corporation

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of
3 February 2011 (the “Effective Date”), by and between Salix Pharmaceuticals,
Inc., a corporation existing under the laws of California and having a place of
business at 1700 Perimeter Park Drive, Morrisville, NC 27560 (“Salix”), and
Progenics Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Delaware and having a principal place of business at 777
Old Saw Mill River Road, Tarrytown, NY 10591 (“Progenics”), Progenics
Pharmaceuticals Nevada, Inc., a corporation organized and existing under the
laws of the State of Nevada and having a principal place of business at 777 Old
Saw Mill River Road, Tarrytown, NY 10591, USA and a wholly-owned subsidiary of
Progenics (“ProNev”), and Excelsior Life Sciences Ireland Limited, a corporation
organized and existing under the laws of Ireland and having a principal place of
business at 25/28 North Wall Quay, Dublin 1 Ireland and a wholly-owned
subsidiary of Progenics (“Excelsior,” and together with Progenics and ProNev,
the “Progenics Parties”). Salix and Progenics may each be referred to herein
individually as a “Party” and, collectively, as the “Parties.” Salix and the
Progenics Parties may each be referred to herein individually as an “Expanded
Party” and, collectively, as the “Expanded Parties.”

BACKGROUND

A. Salix is in the business of discovering, developing, manufacturing and
marketing human pharmaceutical products.

B. Progenics is a biopharmaceutical company focusing on the development and
commercialization of innovative therapeutic products. Progenics has developed
[*]-methylnaltrexone (“[*]-MNTX”) for the treatment of opioid-induced
constipation associated with advanced illness and is developing [*]-MNTX for
other indications and in other formulations.

C. The Progenics Parties own or have rights under certain patents, patent
applications, other valuable technology and know-how relating to [*]-MNTX and
other methylnaltrexone molecules.

D. Progenics and ProNev entered into a License and Co-Development Agreement with
Wyeth, acting through Wyeth Pharmaceuticals Division, Wyeth Whitehall
Pharmaceuticals, Inc. and Wyeth Ayerst Lederle, Inc. (collectively, “Wyeth”),
dated as of 23 December 2005 (the “Wyeth Agreement”), under which Progenics
granted Wyeth a worldwide license to develop and commercialize [*]-MNTX.

E. The parties to the Wyeth Agreement entered into a Partial Termination and
License Agreement, dated 16 October 2008 (the “Partial Termination Agreement”),
confirming the termination with respect to Japan of the rights granted to Wyeth
under the Wyeth Agreement.

F. Progenics entered into a License Agreement with Ono Pharmaceutical Co., Ltd.
(“Ono”), dated as of 16 October 2008 (the “Ono Agreement”), under which
Progenics granted Ono a license to develop and commercialize the subcutaneous
formulation of [*]-MNTX for the Japanese market and an option to develop and
commercialize additional formulations of [*]-MNTX.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

G. Wyeth and certain of its affiliates and Progenics, ProNev and their affiliate
Excelsior entered into a Termination and Transition Agreement, effective
1 October 2009, as amended (the “Termination Agreement”), providing for the
termination of the Wyeth Agreement and the Partial Termination Agreement.

H. Salix and Progenics wish to collaborate regarding the further development and
commercialization of methylnaltrexone worldwide except, unless and until Japan
is included in the Territory hereunder, for Japan, and Progenics wishes to grant
to Salix, and Salix wishes to receive from Progenics, a license to so develop
and commercialize methylnaltrexone.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Expanded Parties hereby agree as follows:

1. DEFINITIONS

Capitalized terms used in this Agreement, including its Exhibits and/or
Schedules, and not otherwise defined herein shall have the following meanings:

1.1. “1985 Agreement” means the Option and License Agreement entered into by UR
Labs and the University of Chicago and dated as of 8 May 1985, as amended.

1.2. “[*]” has the meaning set forth in Section [*].

1.3. “[*]” has the meaning set forth in Section [*].

1.4. “[*]” has the meaning set forth in Section [*].

1.5. “[*]” means, in respect of the [*] or the [*], that:

(a) the [*] required for [*] does not contain any [*]; and, in addition,

(b) [*] is required by the [*].

1.6. “Acquisition,” with respect to a Party, means a merger, acquisition
(whether of all of the stock or all or substantially all of the assets of a
Person or any operating or business division of a Person) or similar transaction
by or with the Party, other than a Change in Control of the Party.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------

1.7. “Action Party” has the meaning set forth in Section 7.3(d).

1.8. “Adverse Events” has the meaning set forth in Section 9.2(o).

1.9. “Affiliate” means, in respect of any Person, any other Person that,
directly controls or is controlled by, or is under common control with the first
Person. For purposes of this definition , “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means
(a) the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (b) ownership, directly or indirectly, of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the voting securities, or other voting ownership interests, in the case of any
limited liability company or other type of legal entity.

1.10. “Agreement” has the meaning set forth in the first paragraph hereof.

1.11. “API” means active pharmaceutical ingredient.

1.12. “Applicable Law” means applicable national, federal, state, provincial,
local or other laws, statutes, rules, regulations and guidances, including
rules, regulations, guidances, guidelines or other requirements of Regulatory
Authorities or other governmental authorities, as in effect from time to time in
any jurisdiction.

1.13. “Applicable Net Sales Percentage” has the meaning set forth in
Section 6.5(a).

1.14. “Board of Directors” has the meaning set forth in the definition of
“Change in Control.”

1.15. “Business Day” means a day other than a Saturday or a Sunday on which
banks in New York, New York are open for the conduct of regular banking
business.

1.16. “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.17. “cGCP” means current good clinical practices as stated in Applicable Law,
including Directive 2001/20/EC, Directive 2005/28/EC, and 21 C.F.R. Parts 50, 56
and 312 et seq., each as amended from time to time and all FDA and ICH
guidelines related thereto, including the ICH Consolidated Guidelines on Good
Clinical Practices.

1.18. “cGLP” means current good laboratory practices as stated in Applicable
Law, including Directive 2004/10/EC and 21 C.F.R. Part 58 et seq., each as
amended from time to time and all FDA and Council of the Organization for
Economic Cooperation and Development (OECD) guidelines related thereto.

1.19. “cGMP” means current good manufacturing practices as stated in Applicable
Law, including 21 C.F.R. Part 210 and 211 and Directive 2003/94/EEC, each as
amended from time to time and all FDA, European Commission and ICH guidelines
related thereto.

 

7



--------------------------------------------------------------------------------

1.20. “Change in Control”, with respect to a Party, shall be deemed to have
occurred if any of the following occurs after the Effective Date:

(i) any “person” or “group” (as such terms are defined below) (a) is or becomes
the “beneficial owner” (as defined below), directly or indirectly, of shares of
capital stock or other interests (including partnership interests) of such Party
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the directors, managers or similar
supervisory positions (“Voting Stock”) of such Party representing fifty percent
(50%) or more of the total voting power of all outstanding classes of Voting
Stock of such Party or (b) has the power, directly or indirectly, to elect a
majority of the members of the Party’s board of directors or similar governing
body (“Board of Directors”); or

(ii) such Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of
the Board of Directors of such Party immediately prior to such transaction
constitute less than a majority of the members of the Board of Directors of such
Party or such surviving Person immediately following such transaction or (b) the
Persons that beneficially owned, directly or indirectly, the shares of Voting
Stock of such Party immediately prior to such transaction cease to beneficially
own, directly or indirectly, shares of Voting Stock of such Party representing
at least a majority of the total voting power of all outstanding classes of
Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or

(iii) such Party sells or transfers to any Third Party, in one or more related
transactions, properties or assets representing all or substantially all of such
Party’s consolidated total assets; or

(iv) the holders of capital stock of such Party approve a plan or proposal for
the liquidation or dissolution of such Party.

For the purpose of this definition of Change in Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act, (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act, and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”

1.21. “Chronic Pain Product” means a Product for use in the Human Field for the
treatment of opioid-induced constipation arising from the treatment of chronic
pain associated with one or more non-cancer diseases or conditions.

 

8



--------------------------------------------------------------------------------

1.22. “[*]” has the meaning set forth in Section [*].

1.23. “Claim” means any claim, action, cause of action, chose in action, or suit
(in contract or tort or otherwise), litigation, arbitration, investigation,
opposition, hearing, complaint, demand, notice or proceeding to, from, by or
before any arbitrator, court, administrative organization, or other governmental
authority or other Person.

1.24. “Clinical Data” means all information relating to a drug product made,
collected or otherwise generated in the performance of or in connection with any
clinical trials (including any Phase 4 Clinical Trials), including any data,
reports and results relating thereto.

1.25. “CMC” means Chemistry, Manufacturing and Controls information as required
to be submitted under Section 505 of the FD&C Act and 21 C.F.R. 214.

1.26. “Collaboration” means the Development, Commercialization and other
activities of Salix and Progenics under this Agreement in respect of Products in
the Field in or for the Territory.

1.27. “Commercialization” means, in respect of a particular compound or product
and a particular country, all activities related to the commercial exploitation
of the compound or product in the country, including the making, having made,
supply, use, importation, exportation, marketing, promotion, distribution,
pre-launch, launch, offering for sale or sale of the compound or product in the
country. When used as a verb, “Commercialize” or “Commercializing” means to
engage in Commercialization.

1.28. “Commercialization Milestone Payments” has the meaning set forth in
Section 6.3.

1.29. “Commercialization Plan” means a comprehensive plan prepared by Salix (as
amended from time to time in accordance with this Agreement) that specifies the
efforts Salix, its Affiliates and Sublicensees intend to use in respect of
Commercialization of Products in the Field in the Territory, which plan shall be
consistent with the Initial Commercialization Outline and with Salix’s
obligations under Section 5.1 and shall include (with reasonable detail) a
description of, and [*] and [*] for, all Product-related [*] activities
(including activities [*] and other arrangements affecting the Commercialization
of Products), including [*] activities, the [*] in each Major Market Country,
Product-related [*] in each Major Market Country, Product-related [*] activities
to be performed by [*] in furtherance of Commercialization of Products in the
Field in the Territory, and the general [*] in each Major Market Country.

1.30. “Commercially Reasonable Efforts” means efforts and resources normally
used by the Party required to use such efforts and resources for a product,
proposed product or technology owned by it or to which it has rights, which is
of similar commercial potential at a similar stage in its development or product
life to the product in question, (a) taking into account issues of: [*].

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

1.31. “Committee” and “Committees” have the meaning set forth in Section 3.1.

1.32. “Compound” means methylnaltrexone (MNTX), which is chemically defined as
[*]. A chemical drawing of the Compound is attached as Schedule 1.32.

1.33. “Confidential Information” means all information disclosed by one Expanded
Party to another Expanded Party (other than solely by virtue of such information
being disclosed between the Progenics Parties), whether prior to the Effective
Date or during the Term, that either is identified as confidential or is
information that is of a nature that is customarily regarded as confidential
within the pharmaceutical industry, whether disclosed in electronic, tangible,
oral or visual form. The terms and existence of this Agreement shall constitute
Confidential Information of each Expanded Party, the restrictions on disclosure
of which imposed hereunder shall be subject to Section 8.4.

1.34. “Control” means, with respect to any item of Know-How, Regulatory
Documentation, Patent Rights, or trademark or other intellectual property right,
possession of the right, whether directly or indirectly, whether existing as of
the Effective Date or thereafter acquired, and whether by ownership, license or
otherwise (other than by operation of any license and other grants hereunder),
to assign or grant a license, sublicense or other right to or under such
Know-How, Regulatory Documentation, Patent Rights, or trademark or other
intellectual property right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party.

1.35. “Controlling Affiliate” of a Person means an Affiliate that controls (as
such term is used in the definition of Affiliate) such Person.

1.36. “Controlling Third Party” has the meaning set forth in the definition of
Progenics Know-How.

1.37. “CRO” has the meaning set forth in Section 9.2(n)(iii).

1.38. “Cure Period” has the meaning set forth in Section 10.2(a).

1.39. “Debtor Party” has the meaning set forth in the Section 10.11.

1.40. “Designated Countries” means (a) the Major Market Countries, (b) any
country in the Territory in which [*] or [*] have, [*], [*] and [*], and (c) all
other countries in the Territory except [*] and [*].

1.41. “Development” means, in respect of a particular compound or pharmaceutical
product and a particular country, all activities related to the development of
the compound or

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

product and obtaining Regulatory Approval for the compound or product in the
country, including all activities related to research, development, preclinical
testing, stability testing, toxicology, formulation, product line-extensions,
clinical trials, regulatory affairs, statistical analysis, report writing,
manufacturing process and scale up, qualification and validation activities,
product life-cycle management, quality assurance/quality control development and
regulatory filing creation and submission related to obtaining Regulatory
Approval for the compound or product in the country. When used as a verb,
“Develop” or “Developing” means to engage in Development.

1.42. “Development Milestone Payments” has the meaning set forth in Section 6.2.

1.43. “Development Plan” has the meaning set forth in Section 4.1.

1.44. “Disclosing Party” has the meaning set forth in Section 8.2.

1.45. “Dispute” has the meaning set forth in Section 13.12(a).

1.46. “Drug Price Approval” means, with respect to any drug product in any
country, the achievement of all applicable pricing and reimbursement approvals
with respect to such drug product in such country.

1.47. “Effective Date” has the meaning set forth in the first paragraph hereof.

1.48. “EMEA” means the European Medicines Association, and any successor agency
thereto.

1.49. “Excelsior” has the meaning set forth in the first paragraph hereof.

1.50. “Executive Mediation” has the meaning set forth in Section 13.12(a).

1.51. “Expanded Party” has the meaning set forth in the first paragraph hereof.

1.52. “FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act,
as amended, and the rules and regulations promulgated thereunder.

1.53. “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

1.54. “Field” means the Human Field and the Non-Human Animal Field, together.

1.55. “First Commercial Sale” means, with respect to a particular Product and a
particular country in the Territory, the first commercial sale of such Product
to a Third Party in such country after such Product has been granted Regulatory
Marketing Approval by a Regulatory Authority in the Territory. By way of example
and for the avoidance of doubt, the

 

11



--------------------------------------------------------------------------------

First Commercial Sale of a [*] shall be the first commercial sale of such
Product to a Third Party in such country after such [*] has been granted
Regulatory Marketing Approval by a Regulatory Authority in the Territory for an
[*].

1.56. “FTE Rate” means the hourly rate of [*] dollars ($[*]) per hour for
certain activities that Salix requests Progenics to perform under the
Collaboration. This hourly rate shall apply to Progenics activities through [*],
and will be adjusted at the beginning of each subsequent Calendar Year from the
prior year amount by the change in the United States Department of Labor Bureau
of Labor Statistics Consumer Price Index- All Urban Consumers during the prior
year.

1.57. “GAAP” means U.S. generally accepted accounting principles consistently
applied.

1.58. “[*] Patent Rights” means those Patent Rights licensed by [*] [*] to
Progenics pursuant to a Third Party Agreement between [*] and Progenics dated
[*], as and to the extent such Patent Rights subsist and claim inventions made
on or prior to the Effective Date and as and to the extent Controlled by
Progenics, Progenics’s Affiliates, Salix or Salix’s Affiliates as of the
Effective Date or at any time during the Term.

1.59. “Human Field” means all uses in humans, including the diagnosis, treatment
or prevention of diseases or conditions in humans.

1.60. “Indemnified Party” has the meaning set forth in Section 11.3.

1.61. “Indemnifying Party” has the meaning set forth in Section 11.3.

1.62. “IND” means an investigational new drug application, clinical study
application, clinical trial exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformity with the requirements of such Regulatory
Authority.

1.63. “Initial Commercialization Outline” has the meaning set forth in
Section 5.1.

1.64. “Initial Development Outline” has the meaning set forth in Section 4.1.

1.65. “Invoiced Sales” has the meaning set forth in the definition of Net Sales.

1.66. “Japan” means the country of Japan (Nihon/Nippon Koku).

1.67. “JDC” has the meaning set forth in Section 3.1(a).

1.68. “Joint Know-How” means any Know-How made or created in the course of the
Collaboration jointly by employees or agents of Progenics or any of its
Affiliates or licensees (to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

the extent such Know-How involving such a licensee is Controlled by Progenics)
and employees or agents of Salix or any of its Affiliates or Sublicensees (to
the extent such Know-How involving such a Sublicensee is Controlled by Salix),
as determined in accordance with Section 7.1(a).

1.69. “Joint Patent Rights” means any Patent Rights related to any invention,
development or discovery made or created in the course of the Collaboration
jointly by employees or agents of Progenics or any of its Affiliates or
licensees (to the extent such Patent Rights involving such a licensee is
Controlled by Progenics) and employees or agents of Salix or any of its
Affiliates or Sublicensees (to the extent such Patent Rights involving such a
Sublicensee is Controlled by Salix), as determined in accordance with
Section 7.1(a).

1.70. “Joint Technology” means the Joint Know-How and the Joint Patent Rights.

1.71. “JSC” has the meaning set forth in Section 3.1(a).

1.72. “Know-How” means any confidential unpatented or unpatentable invention,
development, discovery, technology, cell line, biological material, compound,
probe, sequence, technical information, method, biological material, Clinical
Data, or other confidential information or material.

1.73. “Liability” has the meaning set forth in Section 11.1.

1.74. “License Notice” has the meaning set forth in Section 2.13(a).

1.75. “Licensed Activit(y/ies)” means, collectively, the Development and
Commercialization of any Product in the Field in or for the Territory, the
practice of any Progenics Technology or Joint Technology pursuant to the
licenses granted by Progenics to Salix hereunder or by Salix to its Affiliates
or Sublicensees pursuant hereto, or the exercise of any other right granted by
Progenics to Salix under this Agreement or by Salix to its Affiliates or
Sublicensees pursuant hereto, in each case to the extent permitted under this
Agreement.

1.76. “Licensed Know-How” means (a) the Progenics Know-How and (b) Progenics’s
interest in the Wyeth Collaboration Joint Know-How, the Wyeth Collaboration
Know-How, the Ono Collaboration Joint Know-How, the Ono Collaboration Know-How,
and Know-How included in the Wyeth Additional Licensed Rights.

1.77. “Licensed Patent Rights” means (a) the Progenics Patent Rights and
(b) Progenics’s interest in the Wyeth Collaboration Joint Patent Rights, the
Wyeth Collaboration Patent Rights, the Ono Collaboration Joint Patent Rights,
the Ono Collaboration Patent Rights, Patent Rights included in the Wyeth
Additional Licensed Rights, and the Ono Additional Patent Rights.

1.78. “Licensed Technology” means the Licensed Know-How and the Licensed Patent
Rights.

 

13



--------------------------------------------------------------------------------

1.79. “Major Market Country” means any of [*] and [*]. In the event that, and
commencing at such time as, the [*] set forth in this Agreement are [*], then
[*] shall also be a “Major Market Country” for purposes of this definition.

1.80. “Manufacture” or “Manufacturing” means, in respect of a particular
compound or pharmaceutical product, those manufacturing-related activities that
support Development and Commercialization activities for such compound or
product, including the synthesis, formulating, processing, scale-up, validation,
qualification and audit of manufacturing facilities, bulk production, packaging,
Product Labeling, fill/finish work, storage and release of such compound or
product and related quality assurance/quality control and technical support
activities.

1.81. “[*] Agreement” means the Exclusive License Agreement, dated [*] [*],
between [*], [*] and Progenics.

1.82. “[*] Patent Rights” means those Patent Rights licensed to Progenics under
the [*], as and to the extent such Patent Rights subsist and claim inventions
made on or prior to the Effective Date and as and to the extent Controlled by
Progenics, Progenics’s Affiliates, Salix or Salix’s Affiliates as of the
Effective Date or at any time during the Term.

1.83. “NDA” means a New Drug Application that is filed with the FDA to formally
propose that the FDA approve a new drug for sale and marketing in the United
States, or an equivalent application or submission.

1.84. “Net Sales” means, for any period, the gross amount invoiced by Salix and
its Affiliates for sales of Products to Third Parties (other than Sublicensees)
(the “Invoiced Sales”), less deductions for

(a) normal and customary trade, quantity and cash discounts and sales returns
and allowances, including (i) those granted on account of price adjustments,
billing errors, rejected goods, damaged goods and returns, (ii) reimbursements,
rebates, chargebacks, incentives and similar payments to wholesalers and other
distributors, buying groups, pharmacy benefit management organizations and
health care insurance carriers, and (iii) coupons, co-pay cards and similar
price reductions and discounts provided to customers;

(b) freight, postage, shipping and insurance expenses to the extent that such
items are included in the Invoiced Sales;

(c) customs and excise duties and other duties related to the sales to the
extent that such items are included in the Invoiced Sales;

(d) rebates and similar payments made with respect to sales paid for by any
governmental or regulatory authority such as, by way of illustration and not in
limitation of the Parties’ rights hereunder, Federal or state Medicaid, Medicare
or similar state program or equivalent foreign governmental program;

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

(e) sales and other taxes and duties actually paid by Salix and its Affiliates
and Sublicensees and directly related to the sale or delivery of the relevant
Product (but not including taxes assessed against the income derived from such
sale);

(f) in respect of sales outside the United States, deductions in the applicable
jurisdiction that are substantially similar to deductions otherwise set forth in
clauses (a) through (e), above, but because of local Applicable Law, practices
and customs may not conform in terminology to the deductions set forth in the
said clauses (a) through (e);

(g) product placement and similar fees paid to pharmacies only in connection
with the initial launch of a Product and within [*] ([*]) [*] of the
commencement of such launch; and

(h) any such invoiced amounts that are not collected by Salix or its Affiliates,
provided that, to the extent that any uncollected invoiced amount relates to a
group of products, the deduction taken for such uncollected amount shall only
take into account the share of such uncollected amount fairly allocable to
Products;

in each case, as accounted for in accordance with United States generally
accepted accounting principles, consistently applied. Any of the deductions
listed above that involves a payment by Salix or its Affiliates shall be taken
as a deduction in the Quarter in which the payment is accrued by such entity,
and if such accrual is reversed a corresponding credit will be made to Net Sales
in the Quarter in which the reversal is made. Deductions pursuant to subsection
(h) above shall be taken in the Quarter in which such sales are no longer
recorded as a receivable. For purposes of determining Net Sales, a Product shall
be deemed to be sold when invoiced and a “sale” shall not include transfers or
dispositions for charitable, promotional, pre-clinical, clinical, regulatory or
governmental purposes to the extent no amount is received by Salix or its
Affiliates in connection therewith. Without derogation to the foregoing, a
“sale” shall include a transfer or other disposition for consideration other
than cash, in which case such consideration shall be valued at the fair market
value thereof.

For purposes of calculating Net Sales, sales between or among Salix and its
Affiliates and Sublicensees shall be excluded from the computation of Net Sales,
but sales by Salix and its Affiliates to Third Parties other than Sublicensees
shall be included in the computation of Net Sales. For the avoidance of doubt,
the preceding sentence shall not apply for purposes of the determination of
Sublicense Revenue.

If Salix or its Affiliates should, in a given country during a given accounting
period, sell a Product that contains one or more active ingredients in addition
to the Compound (which may be

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

either combined in a single formulation or bundled with separate formulations
but sold as one product), Net Sales for such combination product shall be
calculated by [*]. If, on a country-by-country basis, either the relevant
Product, on the one hand, or such other active ingredient or ingredients in the
combination product, on the other hand, is, or both of the foregoing are, not
sold separately in said country, Net Sales for the purpose of determining
royalties of the relevant Product shall be determined by the respective chief
financial officers of the Parties in good faith and in a manner consistent with
the intent of this Agreement, provided that any matters in dispute with respect
thereto shall be reasonably determined by the chief financial officer of [*] in
a manner consistent with the intent of this Agreement unless an Expanded Party
invokes the procedures set forth in Section 13.12 hereof with respect to such
matter.

During the Term, Salix shall not “bundle” a Product for sale together with one
or more other products or offer a Product for sale as a “loss leader” to
encourage the sale of one or more other product(s) without first reaching an
agreement with Progenics, to be negotiated between Progenics and Salix in good
faith, in respect of the appropriate allocation, in accordance with Applicable
Law, of the gross amount invoiced for such group or bundle of products between
the Product and other products in the bundle or group.

No sales of Products that give rise to, or are made pursuant to arrangements
involving, Sublicense Revenue that is shared between Salix and Progenics
pursuant to Section 6.4(a) shall constitute or be included in Net Sales.

1.85. “New Progenics OIC Product” has the meaning set forth in Section 2.13(a).

1.86. “Non-Debtor Party” has the meaning set forth in Section 10.11.

1.87. “Non-Human Animal Field” means all uses in non-human animals, including
the diagnosis, treatment or prevention of diseases or conditions in non-human
animals.

1.88. “Notice of Breach” has the meaning set forth in Section 10.2(a).

1.89. “Ono” has the meaning set forth in the Background.

1.90. “Ono Additional Patent Rights” means those Patent Rights under which Ono
grants a license to Progenics pursuant to Section 2.6.2 of the Ono Agreement.

1.91. “Ono Agreement” has the meaning set forth in the Background.

1.92. “Ono Collaboration Joint Know-How” means the “Joint Know-How” as such term
is defined in the Ono Agreement, as and to the extent Controlled by Progenics or
its Affiliates as of the Effective Date or at any time during the Term, which
relates to the Compound or a Product or to the use of the Compound or a Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

16



--------------------------------------------------------------------------------

1.93. “Ono Collaboration Joint Patent Rights” means the “Joint Patent Rights” as
such term is defined in the Ono Agreement, as and to the extent such rights
subsist and as and to the extent Controlled by Progenics or its Affiliates as of
the Effective Date or at any time during the Term, which relate to the Compound
or a Product or to the use of the Compound or a Product.

1.94. “Ono Collaboration Know-How” means the “Ono Collaboration Know-How” as
such term is defined in the Ono Agreement, as and to the extent Controlled by
Progenics or its Affiliates as of the Effective Date or at any time during the
Term, which relates to the Compound or a Product or to the use of the Compound
or a Product.

1.95. “Ono Collaboration Patent Rights” means the “Ono Collaboration Patent
Rights” as such term is defined in the Ono Agreement, as and to the extent such
rights subsist and as and to the extent Controlled by Progenics or its
Affiliates as of the Effective Date or at any time during the Term, which relate
to the Compound or a Product or to the use of the Compound or a Product.

1.96. “Ono Independent Patent Rights” means the “Ono Independent Patent Rights”
as such term is defined in the Ono Agreement.

1.97. “Oral Product” means any Product that is formulated to be administered
orally for use in the Human Field.

1.98. “[*]” has the meaning set forth in Section [*].

1.99. “Other Product” has the meaning set forth in Section 1.168.

1.100. “Outside Contractor” means any Person contracted by Salix or Progenics or
an Affiliate or Sublicensee thereof to provide products or services relating to
the Collaboration, including contract manufacturing services, clinical services
or regulatory services that contribute to the performance of its
responsibilities under the Development Plan or that result in any work product
or other information that Progenics or Salix or such Affiliate or Sublicensee
could include or might reasonably be expected to include in any document or
report, including, a Registrational Filing, submitted to a Regulatory Authority
or subject to review by a Regulatory Authority.

1.101. “Partial Termination Agreement” has the meaning set forth in the
Background.

1.102. “Party” and “Parties” have the meaning set forth in the first paragraph
hereof.

1.103. “Patent Rights” means (a) all national, regional and international patent
applications, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
and all international equivalents thereof, (b) all national, regional and
international patents, including utility models, petty patents and design
patents and certificates of invention, (c) any and all extensions or
restorations of patents

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

by existing or future extension or restoration mechanisms, including
revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) and (d) any similar rights,
including so-called pipeline protection, or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions.

1.104. “Patent Term Extension” shall mean any extension of Patent Rights that
may be granted by any patent office or regulatory office, including supplemental
protection certificates (“SPCs”).

1.105. “Person” means any individual or legal entity.

1.106. “Phase 4 Clinical Trial” means, in respect of a pharmaceutical product,
product support clinical trials of the product not for the purpose of obtaining
Regulatory Marketing Approval of the product, whether such clinical trials are
commenced before or after receipt of Regulatory Marketing Approval of the
product.

1.107. “Product” means a pharmaceutical product containing the Compound, whether
alone or in combination with other APIs or other substances and whether
formulated to be administered subcutaneously, intravenously, orally or
otherwise. A Product shall be considered separate from another Product if, in
order to obtain Regulatory Marketing Approval for such second Product, the
applicant is required to submit Clinical Data not submitted or required to be
submitted in order to obtain Regulatory Marketing Approval for the first
Product.

1.108. “Product Information” has the meaning set forth in Section 8.1(a).

1.109. “Product Labeling” means, with respect to a particular pharmaceutical
product and a particular country, (a) the full prescribing information for the
product approved by the applicable Regulatory Authorities in such country,
including any required patient information; and (b) all labels and other
written, printed or graphic matter physically upon a container, wrapper or any
package insert utilized with or for the product in such country.

1.110. “Product Trademarks” means the Trademarks, including all product
packaging and other trade dress, and all copyrights relating thereto and
therein, used, held for use or intended for use on or in connection with the
Development and Commercialization of Products.

1.111. “Progenics” has the meaning set forth in the first paragraph hereof.

1.112. “Progenics Indemnified Party” has the meaning set forth in Section 11.1.

1.113. “Progenics Know-How” means Know-How as and to the extent Controlled by
Progenics or its Affiliates as of the Effective Date or at any time during the
Term which relates to the Compound or a Product or to the Manufacture, use,
sale, Development or Commercialization of the Compound or a Product. For the
purposes hereof, Progenics Know-How does not include Wyeth Collaboration
Know-How, Wyeth Collaboration Joint Know-How, Ono Collaboration Know-How, Ono
Collaboration Joint Know-How, Salix Collaboration Know-How, Progenics’s interest
in Joint Know-How, or Know-How Controlled by a Third Party that becomes an
Affiliate of Progenics pursuant to a transaction or series of related
transactions as a result of which such Third Party is able to elect a majority
of the members of the board of

 

18



--------------------------------------------------------------------------------

directors of Progenics (or its successor company) or any of its Controlling
Affiliates (a “Controlling Third Party”) to the extent such Controlling Third
Party’s Know-How was Controlled by such Controlling Third Party (and not by
Progenics) prior to the completion of such transaction or series of related
transactions.

1.114. “Progenics Party” and “Progenics Parties” have the meaning set forth in
the first paragraph hereof.

1.115. “Progenics Patent Rights” means any Patent Right as and to the extent
subsisting and as and to the extent Controlled by Progenics or its Affiliates as
of the Effective Date or at any time during the Term having issued claims that,
or pending claims that if issued, would be infringed by an unlicensed Third
Party’s Manufacture, use, sale, importation, Development or Commercialization of
the Compound or any Product. For the purposes hereof, the Progenics Patent
Rights include the [*] Patent Rights, the [*] Patent Rights and the [*] Patent
Rights, and shall continue to include such Patent Rights even if the underlying
Third Party Agreement by which Progenics obtains any such Patent Rights is
assigned to Salix or to a Salix Affiliate. For the avoidance of doubt, the
calculation of the Royalty Period shall not be affected by such an assignment of
any such Third Party Agreement. For the purposes hereof, “Progenics Patent
Rights” does not include Wyeth Collaboration Patent Rights, Wyeth Collaboration
Joint Patent Rights, Ono Collaboration Patent Rights, Ono Collaboration Joint
Patent Rights, Progenics’s interest in Joint Patent Rights or Patent Rights
Controlled by a Controlling Third Party to the extent such Controlling Third
Party’s Patent Rights were Controlled by such Controlling Third Party (and not
by Progenics) prior to the completion of the transaction or series of related
transactions through which a Third Party became such Controlling Third Party.
Progenics Patent Rights in the Territory as of the Effective Date are identified
on Schedule 9.2(a)(i).

1.116. “Progenics Technology” means the Progenics Know-How and the Progenics
Patent Rights.

1.117. “Progenics Third Party Agreement” means any agreement in effect as of the
Effective Date (a) under which any Progenics Party or any of its Affiliates is
granted any license or otherwise has any rights or interests under or in respect
of any Licensed Technology or (b) that relates to the Manufacture, Development,
or Commercialization of the Compound or any Product in the Territory, including
the agreements listed in Schedule 9.2(a)(ii).

1.118. “Promotional Materials” means, with respect to a particular
pharmaceutical product, all [*] materials with respect to the product and all
[*] or [*] matter, including [*] and [*] and [*] and [*] (for example, [*] and
other such items) intended for use or used in connection with any promotion of
the product, except Product Labeling.

1.119. “ProNev” has the meaning set forth in the first paragraph hereof.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

19



--------------------------------------------------------------------------------

1.120. “Quarter” means the respective periods of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31, for so long as
this Agreement is in effect.

1.121. “Quarterly Activity Report” has the meaning set forth in Section 6.6(b).

1.122. [*].

1.123. “Recall” means, with respect to any pharmaceutical product, a “recall” or
a “product withdrawal” or a “stock recovery” or any similar term as utilized by
any Regulatory Authority under such Regulatory Authority’s procedures regarding
the recall of pharmaceutical products, as the same may be amended from time to
time, and shall include any post-sale warning or mailing of information
regarding such product, including any warnings or mailings described in the
Regulatory Authority’s product recall procedures.

1.124. “Receiving Party” has the meaning set forth in Section 8.2.

1.125. “Registrational Filing” means an application submitted to a Regulatory
Authority seeking a Regulatory Marketing Approval.

1.126. “Regulatory Approval” means, in respect of a particular country, the
technical, medical and scientific licenses, registrations, authorizations and
approvals of any Regulatory Authority necessary for the Development, clinical
testing, Manufacture, distribution, marketing, promotion, offering for sale,
use, import, export, sale or other Commercialization of a drug product in such
country, including INDs, NDAs, Biologic License Applications, Registrational
Filings, supplements and amendments, pre- and post- approvals, Drug Price
Approval, drug naming approvals, Product Labeling approvals, and drug master
files.

1.127. “Regulatory Authority” means, with respect to a particular country, any
national (e.g., the FDA), supra-national (e.g., the European Commission, the
Council of the European Union, or the European Agency for the Evaluation of
Medicinal Products), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity involved in the
granting of a Regulatory Approval for such country.

1.128. “Regulatory Documentation” means, in respect of a particular drug
product, (a) the trial master file and all regulatory files relating to the
Development, Regulatory Approval, Manufacture or Commercialization of the
product, including any licenses (to the extent transferable), minutes of
meetings and telephone conferences with any Regulatory Authorities, validation
data, preclinical and clinical studies and tests related to the product
(including all audit reports of clinical studies and all other Clinical Data),
all applications (and amendments thereto) for Regulatory Approvals, annual
reports and safety reports associated therewith, and all correspondence with
Regulatory Authorities regarding the marketing status of the product; and
(b) all records maintained under cGMP or other Applicable Law, including record
keeping or

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

reporting requirements of Regulatory Authorities, all correspondence and
communications with Regulatory Authorities in connection with the product,
including those relating to any Product Labeling or Promotional Materials,
adverse event files, complaint files or manufacturing records.

1.129. “Regulatory Marketing Approval” means, in respect of a particular
country, a Regulatory Approval authorizing the marketing of a drug product in
such country for any indication. For the sake of clarity, Regulatory Marketing
Approval (a) shall be deemed to have occurred when (i) the Regulatory Authority
sends a notification of such Regulatory Marketing Approval to the applicant
seeking Regulatory Marketing Approval or, (ii) if Applicable Law provides for
authorization for the marketing of a drug product by an action or event other
than a notification, then when such action or event has been taken or occurred,
and (b) shall not require that Drug Price Approval or any other Regulatory
Approval has occurred.

1.130. “Related Agreements” has the meaning set forth in Section 13.6.

1.131. “RELISTOR Marks” has the meaning set forth in Section 9.2(m).

1.132. “Royalty Period” means, with respect to any particular Product in any
particular country, the period of time beginning with the [*] and extending
until the later of

(a) the expiration of the last to expire of any Valid Claim included in any [*]
which, in any such case, would be infringed by an unlicensed Third Party’s
Manufacture, use, sale, importation, Development or Commercialization of such
Product in the Field in such country;

(b) the date on which there is no marketing exclusivity right with respect to
the Product [*]; and

(c) the fifteenth (15th) anniversary of the First Commercial Sale [*]; provided,
however, that notwithstanding the foregoing, the period set forth in this clause
(c) with respect to any particular Product in any particular country shall
terminate effective as of the first day of any Quarter in which either

(i)(A) one or more Persons other than Salix or Salix’s Affiliates or
Sublicensees sell one or more Unauthorized Generic Products in respect of such
Product in such country, and (B) the unit sales of such Unauthorized Generic
Product(s) in such country during such Quarter amount in the aggregate to more
than [*] percent ([*]%) of the Unauthorized Generic Product Market in such
country for the relevant Product (excluding, for purposes of this clause
(i) only, clause (b) from the definition of “Unauthorized Generic Product
Market”); or

(ii)(A) one or more Persons other than Salix or Salix’s Affiliates or
Sublicensees sell one or more Unauthorized Generic Products in such country that
would be included in the determination of the Unauthorized Generic Product
Market for the relevant

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

Product in such country, and (B) the unit sales of such Unauthorized Generic
Product(s) in such country during such Quarter amount in the aggregate to more
than [*] percent ([*]%) of the Unauthorized Generic Product Market in such
country for the relevant Product;

but shall resume, in the case where termination was triggered pursuant to clause
(i), if Progenics demonstrates to the reasonable satisfaction of Salix, using
independent data from IMS or Wolters Kluwer or such similar organization
reporting pharmaceutical sales information as the Parties may agree, that the
unit sales of such Unauthorized Generic Product(s) in respect of such Product in
such country have fallen below [*] percent ([*]%) of the Unauthorized Generic
Product Market in such country for the relevant Product (excluding, for such
purpose only, clause (b) from the definition of “Unauthorized Generic Product
Market”) for at least [*] ([*]) consecutive [*] or, in the case where
termination was triggered pursuant to clause (ii), if Progenics demonstrates to
the reasonable satisfaction of Salix, using independent data from IMS or Wolters
Kluwer or such similar organization reporting pharmaceutical sales information
as the Parties may agree, that the unit sales of such Unauthorized Generic
Product(s) in respect of such Product in such country have fallen below [*]
percent ([*]%) of the Unauthorized Generic Product Market in such country for
the relevant Product for at least [*] ([*]) consecutive [*]. If the period set
forth in this clause (c) resumes pursuant to the proviso clause in the preceding
sentence, then such resumption shall occur effective as of the date (either
during or after such [*] ([*]) [*] period) on which Salix receives notice from
Progenics that the requirements for resumption as set forth in such proviso
clause have been satisfied.

By way of example, if during a Quarter in country X:

[*].

1.133. “Safety Agreement” has the meaning set forth in Section 12.7.

1.134. “Salix” has the meaning set forth in the first paragraph hereof.

1.135. “Salix COGs” has the meaning set forth in Schedule 1.135.

1.136. “Salix Collaboration Know-How” means any Know-How relating to the
Compound or any Product, as and to the extent Controlled at any time during the
Term by Salix or its Affiliates (as determined in accordance with
Section 7.1(a)), that is made or created in the course of and arising out of the
Collaboration solely by employees or agents of Salix or any of its Affiliates or
Sublicensees.

1.137. “Salix Collaboration Patent Rights” means any Patent Right, as and to the
extent subsisting and as and to the extent Controlled at any time during the
Term by Salix or its Affiliates, that claims inventions made solely by employees
or agents of Salix or any of its Affiliates or Sublicensees (as determined in
accordance with Section 7.1(a)) in the course of and arising out of the
Collaboration that, if issued, would be infringed by an unlicensed Third Party’s
Manufacture, use, sale, importation, Development or Commercialization of the
Compound or any Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

22



--------------------------------------------------------------------------------

1.138. “Salix Collaboration Technology” means Salix Collaboration Know-How and
Salix Collaboration Patent Rights.

1.139. “Salix Competitor” means any of those companies set forth in Schedule
1.139, and their successors.

1.140. “Salix Indemnified Party” has the meaning set forth in Section 11.2.

1.141. “Salix Independent Patent Rights” means any Patent Right, as and to the
extent subsisting and as and to the extent Controlled by Salix or its
Affiliates, that, if issued, would be infringed by an unlicensed Third Party’s
Manufacture, use, sale, importation, Development or Commercialization of the
Compound or any Product, other than the Progenics Patent Rights, Joint Patent
Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint Patent
Rights, Ono Collaboration Patent Rights, Ono Collaboration Joint Patent Rights,
and Salix Collaboration Patent Rights.

1.142. “Salix Non-Defaulting Termination” has the meaning set forth in
Section 13.22(b).

1.143. “SEC” has the meaning set forth in Section 8.4.

1.144. “[*]” has the meaning set forth in Section [*].

1.145. “SPC” has the meaning set forth in the definition of Patent Term
Extension.

1.146. “Specified Product” has the meaning set forth in Section 1.168.

1.147. “Subject Agreements” means the [*] Agreement, the [*] Agreement and
related agreements, the [*] Agreement, and the [*] Agreement.

1.148. “Subject Country” has the meaning set forth in Section 9.2(n)(iv).

1.149. “Subject Documentation” has the meaning set forth in Section 9.2(n)(i).

1.150. “Subject Law” has the meaning set forth in Section 9.2(n)(iv).

1.151. “Sublicense” means, directly or indirectly, to sublicense, grant any
other right with respect to, or agree not to assert, any right licensed to Salix
under this Agreement. When used as a noun, “Sublicense” means any agreement to
Sublicense.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

1.152. “Sublicense Revenue” means all payments directly or indirectly by or on
behalf of a Sublicensee to Salix or its Affiliates relating to, or resulting
from, in either case directly or indirectly, an arrangement respecting any one
or more of a Sublicense or Compound or Product or sales thereof, including
(a) all upfront and other payments payable to Salix upon execution of a
Sublicense with a Sublicensee in respect of Salix’s rights hereunder; (b) all
development, regulatory, commercialization or other milestone payments for
milestones under any such Sublicense; (c) all license maintenance fees under any
such Sublicense; (d) all payments to Salix for the supply of Products; (e) all
payments to Salix under any such Sublicense for the reimbursement of research
and development costs incurred by Salix; (f) the fair market value of any equity
securities issued in respect of any such Sublicense to Salix that exceeds any
amount paid by Salix for such securities; (g) the amount by which any amount
paid by a Sublicensee to Salix for equity securities issued to such Sublicensee
in respect of any such Sublicense exceeds the fair market value of such equity
securities; (h) all royalties, profit share payments and other payments based on
the sales of Products; and (i) the fair market value of any other form of
consideration paid to Salix by a Sublicensee for a Sublicense granted by Salix
pursuant to this Agreement, but excluding in all cases Salix COGs to procure or
Manufacture Products for which payments under clause (d) above are made to Salix
and Salix’s actual cost to perform activities in and specifically for the
sublicensed territory for which payments under clause (e) above are made to
Salix. The amount of Sublicense Revenue for any Quarter shall be reduced by any
amount of Sublicense Revenue previously received by Salix that Salix is required
to return or refund to the payor thereof during such Quarter.

1.153. “Sublicense Revenue Report” has the meaning set forth in Section 6.6(b).

1.154. “Sublicensee” means any Third Party who is granted a Sublicense.

1.155. “Sued Party” has the meaning set forth in Section 7.4(d).

1.156. “Term” has the meaning set forth in Section 10.1.

1.157. “Termination Agreement” has the meaning set forth in the Background.

1.158. “Territory” means the entire world, excluding, subject to the provisions
of Section 2.12, Japan.

1.159. “Third Party” means any Person other than Salix, the Progenics Parties or
their respective Affiliates.

1.160. “Third Party IP Rights” has the meaning set forth in Section 7.4(b).

1.161. “Third Party License” has the meaning set forth in Section 6.5(d).

1.162. “Title 11” shall have the meaning set forth in Section 10.11.

1.163. “Trademark” means any trademark, service mark, trade name, trade dress,
brand name, product shape, logo, slogan, design, design rights, or any other
similar designation of source or origin, whether or not registered, and all
statutory and common law rights therein and registrations and applications
therefor, together with all goodwill symbolized by any of the foregoing.

 

24



--------------------------------------------------------------------------------

1.164. “Trademark Countries” has the meaning set forth in Section 9.2(m)(ii).

1.165. “Transition Agreement” has the meaning set forth in Section 5.2(a).

1.166. “[*]” has the meaning set forth in Section [*].

1.167. “Unauthorized Generic Product” means, with respect to any Product, on a
Product-by-Product basis, a pharmaceutical product (other than the Product
itself) sold by an unlicensed Third Party that contains the Compound and gains
Regulatory Marketing Approval for one of the same indications as such Product
without de novo evidence of safety and efficacy, such as through an abbreviated
new drug application as defined in 21 U.S.C. 355(j) or an application submitted
pursuant to 21 U.S.C. 355(b)(2) (or their equivalent outside the United States).

1.168. “Unauthorized Generic Product Market” means, for any Quarter with respect
to any Product in any country in the Territory (the “Specified Product”), [*].
Unauthorized Generic Product sales shall be determined using independent market
data (where available) published by IMS, Wolters Kluwer or such similar
organization reporting pharmaceutical sales information as the Parties may
agree.

1.169. “United States,” “U.S.” or “USA” means the United States of America, its
territories and possessions, including Puerto Rico.

1.170. “University of Chicago” has the meaning set forth in Section 2.4(a).

1.171. “UR Labs” has the meaning set forth in Section 13.22.

1.172. “UR Labs-Progenics Agreement” has the meaning set forth in Section 13.22.

1.173. “Valid Claim” means, with respect to a particular Product and country, a
claim of a patent application or an issued and unexpired patent that has not
lapsed, been canceled or become abandoned or been held unpatentable, revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal (except, in both cases, to the United States Supreme Court or any
similar court of final appeal that hears matters at its discretion in a
jurisdiction other than the United States), and that has not been admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise. If a claim of
a pending patent application has not issued as a claim of an issued patent
within [*] ([*]) years after the earliest priority date for such claim, then
such claim shall cease to be a Valid Claim unless and until such claim becomes
an issued claim of an issued patent.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

1.174. “Voting Stock” has the meaning set forth in the definition of Change in
Control.

1.175. “Wyeth” means Wyeth LLC, a Delaware limited liability company, or as
appropriate, collectively Wyeth, acting through Wyeth Pharmaceuticals Division,
Wyeth Whitehall Pharmaceuticals, Inc. and Wyeth Ayerst Lederle, Inc.

1.176. “Wyeth Additional Licensed Rights” means those Patent Rights, Know-How
and other rights under which Wyeth grants a license to Progenics as provided in
Section 6.4.1 of the Termination Agreement.

1.177. “Wyeth Agreement” has the meaning set forth in the Background.

1.178. “Wyeth Collaboration Joint Know-How” means the “Joint Know-How” as such
term is defined in the Wyeth Agreement, as and to the extent such rights are
Controlled by Progenics or its Affiliates as of the Effective Date or at any
time during the Term, which relates to the Compound or a Product or to the use
of the Compound or a Product.

1.179. “Wyeth Collaboration Joint Patent Rights” means the “Joint Patent Rights”
as such term is defined in the Wyeth Agreement, as and to the extent such rights
subsist and as and to the extent Controlled by Progenics or its Affiliates as of
the Effective Date or at any time during the Term, which relate to the Compound
or a Product or to the use of the Compound or a Product.

1.180. “Wyeth Collaboration Know-How” means the “Wyeth Collaboration Know-How”
as such term is defined in the Wyeth Agreement, as and to the extent Controlled
by Progenics or its Affiliates as of the Effective Date or at any time during
the Term, which relates to the Compound or a Product or to the use of the
Compound or a Product.

1.181. “Wyeth Collaboration Patent Rights” means the “Wyeth Collaboration Patent
Rights” as such term is defined in the Wyeth Agreement, as and to the extent
such rights subsist and as and to the extent Controlled by Progenics or its
Affiliates as of the Effective Date or at any time during the Term, which relate
to the Compound or a Product or to the use of the Compound or a Product.

1.182. “Wyeth Independent Patent Rights” means the “Wyeth Independent Patent
Rights” as such term is defined in the Wyeth Agreement.

1.183. “[*] Patent Rights” means those Patent Rights to be licensed by [*] to
Progenics pursuant to a Third Party Agreement contemplated between [*] and
Progenics, as and to the extent such Patent Rights subsist and claim inventions
made on or prior to the Effective Date and as and to the extent Controlled by
Progenics, Progenics’s Affiliates, Salix or Salix’s Affiliates as of the
Effective Date or at any time during the Term.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

26



--------------------------------------------------------------------------------

2. LICENSE GRANTS AND RELATED MATTERS

2.1. License from Progenics to Salix. Subject to the terms and conditions of
this Agreement, the Progenics Parties hereby grant to Salix, and Salix hereby
accepts in respect of the Licensed Technology and the Progenics Parties’
interest in the Joint Technology:

(a) the exclusive license, even as to the Progenics Parties and their
Affiliates, with the right to grant Sublicenses in accordance with Section 2.2,
(i) to Develop the Compound and Products in the Territory for use and
Commercialization in the Field in the Territory and (ii) to Commercialize
Products in the Field in the Territory; and

(b) a non-exclusive license, with the right to grant Sublicenses in accordance
with Section 2.2, to Manufacture or have Manufactured in the Territory
(i) Products for use or Commercialization by Salix and its Sublicensees under
the license granted under Section 2.1(a) and (ii) Compound for incorporation
into such Products.

Salix acknowledges that with respect to any Progenics Technology and any of the
Progenics Parties’ rights in the Wyeth Collaboration Joint Patent Rights, the
Wyeth Collaboration Joint Know-How, the Wyeth Collaboration Patent Rights, the
Wyeth Collaboration Know-How, the Ono Collaboration Joint Patent Rights, the Ono
Collaboration Joint Know-How, the Ono Collaboration Patent Rights, the Ono
Collaboration Know-How, the Wyeth Additional Licensed Rights, and the Ono
Additional Patent Rights that are Controlled by the Progenics Parties pursuant
to Progenics Third Party Agreements, the license granted in this Section 2.1 is
subject to the rights of the Third Party licensors under such Progenics Third
Party Agreements.

Subject to the terms and conditions of this Agreement, Progenics retains the
non-exclusive, non-transferable, non-licensable right under the Progenics
Technology and Joint Technology solely to make, have made, import, export and
use the Compound and Develop the Compound and the Products, in each case solely
for the purpose of performing its obligations under this Agreement.

2.2. Sublicenses.

(a) The licenses granted to Salix in Section 2.1 shall include the right to
grant Sublicenses through multiple tiers of Sublicensees (i) in the Human Field
in the Territory other than the United States and (ii) in the Non-Human Animal
Field in the Territory. In order to facilitate the operation of the provisions
of Section 6.4, Salix agrees that it will not “bundle” a Product for
Sublicensing with one or more other products that are not Products or offer a
Product for Sublicensing to encourage the licensing or sublicensing by the
Sublicensee of one or more products that are not Products without first reaching
an agreement with Progenics, to be negotiated between Progenics and Salix in
good faith, in respect of the appropriate allocation, in accordance with
Applicable Law, the definition of “Sublicense Revenue,” and Section 6.4, of the
gross amount to be received by Salix under any such arrangement between the
Product and other products in the bundle or group.

 

27



--------------------------------------------------------------------------------

(b) Salix shall, to the extent practical, inform Progenics reasonably in advance
of the execution of any Sublicense that Salix expects to grant under this
Agreement in respect of a Major Market Country or [*] or [*] and shall promptly
(and, in the case of material items, within [*] ([*]) Business Days) provide to
Progenics (i) notice of any Sublicense granted by Salix under this Agreement
setting forth in reasonable detail the nature of such Sublicense and the
identity of the Sublicensee and (ii) unredacted English-language copies of any
agreement with a Third Party granting such Sublicense.

(c) Each Sublicense entered into by Salix shall contain (i) confidentiality,
exclusivity, reporting and access to data and information obligations comparable
to those set forth herein as and to the extent relevant to the exercise by
Progenics of its rights hereunder, and (ii) provisions adequate to ensure that
(A) neither of the Parties will be precluded during or after the Term from
Manufacturing, Developing and Commercializing the Compound or Products as
contemplated hereby pursuant to the Licensed Technology and the licenses granted
pursuant hereto as a result of any invention, development or discovery, as and
to the extent Controlled by the Sublicensee or its Affiliates, that is made or
created in the course of or arising out of Manufacturing, Development and
Commercialization activities of the Sublicensee or any of its Affiliates or
Sublicensees under the relevant Sublicense, (B) the Progenics Parties shall have
the benefit of all indemnification rights, if any, provided to Salix under such
Sublicense, (C) the amount of Sublicense Revenue in respect of such Sublicense
paid to Progenics pursuant to Section 6.4 shall at no time be less than the
amount, if any, Progenics or an Affiliate is required to pay as royalties in
respect of sales of Products pursuant to such Sublicense to the University of
Chicago under the 1985 Agreement and to [*]’s heirs under the [*] Agreement (as
such agreements exist on the Effective Date), and (D) Progenics will be provided
or have access to net sales information in respect of sales of Products pursuant
to such Sublicense sufficient to satisfy Progenics’ reporting obligations under
the 1985 Agreement and the [*] Agreement (as such agreements exist on the
Effective Date). For the avoidance of doubt, in respect of the operation of
clause (C) of this Section 2.2(c)(ii) the Parties agree and acknowledge that the
combined effective royalty rate under the 1985 Agreement and the [*] Agreement
as such agreements exist on the Effective Date for the [*] and [*] is [*]%.

(d) Salix hereby guarantees the performance of its Sublicensees and shall remain
responsible to Progenics for full compliance with the terms of this Agreement,
including all diligence, payment and reporting obligations. No Sublicense
granted by Salix hereunder shall relieve Salix of any of its obligations under
this Agreement.

(e) The Parties agree that appointment by Salix of any bona fide pharmaceutical
wholesalers or providers of pharmaceutical distribution services shall not
constitute a sublicense for purposes of this Section 2.2.

2.3. Direct Licenses to Affiliates. Salix may at any time request and authorize
Progenics to grant licenses in respect of the rights licensed to Salix in
Section 2.1 (including the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

right to Sublicense as set forth in Section 2.2) directly to wholly owned
Affiliates of Salix by giving notice designating to whom a direct license is to
be granted. Upon receipt of any such notice, Progenics shall enter into and sign
a separate direct license agreement with such designated Affiliate of Salix. All
such direct license agreements shall be consistent with the terms and conditions
of this Agreement, except for such modifications as may be required by
Applicable Law; provided, however, that Progenics shall have no obligation to
enter into any such direct license agreement if the effect of entering into such
agreement (and continuing as a Party to this Agreement) would be to increase the
level of obligations owed by or risks assumed by Progenics, or decrease the
consideration owed to Progenics, relative to the obligations owed by, risks
assumed by, or consideration owed to Progenics under this Agreement or otherwise
adversely affect Progenics. In countries where validity of the direct license
agreement requires governmental approval or registration, such direct license
agreement shall not become binding between the parties thereto until such
approval or registration is granted, which approval or registration shall be
obtained by Salix. All costs of making a direct license, including Progenics’s
reasonable attorneys fees, under this Section 2.3 shall be borne by Salix. Salix
shall be responsible to Progenics for the performance of its Affiliates under
such direct licenses.

2.4. Certain Matters Relating to the University of Chicago.

(a) The Parties hereby acknowledge that, pursuant to that certain [*] dated as
of [*] by and among the University of Chicago, on behalf of itself and its
affiliate ARCH Development Corporation (the “University of Chicago”), and [*]
shall (i) [*] and (ii) if [*].

(b) The Parties hereby acknowledge that [*]. The Parties further acknowledge
that, pursuant to Section [*] of the [*] and Section [*] of the [*].

2.5. License from Salix to Progenics. Salix hereby grants to Progenics an
exclusive, perpetual, irrevocable, royalty-free, fully paid-up license under the
Salix Collaboration Patent Rights and the Salix Collaboration Know-How, and an
exclusive, perpetual, irrevocable, royalty-free, fully paid-up license under
Salix’s interest in the Joint Patent Rights and Salix’s interest in the Joint
Know-How, in each case with a right to sublicense, to research, make, have made,
use, Develop, sell, offer to sell or use, have sold, market, promote, import,
export, or otherwise Commercialize the Compound or any Products outside the
Field or outside the Territory, without any compensation or royalty relating
thereto. Progenics shall timely notify Salix of any sublicenses. An agreement
with any sublicensee shall provide that such sublicense is consistent with and
subject to the material terms and conditions of this Agreement, including
without limitation the material obligations of Progenics hereunder.

2.6. Enforcement of Non-Assertion of Rights Covenants. Each Progenics Party
shall cooperate with Salix and take such actions as Salix may reasonably
request, and Salix shall reimburse each Progenics Party’s reasonable costs
resulting from actions so requested, as may be necessary to permit Salix to
exercise, for the benefit of Salix and its Affiliates and Sublicensees, the
Progenics Parties’ rights (a) under the Termination Agreement to prevent Wyeth
from

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

asserting any Wyeth Independent Patent Rights against the Progenics Parties or
any of their licensees and (b) under the Ono Agreement to prevent Ono from
asserting any Ono Independent Patent Rights against the Progenics Parties or any
of their licensees. For the avoidance of doubt, this Section 2.6 shall require
the Progenics Parties to consent to be joined, with the Progenics Parties’
reasonable costs to be reimbursed by Salix, as a party to any action required to
enforce the rights identified in the preceding sentence, but shall not obligate
any Progenics Party to indemnify or defend Salix in respect of any such action.

2.7. Non-Assertion of Progenics’s Rights; Non-Exclusive License Grant;
Non-Assertion by Salix.

(a) Non-Assertion of Progenics’s Rights. Progenics shall not, and shall cause
its Affiliates not to, bring any action asserting that the exercise by Salix,
its Affiliates or Sublicensees of the rights granted by Progenics to Salix under
this Agreement infringes or would infringe any Patent Rights Controlled by
Progenics or its Affiliates.

(b) Non-Exclusive License from Salix to Progenics. In the event that the
exercise by Progenics, its Affiliates, licensees (including Ono), or
sublicensees of the rights granted by Salix in Section 2.5 would infringe any
Patent Rights Controlled by Salix or its Affiliates, and which Patent Rights are
not covered by the grant in Section 2.5, Salix hereby grants to Progenics, its
Affiliates, licensees and sublicensees to the extent Salix is legally able to do
so, a non-exclusive, sublicensable, royalty-free license outside the Territory
under such Patent Rights solely to the extent necessary for Progenics, its
Affiliates, licensees and sublicensees to exploit the rights granted to
Progenics and its Affiliates under Section 2.5.

(c) Non-Assertion by Salix. Salix shall not assert any Salix Independent Patent
Rights against Progenics, its Affiliates or its licensees or sublicensees
relating to the Development, Commercialization or other exploitation of the
Compound or any product containing the Compound outside the Territory or outside
the Field.

2.8. Fully Paid-Up, Royalty Free License. After expiration of the Royalty Period
for any Product in a particular country, the license granted to Salix under
Section 2.1 with respect to such Product in such country shall be a fully
paid-up, perpetual, non-exclusive, irrevocable, royalty-free license.

2.9. Know-How Disclosure and Transfer.

(a) By Progenics. Commencing immediately after the Effective Date, Progenics
shall as promptly as reasonably practicable disclose the then-existing Licensed
Know-How in its Control to Salix. During the Term, Progenics shall promptly
disclose to Salix all Licensed Know-How and Joint Know-How, in each case that is
developed by Progenics or otherwise comes into Progenics’s Control. Disclosure
of Know-How by

 

30



--------------------------------------------------------------------------------

Progenics as provided in this Section 2.9(a) shall be accomplished through:
(i) the transfer of [*] and [*]; and (ii) the delivery of [*] and [*]. In
addition, Progenics shall use Commercially Reasonable Efforts to cause Wyeth and
Ono to provide, for delivery to Salix, relevant [*] and [*]. The provisions of
this Section 2.9 are in addition to, and not by way of limitation of, the
provisions of the Transition Agreement.

(b) By Salix. During the Term, Salix shall promptly disclose to Progenics any
Joint Know-How and Salix Collaboration Know-How.

2.10. Costs of Assistance. Each Progenics Party shall perform the activities it
is required to perform under Sections 2.6 and 2.9(a), Article 3, Sections 4.5
and 4.6, Section 5.2(c) and (d) and Articles 7 and 12, except as otherwise
specifically provided therein, at no charge to Salix. If Salix shall request
that a Progenics Party perform any other activities in connection with the
Collaboration or the Commercialization and Development of the Compound or any
Product, then Salix shall reimburse the applicable Progenics Party for any and
all costs the Progenics Party incurs, including out-of-pocket costs (including
travel) and personnel costs at the FTE Rate. Salix shall reimburse the
applicable Progenics Party for such costs within [*] ([*]) days of Salix’s
receipt of an invoice therefor accompanied by reasonable documentation. Salix
shall have no obligation to reimburse any Progenics Party for any costs that may
be incurred by the Progenics Parties or their Affiliates in respect of any
activity, whether or not relating to the Collaboration, that is not specifically
requested by Salix in writing.

2.11. No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed to have granted the other Party any license or other right
with respect to any intellectual property of such Party.

2.12. Japan. Provided that Salix is at such time in compliance in all material
respects with its obligations under this Agreement, in the event that at any
time the Ono Agreement should terminate or be modified with the result that
rights in respect of the Development, Commercialization or Manufacture of
Products in Japan licensed or otherwise granted by Progenics to Ono pursuant to
the Ono Agreement revert to or otherwise come to be Controlled, directly or
indirectly and in any manner whatsoever, by Progenics or its Affiliates, then
the terms of this Agreement shall automatically, without further action by
either Party and without any further payment by or on behalf of Salix, be, and
they are hereby, amended to expand and extend the license grants, territory and
other rights of Salix set forth in this Agreement to cover and include the
license grants, territory and other rights so reverting to or otherwise coming
to be Controlled, directly or indirectly, by Progenics or its Affiliates. In
connection with any acquisition by Salix of rights in respect of Japan pursuant
to this Section 2.12, Progenics shall use its good faith efforts to ensure the
transfer and conveyance to Salix of all such rights in Regulatory Approvals,
trademarks, trade names and similar intellectual property rights, rights under
Third Party agreements relating to Products or their Development,
Commercialization or Manufacture, and Clinical Data, Know-How and other
information relating to Products, in each case relating to Japan, which
Progenics may Control or have the right to transfer or assign or with respect to
which Progenics may reasonably be able to obtain Control or the right to
transfer or assign.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

31



--------------------------------------------------------------------------------

2.13. Other Progenics Products.

(a) New Progenics Opioid-Induced Constipation Product. Progenics agrees that, in
the event it or any of its Affiliates desires to grant a license or similar
right to a Third Party in respect of any product or compound (other than the
Compound or Products) that is Developed, or that Progenics or any of its
Affiliates intends to Develop or Commercialize or permit to be Developed or
Commercialized, in respect of the diagnosis, treatment or prevention of
opioid-induced constipation (a “New Progenics OIC Product”), Salix shall have a
right of first negotiation with respect to such license, as follows:

(i) Progenics shall not, and shall cause its Affiliates not to, enter into any
agreement or other legally binding arrangement with any Third Party in respect
of the grant of a license or other right by Progenics or any of its Affiliates
to permit the Development or Commercialization of a New Progenics OIC Product
without first having complied with the provisions of this Section 2.13.

(ii) In the event Progenics or any of its Affiliates should propose to grant any
such license or other right, Progenics shall notify Salix of the proposed grant
(the “License Notice”). Salix may exercise its right of first negotiation in
respect of such proposed grant by means of notice given to Progenics within [*]
([*]) days of the date of the License Notice.

(iii) In the event Salix provides timely notice of its exercise of its right of
first negotiation, then for a period of [*] ([*]) days beginning on the date of
the License Notice, the Parties shall negotiate in good faith in respect of the
terms upon which the proposed license might be granted by Progenics to Salix.
During such [*] ([*]) day period, Progenics shall negotiate exclusively with
Salix and shall not pursue negotiations with, nor provide information regarding
the licensing opportunity to, any other Person.

(iv) If (A) Salix does not provide timely notice of its exercise of its right of
first negotiation or (B) the Parties are unable to conclude an agreement in
respect of such license during the [*] ([*])-day period specified in
Section 2.13(a)(iii) and, in the case of this clause (B), Salix does not notify
Progenics that it wishes to continue negotiations with Progenics, Progenics
shall then be free to pursue and enter into agreements with Third Parties and
Salix shall have no further rights in respect of such New Progenics OIC Product.

(v) If the Parties do negotiate pursuant to Section 2.13(a)(iii) but are unable
to conclude an agreement in respect of such license during the [*] ([*])-day
period specified in Section 2.13(a)(iii) and Salix notifies Progenics that it
wishes to continue negotiations with Progenics, then the Parties shall continue
to negotiate in good faith but

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

Progenics shall be free from and after the end of such [*] ([*])-day period to
negotiate and enter into agreements with Third Parties on terms no less
favorable to Progenics, as a whole and using consistent methodology and taking
into account the capabilities and resources and expected performance of Salix
and such Third Party, than those offered by Salix; provided, however, that if
Progenics does not enter into an agreement within [*] ([*]) months after the
date of the License Notice, then Progenics must, after such date, provide Salix
with a new License Notice and must again fulfill the other requirements of this
Section 2.13(a) if it or any of its Affiliates desires to grant a license or
other right to a Third Party to permit the development or commercialization of
such New Progenics OIC Product. Progenics shall provide to Salix the same data
and information package relating to any licensing opportunity that is the
subject of a License Notice as it provides to any Third Party in respect of such
opportunity.

(b) Other New Progenics Products. Progenics agrees that, if at any time prior to
a Change in Control of Salix, Progenics or any of its Affiliates desires to
grant a license or similar right to a Third Party in respect of any product or
compound (other than the Compound or Products) that is not a New Progenics OIC
Product, it shall provide Salix with notice and information in respect of such
product or compound reasonably in advance of granting such license or similar
right to a Third Party and, at Salix’s request, shall provide Salix with an
opportunity to propose and discuss a potential licensing or collaboration
arrangement between Progenics and Salix in respect of such product or compound.
Nothing in this clause (b) shall obligate Progenics to enter into any agreement
with Salix in respect of any product or compound addressed hereby or condition
or delay Progenics’s right to pursue discussions with any other Person in
respect of a license or similar right in respect of any product or compound as
to which it may have provided a notice to Salix hereunder.

3. GOVERNANCE OF COLLABORATION

3.1. Joint Committees.

(a) Creation. Within [*] ([*]) days following the Effective Date, the Parties
shall establish a Joint Steering Committee (“JSC”) to oversee, review and
coordinate the Development, Manufacture and Commercialization of Products in the
Territory and a Joint Development Committee (“JDC”) to oversee, review and
coordinate the Development of Products in the Territory (each of the JSC and
JDC, a “Committee”, and collectively, the “Committees”). The Committees shall
serve solely as a forum for the regular exchange of information between the
Parties and shall have no authority to bind, or limit the rights of, either
Party.

(b) Functions of JSC. Without limiting Section 3.1(a) or any other functions the
Parties agree to delegate to the JSC, the JSC shall:

 

  (i) consider [*];

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

  (ii) review [*] and [*];

 

  (iii) review and approve [*] and [*], and seek to [*];

 

  (iv) discuss and approve [*] and [*];

 

  (v) review [*];

 

  (vi) discuss and analyze any [*] or [*];

 

  (vii) decide whether [*];

 

  (viii) establish [*] or [*];

 

  (ix) discuss and consider from time to time as appropriate [*]; and

 

  (x) otherwise facilitate [*] between [*].

(c) Functions of JDC. Without limiting Section 3.1(a) or any other functions the
Parties agree to delegate to the JDC, the JDC shall:

 

  (i) establish [*];

 

  (ii) review [*];

 

  (iii) review and discuss [*];

 

  (iv) review and approve [*];

 

  (v) review [*];

 

  (vi) establish [*];

 

  (vii) if the JSC determines it is advisable to [*], establish [*];

 

  (viii) facilitate the exchange of [*];

 

  (ix) support [*]; and

 

  (x) provide [*].

3.2. Membership. Each of the JSC and JDC shall be comprised of [*] ([*])
representatives from each of Salix and Progenics, selected by such Party. Each
of Salix and Progenics may replace either or both of its representatives on such
Committees at any time by providing prior notice to the other Party. Other
representatives of Salix or Progenics may attend

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

34



--------------------------------------------------------------------------------

Committee meetings as non-voting attendees; provided that such representatives
are bound by obligations of confidentiality and non-use with respect to any
Confidential Information disclosed in the course of such meetings at least as
stringent as those set forth in this Agreement.

3.3. Committee Meetings. Each Committee shall meet (a) quarterly until [*] ([*])
[*] after the Effective Date and thereafter [*] and (b) as otherwise determined
by the chairperson. Such meetings shall be joint meetings of the Committees if
so requested by the chairperson, and shall be conducted in person or by
videoconference or teleconference. In-person meetings shall [*]. A quorum of the
Committee shall exist whenever there is present at or participating in a meeting
at least one representative appointed by each Party. Each Party shall bear its
own personnel and travel costs and expenses relating to Committee meetings. Each
Committee shall follow such other administrative procedures as it may adopt for
the efficient conduct of its meetings and other matters.

3.4. Committee Officers; Minutes.

(a) Salix shall select one of its representatives on each Committee to be the
chairperson of such Committee. The chairperson shall call meetings of the
Committee no less frequently than contemplated by Section 3.3, prepare and
circulate an agenda for each meeting reasonably in advance (have due regard to
any relevant circumstances) of such meeting, and chair all meetings of the
Committee. The chairperson may, in his or her absence, delegate responsibility
for chairing meetings of the Committee to the other Salix representative on such
Committee.

(b) Progenics shall select a secretary to prepare and circulate the meeting
agendas and minutes. Such minutes shall be distributed in draft form not later
than [*] ([*]) days following each meeting and shall be deemed accepted and
effective unless Salix has objected to the same within [*] ([*]) days of its
receipt of such minutes. Any such objection shall be noted in the minutes. Final
minutes shall be promptly distributed to the Parties.

3.5. Decision-Making.

(a) For the avoidance of doubt, neither Committee shall have the power to amend
the terms of this Agreement, which amendment may occur only in compliance with
the procedures set forth in Section 13.7.

(b) The members of each Committee shall endeavor to reach a consensus on all
decisions within its jurisdiction. All official actions, decisions or rulings of
each Committee must be made by a consensus of the members of the Committee or in
a writing signed by at least one Committee representative of each Party.

(c) If the members of either Committee cannot reach consensus with respect to
any action, decision or ruling within [*] ([*]) days (or such shorter time as
may be

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

35



--------------------------------------------------------------------------------

reasonable under the circumstances) following the day that such Committee first
considers such matter, then the issue shall be finally and definitively resolved
by the chairperson of such Committee; provided, however, that in the event that
the matter for which consensus is not reached relates to an action or proposed
amendment of the Commercialization Plan or the Development Plan that would have
the effect of making the Commercialization Plan inconsistent with the Initial
Commercialization Outline or the Development Plan inconsistent with the Initial
Development Outline, as applicable, then the issue shall not be finally and
definitively resolved by the chairperson but instead shall be finally and
definitively resolved according to the procedures set forth in Section 13.12
hereof.

3.6. Sunset Provision. The Parties acknowledge that the utility and roles of the
Committees may evolve over the course of the Term and that it is appropriate
that such evolution be addressed by modifications to the role and operation of
the Committees contemplated in Sections 3.1 through 3.5. For such purpose,
either Party may, at any time following the [*] of the Effective Date, propose
by notice to the other Party that some or all of the operations of the
Committee(s) be terminated or modified or the frequency of its meetings be
reduced. Upon the giving of any such notice, the Parties shall discuss and act
upon it in good faith and shall, in respect thereof, make such amendments to
this Article 3 as may be necessary to reflect their agreement.

3.7. Oversight by Senior Executives. In addition to and separate from the
Committees provided for in Sections 3.1 through 3.6, each of Progenics and Salix
shall designate a senior executive officer to oversee matters relating to the
Collaboration on behalf of such Party, to facilitate communications between the
Parties (including discussion and planning relating to [*] and the [*] and [*]
of [*], to address any matters as to which the JSC and JDC consultative process
has proved unsatisfactory, to be available to consult with his/her counterpart
at the other Party, and generally to manage the Collaboration so as to most
effectively achieve its intent and purposes. Such officers shall be, for
Progenics: [*], and for Salix: [*].

4. DEVELOPMENT

4.1. Development Plan. An outline of the Development activities to be performed
by Salix under this Agreement is set forth in Schedule 4.1 (the “Initial
Development Outline”). Within [*] ([*]) days following the Effective Date, Salix
shall prepare a detailed development plan (the “Development Plan”) for the
continued Development of Products for the Territory. Such Development Plan shall
be consistent with the Initial Development Outline, including all timelines set
forth therein, and shall set forth the objectives and planned tasks for the
Development of Products for the Territory. Progenics shall have the right to
review and provide comments to Salix with respect to such Development Plan.
Salix shall consider Progenics’s comments in good faith. Salix shall notify
Progenics of any material changes to the Development Plan prior to
implementation of such changes and shall consider in good faith Progenics’s
comments with respect thereto. Notwithstanding the preceding sentence, Salix
shall not make any change to the Development Plan that would have the effect of
making the Development Plan inconsistent with the Initial Development Outline
except following consultation with Progenics through the Committees and subject
to Section 3.5(c).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

4.2. Development Responsibilities of Salix.

(a) Costs. Except as contemplated by Section 4.6(c), Salix shall pay one hundred
percent (100%) of the costs to Develop Products for the Territory.

(b) Responsibilities. Salix shall be solely responsible for, and shall:

(i) use Commercially Reasonable Efforts to Develop the Compound and Products in
accordance with the Development Plan, including the performance of the work
under the Development Plan in accordance with the estimated timelines set forth
therein;

(ii) undertake all required correspondence and any official communications
(except where Progenics may be required by Applicable Law or Regulatory
Authority to communicate) regarding Products with Regulatory Authorities in the
Territory;

(iii) determine, in Salix’s sole discretion, whether or the manner in which to
perform any Phase 4 Clinical Trials for any Product, including any Phase 4
Clinical Trials that may be required by Regulatory Authorities in the Territory,
and thereafter conduct and manage any such Phase 4 Clinical Trials.

(c) Development Coordination.

(i) Progenics shall conduct such Development tasks as Salix may request it to
perform as part of the Development of Products hereunder, subject to such
reasonable compensation and other terms as the Parties may agree. For the
avoidance of doubt, the provisions of this Section 4.2(c)(i) do not limit or
qualify the provisions of Sections 2.10 and 3.3, and no compensation or
reimbursement of expenses shall be payable by Salix to Progenics in connection
with Progenics’s participation in the Committees.

(ii) Except as contemplated by Section 4.2(c)(i), Progenics shall not conduct,
nor shall it permit any of its Affiliates or, except to the extent required by
the provisions of the Ono Agreement as they exist on the Effective Date or as
amended in accordance with the provisions of this Agreement, licensees or
sublicensees (other than Salix) to conduct, any Development with respect to
Products except in accordance with a plan that has been approved by the JSC.

(iii) Each Party shall use, and shall cause its Affiliates and, in the case of
Progenics, subject to the provisions of the Ono Agreement as they exist on the
Effective Date or as amended in accordance with the provisions of this
Agreement, licensees and Sublicensees (other than the other Party) to use,
reasonable efforts consistent with those prevailing in the pharmaceutical
industry to conduct all clinical trials, non-clinical safety studies and all
other Development activities relating to the Compound or Products in such a
manner as not to affect adversely the regulatory and commercial potential of
Products.

 

37



--------------------------------------------------------------------------------

(d) Efforts. Salix’s obligations under Section 4.2(b) to use Commercially
Reasonable Efforts in Development of Products will be satisfied if Salix uses
Commercially Reasonable Efforts in the Human Field in the Major Market
Countries. Salix shall not be in breach of its obligation under Section 4.2(b)
for failing to use Commercially Reasonable Efforts in the Non-Human Animal
Field, in countries other than the Major Market Countries, or in any country
other than the United States in respect of which Salix despite its good faith
efforts is unable to enter into a Sublicense as a result of the minimum
Sublicense Revenue requirements set forth in clause (ii)(C) of Section 2.2(c).
Furthermore, Salix shall be relieved of its obligation to use Commercially
Reasonable Efforts in any particular country with respect to a particular
Product if a Third Party Controls Patent Rights as to which, in the written
reasoned opinion of Salix’s outside patent counsel (which written opinion shall
be reasonably acceptable to Progenics), there is a reasonable risk that a court
would find the making, using or selling of such Product in such country to
constitute an infringement and Salix or its Affiliates or Sublicensee(s) are
unable to obtain a license under such Patent Rights on commercially reasonable
terms or configure the Product so as to avoid infringement through the use of
Commercially Reasonable Efforts.

(e) Unforeseen Events. The Parties recognize that the Development Plan and the
objectives to be set forth therein are based upon numerous assumptions which are
not in the control of the Parties. In view of the numerous assumptions
underlying the Development Plan, the proposed timeframe for achieving the
objectives and events described in the Development Plan will be regularly
reviewed by the JDC in light of unforeseen matters. In the event that despite
the use of Commercially Reasonable Efforts by the Parties, [*], or other issues
beyond the control of the Parties arise that prevent either Party from
fulfilling the objectives of the Development Plan within the timeframe set forth
in the Development Plan, the JDC will discuss any appropriate revisions to the
Development Plan, which revisions the other Party shall not unreasonably oppose,
provided that the Party can demonstrate its use of Commercially Reasonable
Efforts to Develop the Products.

4.3. Records. Salix and its Affiliates shall maintain, and shall use
Commercially Reasonable Efforts to cause (a) their Outside Contractors to
maintain and (b) Salix’s Sublicensees to cause such Sublicensees’ respective
Outside Contractors to maintain, accurate and complete records of all activities
related to the Development of Products, consistent with the responsibilities of
Salix under this Agreement, and all results of any trials, studies and other
investigations conducted under this Agreement by or on behalf of Salix, its
Affiliates, Sublicensees and Outside Contractors, as applicable.

4.4. Reports on Development.

(a) For so long as Salix continues to Develop a Product under this Agreement, it
shall in respect of such Product provide the JDC with reports containing

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

38



--------------------------------------------------------------------------------

relevant information in reasonable detail regarding [*] and [*], [*], and [*]
related to Registrational Filings and Clinical Trials of such Product conducted
or overseen by Salix and its Affiliates and Sublicensees. Such reports shall be
provided by Salix to the JDC as and when such reports are produced by or made
available to Salix for its internal use.

(b) In addition, through its representatives on the JSC, each Party shall make
reports to the JSC, as and at such time as such reports are produced by or made
available to such Party for its internal use and otherwise on a periodic basis,
updating the JSC as to the status and results of Development efforts of such
Party and its licensees and Sublicensees (other than, in the case of Progenics,
Salix and, in the case of Salix, Progenics) with respect to Products.

4.5. Transfer of Data. Without limiting the provisions of Sections 2.9(a) or
12.5(b), as soon as reasonably practicable, but in any event within [*] ([*])
days, following the Effective Date, Progenics shall, at its expense, provide
Salix with access to, and (to the extent requested by Salix) copies of, all [*]
and [*] relating to the Compound and Products to the extent the same is in the
possession or Control of Progenics or its Affiliates. In addition, Progenics
shall use Commercially Reasonable Efforts to cause Wyeth and Ono to provide, for
delivery to Salix, relevant [*] and [*] which Wyeth and Ono are obligated, under
the Wyeth Agreement, the Termination Agreement, and the Ono Agreement,
respectively, to provide to Progenics. The provisions of this Section 4.5 are in
addition to, and not by way of limitation of, the provisions of the Transition
Agreement.

4.6. Ongoing Development Work.

(a) Subject to Ono’s rights under the Ono Agreement and the Initial Development
Outline, all ongoing Development work in respect of the Compound or Products
that is being conducted by the Progenics Parties or their Affiliates or
licensees as of the Effective Date, including any pre-clinical or clinical
studies and Clinical Studies (as such term is defined in Section 9.2(p))
identified on Schedule 9.2(p), shall either, as Salix may direct by notice to
the Progenics Parties, be continued, terminated or transferred and transitioned
to Salix.

(b) Subject to the provisions of Section 4.6(c), all ongoing Development work
continued by the Progenics Parties as aforesaid and any termination or transfer
and transition of ongoing Development work effected pursuant to Section 4.6(a)
shall be at [*] sole cost and expense at the relevant [*] or the [*], as
applicable.

(c) In respect of any ongoing Development work continued by the Progenics
Parties as to which the Progenics Parties continue to have the right to receive
reimbursement from Wyeth pursuant to the Termination Agreement, the Progenics
Parties shall remain responsible for all costs and expenses of such Development
work up to the amount of reimbursement that Wyeth is obligated to pay to the
Progenics Parties in respect

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

39



--------------------------------------------------------------------------------

thereof under the terms of the Termination Agreement. Salix shall be
responsible, in accordance with Section 4.6(b), for any and all amounts in
excess of such amounts that are reimbursable by Wyeth. In the event that the
Progenics Parties should be unable to collect from Wyeth, because of Wyeth’s
bankruptcy or insolvency, any amount that Wyeth is required to reimburse to the
Progenics Parties under the Termination Agreement for Development work that has
been conducted by the Progenics Parties as contemplated by the first sentence of
this Section 4.6(c), then Salix shall pay such amount to the Progenics Parties
and shall, by virtue of such payment, be subrogated to any rights that the
Progenics Parties may have against Wyeth in respect of the amount so paid.

(d) Each Progenics Party shall reasonably cooperate with Salix to effect the
transfer and termination of any ongoing Development work that Salix directs is
to be transferred and transitioned to it. Without limitation, each Progenics
Party shall use its reasonable efforts to assign and delegate to Salix or its
Affiliates, as Salix may direct, all of the rights and obligations of the
Progenics Party or its Affiliates or licensees, as the case may be, under such
Progenics Third Party Agreements (other than the Subject Agreements) as Salix
may determine are relevant to the conduct of ongoing Development work to be
transferred and transitioned to it. The Progenics Parties and Salix shall use
their respective reasonable efforts to obtain the consent of any relevant Third
Party to the assignment and delegation of any such Progenics Third Party
Agreement. In connection with obtaining any such consents, Salix shall cooperate
with the Progenics Parties in obtaining from the relevant Third Party a release
of the relevant Progenics Parties from liability under the relevant Progenics
Third Party Agreement with respect to matters arising after the relevant
assignment effective date, and, notwithstanding and in addition to the
foregoing, shall, at Salix’s expense, cause the relevant Progenics Parties to be
released from liability under the Progenics Third Party Agreements identified on
Schedule 4.6(d) with respect to matters arising after or related to the relevant
assignment effective date. To the extent any such Progenics Third Party
Agreement is not assignable without the consent of a Third Party and the consent
of such Third Party cannot be obtained following the reasonable efforts
contemplated hereby, the performance obligations of the Progenics Parties or
their Affiliates under such Progenics Third Party Agreement shall, unless not
permitted by such Progenics Third Party Agreement, be deemed to be subcontracted
to Salix until such Progenics Third Party Agreement can be effectively assigned
and delegated. If any such consent cannot be timely obtained, (i) the Progenics
Parties shall waive any exclusivity provision contained in the relevant
Progenics Third Party Agreement to allow Salix to enter into its own agreement
with the relevant Third Party and (ii) the Progenics Parties and Salix shall
cooperate in any reasonable arrangement designed to provide for Salix the
benefits and obligations intended to be assigned or delegated to and assumed by
it in respect of such Progenics Third Party Agreement, including the right to
enforce such Progenics Third Party Agreement for its own account. In furtherance
of the foregoing, in respect of any Progenics Third Party Agreement that cannot
be effectively assigned or delegated as contemplated hereby, the Progenics
Parties hereby consent to the use by any Third Party which is a party to such
Progenics Third Party Agreement of confidential information, technology and/or
Know-How developed or held by such Third Party under the Progenics Third Party
Agreement for the benefit of Salix, subject to applicable confidentiality and
use restrictions. Notwithstanding any of the foregoing provisions of this
Section 4.6(d), the Progenics Parties shall not be obligated to take or to
permit to be taken any action which would, in the reasonable judgment of the
Progenics Parties, be likely to result in a breach of any Progenics Third Party
Agreement.

 

40



--------------------------------------------------------------------------------

(e) Any transfer or transition of ongoing Development work from Progenics or its
Affiliates or licensees to Salix pursuant to this Section 4.6 shall not affect
the liability of the transferring party for any matters arising prior to the
effective date of such transfer, and Salix shall have no liability in respect of
any such matter. Conversely, any such transfer or transition shall result in
Salix, as between it and the transferring party, being liable for all matters
arising in respect of such Development work on or after the effective date of
such transfer, provided, however, that, as between Salix and the transferring
party, the transferring party shall remain solely liable for any matters arising
before or after such transfer in respect of Development work transferred by the
transferring party to Salix to the extent any such matter is a result of any act
or omission on the part of the transferring party, its Affiliates, licensees,
sublicensees or its or their directors, officers, employees or agents.

(f) The provisions of this Section 4.6 are in addition to, and not by way of
limitation of, the provisions of the Transition Agreement.

5. COMMERCIALIZATION

5.1. Salix’s Commercialization Responsibilities and Efforts.

(a) Commercialization Plan. An outline of the Commercialization activities to be
performed by Salix under this Agreement is set forth in Schedule 5.1(a) (the
“Initial Commercialization Outline”). Within [*] ([*]) days following the
Effective Date, Salix shall prepare the Commercialization Plan for the continued
Commercialization of Products for the Territory. Such Commercialization Plan
shall be consistent with the Initial Commercialization Outline, including all
timelines set forth therein, and shall set forth the objectives and planned
tasks for the Commercialization of Products for the Territory. Progenics shall
have the right to review and provide comments to Salix with respect to such
Commercialization Plan. Salix shall consider Progenics’s comments in good faith.
Salix shall notify Progenics of any material changes to the Commercialization
Plan prior to implementation of such changes and shall consider in good faith
Progenics’s comments with respect thereto. Notwithstanding the preceding
sentence, Salix shall not make any change to the Commercialization Plan that
would have the effect of making the Commercialization Plan inconsistent with the
Initial Commercialization Outline except following consultation with Progenics
through the Committees and subject to Section 3.5(c). Costs. Salix shall pay one
hundred percent (100%) of the costs to Commercialize Products in the Territory.

(b) Responsibilities. Salix shall be solely responsible for the
Commercialization of the Products in the Territory and shall use Commercially
Reasonable Efforts to pre-launch, launch, promote, market, distribute, sell in
finished pharmaceutical form, and otherwise Commercialize Products in the
Territory in accordance with the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

41



--------------------------------------------------------------------------------

Commercialization Plan. Salix shall be solely responsible for distribution and
pricing of Products in the Territory, either itself or through its Sublicensees,
and shall itself or through its Sublicensees book all sales of Products in the
Territory.

(c) Efforts. Salix’s obligations under this Section 5.1 to use Commercially
Reasonable Efforts will be satisfied if Salix uses Commercially Reasonable
Efforts in the Human Field in Major Market Countries. Commercially Reasonable
Efforts expended by a Sublicensee in a given country shall satisfy Salix’s
efforts obligations in that country. Salix shall not be in breach of its
obligation under this Section 5.1 for failing to use Commercially Reasonable
Efforts in the Non-Human Animal Field, in countries other than the Major Market
Countries, or in any country other than the United States in respect of which
Salix despite its good faith efforts is unable to enter into a Sublicense as a
result of the minimum Sublicense Revenue requirements set forth in clause
(ii)(C) of Section 2.2(c). Furthermore, Salix shall be relieved of its
obligation to use Commercially Reasonable Efforts with respect to a Product in
any particular country if a Third Party Controls Patent Rights as to which, in
the written reasoned opinion of Salix’s outside patent counsel (which written
opinion shall be reasonably acceptable to Progenics), there is a reasonable risk
that a court would find the making, using or selling of such Product in such
country to constitute an infringement and Salix or its Affiliates or
Sublicensee(s) are unable to obtain a license under such Patent Rights on
commercially reasonable terms or configure the Product so as to avoid
infringement through the use of Commercially Reasonable Efforts.

5.2. Transition; Supply.

(a) Transition Agreement. Simultaneously herewith, the Expanded Parties are
entering into a Transition Arrangements Agreement, of even date herewith (the
“Transition Agreement”).

(b) Supply. Except as otherwise contemplated by the Transition Agreement, Salix
shall be solely responsible at its expense for the Manufacture and supply of one
hundred percent (100%) of the Compound and finished Products for Development and
Commercialization both as bulk API and as finished and packaged products.

(c) Manufacturing and Transfer of Manufacturing Know-How. Progenics will
disclose to Salix, Salix’s Affiliates, and/or Salix’s Third Party contract
manufacturer all relevant Progenics Know-How and all Know-How included in the
Wyeth Collaboration Know-How, Wyeth Collaboration Joint Know-How, Ono
Collaboration Know-How and Ono Collaboration Joint Know-How relating to the
Manufacture of the Products. Progenics shall use its Commercially Reasonable
Efforts to cause Wyeth to provide Salix with that cooperation, inventory,
technology, know-how and documentation set forth in Section 10.4.1(d) of the
Wyeth Agreement. Such Know-How disclosure shall include the transfer of data and
information stored on the computer systems of Progenics for and in respect of
Regulatory Marketing Approval for Products.

(d) Assignment of Supply and Manufacturing License Agreements. At Salix’s
written request in connection with the transfer of responsibility for
Manufacture under Section 5.2(c), Progenics shall use Commercially Reasonable
Efforts to promptly

 

42



--------------------------------------------------------------------------------

assign and transfer to Salix any existing supply agreements related to the
supply of the Compound or the Products. Furthermore, to the extent necessary to
permit Salix to manufacture the Compound and Products as contemplated by this
Agreement, Progenics shall use Commercially Reasonable Efforts to sublicense to
Salix any license agreement under which Progenics licenses any intellectual
rights from any Third Party related to the Manufacture of the Compound or the
Products. If the terms of any of the agreements referred to in the previous two
sentences require the consent of the other party thereto to effect its
assignment, then upon Salix’s request for an assignment, until Progenics is able
to obtain such consent and effect such assignment, Progenics will exercise its
rights under such agreements for the benefit of Salix and as reasonably
requested by Salix. In the event of any assignment to Salix under this
Section 5.2(d), Salix shall assume full responsibility for satisfying all
obligations of Progenics under any assigned agreement to the extent arising
after such assignment and assumption. Notwithstanding any of the foregoing
provisions of this Section 5.2(d), Progenics shall not be obligated to take or
permit to be taken any action which would, in the reasonable judgment of
Progenics, be likely to result in a breach of any such supply agreements.

5.3. Marketing Materials and Corporate Branding. Subject to Section 7.5, Salix
shall be solely responsible at its expense for all pre-marketing and marketing
efforts and for creating all packaging and Promotional Materials for the
Products in the Field in the Territory. Salix shall own all copyrights in such
Promotional Materials. Subject to Progenics’s reasonable approval of the form
and presentation thereof, the corporate name and logo of Progenics shall appear
on all Product packaging, package inserts and Promotional Materials
Manufactured, distributed or sold by Salix, its Affiliates and Sublicensees
hereunder or pursuant hereto, subject, in each case, to compliance with
Applicable Law and regulatory requirements.

5.4. Sharing of Information. Salix shall provide the JSC with a copy of Salix’s
Commercialization Plan for any Product and any updates thereof, including
information regarding [*] and [*] of the Product, [*] and [*]. Such updates
shall be provided by Salix to the JDC as and when such reports are produced by
or made available to Salix for its internal use. Salix shall report to the JSC
at each meeting thereof and at such other times as appropriate on the progress
of its implementation of the Commercialization Plan. All commercial information
so disclosed by Salix shall be Salix’s Confidential Information for the purposes
of Section 8.2.

5.5. Unauthorized Sales.

(a) Unauthorized Sales by Salix. Salix (i) shall, and shall cause its Affiliates
and Sublicensees to, distribute, market, promote, offer for sale and sell
Products only in the Field in the Territory and (ii) shall not, shall not permit
its Affiliates to, and shall make reasonable efforts to cause its Sublicensees
not to, distribute, market, promote, offer for sale or sell Products (A) to any
Person in fields of use and countries other than those as specified in the
preceding clause (i) or (B) to any Person in the fields of use and countries as
specified in the preceding clause (i) that Salix, its Affiliates or
Sublicensees, as applicable,

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

43



--------------------------------------------------------------------------------

knows (y) is likely to distribute, market, promote, offer for sale or sell
Products in fields of use and countries other than those as specified in the
preceding clause (i) or assist another Person to do so, or (z) has directly or
indirectly distributed, marketed, promoted, offered for sale or sold Products in
fields of use and countries other than those as specified in the preceding
clause (i) or assisted another Person to do so. If Salix or its Affiliates
receives any orders for Products for fields of use and countries other than
those specified in clause (i) of the first sentence of this Section 5.5(a), it
shall promptly refer such orders to Progenics, and Salix shall make reasonable
efforts to cause any Sublicensee that receives such an order to refer such order
to Progenics. In addition, neither Salix nor its Affiliates shall sell or
otherwise provide, directly or indirectly, Products to any Sublicensee or
distributor in excess of amounts reasonably required to meet local demand in the
country or other territory in respect of which the Sublicensee or distributor is
authorized to distribute, market, promote, offer for sale or sell Products, and
Salix shall make reasonable efforts to prevent its Sublicensees from doing the
same.

(b) Unauthorized Sales by Progenics. Progenics shall, and shall cause its
Affiliates to, distribute, market, promote, offer for sale and sell Products
only outside the Territory or for use outside the Field. Progenics shall not,
and shall not permit its Affiliates to, distribute, market, promote, offer for
sale or sell Products (i) to any Person other than outside the Territory or for
use outside the Field or (ii) to any Person that Progenics or its Affiliates, as
applicable, knows (A) is likely to distribute, market, promote, offer for sale
or sell Products for use in the Field in the Territory or assist another Person
to do so, or (B) has directly or indirectly distributed, marketed, promoted,
offered for sale or sold Products for use in the Field in the Territory or
assisted another Person to do so. If Progenics or its Affiliates receives any
orders for Products for use in the Field in the Territory, it shall promptly
refer such orders to Salix. In addition, neither Progenics nor its Affiliates
shall sell or otherwise provide, directly or indirectly, Products to any
licensee or distributor in excess of amounts reasonably required to meet local
demand in the country or other territory in respect of which the licensee or
distributor is authorized to distribute, market, promote, offer for sale or sell
Products.

(c) Certain Limitations. The provisions of this Section 5.5 shall apply only to
the extent permitted by Applicable Law. To the extent any provision of this
Section 5.5 shall be found in any jurisdiction to be in violation of public
policy or illegal or unenforceable in law or equity, the provisions of
Section 13.5 shall apply.

6. PAYMENTS BY SALIX TO PROGENICS

6.1. Upfront License Fee Payment. Salix shall pay to Progenics upon the
execution of this Agreement sixty million dollars ($60,000,000) as a one-time,
nonrefundable and noncreditable license fee in partial consideration for the
licenses granted under Section 2.1 hereof. Such amount shall be paid within five
(5) Business Days after receipt by Salix of an invoice from Progenics.

 

44



--------------------------------------------------------------------------------

6.2. Development Milestone Payments.

(a) In partial consideration for the licenses granted to Salix under Section 2.1
hereof, Salix shall pay to Progenics upon the satisfaction of the specified
conditions the following one-time, nonrefundable, and noncreditable payments
(“Development Milestone Payments”) within five (5) Business Days of receipt by
Salix of an invoice for the payment of the applicable Development Milestone
Payment as set forth in this Section 6.2. Each Development Milestone Payment is
payable one time only, regardless of the number of Products or indications for
which the condition is satisfied. For the avoidance of doubt, the maximum
aggregate value of all Development Milestone Payments is ninety million dollars
($90,000,000).

 

Condition

       Payment      

[*]

   $ [*], [*]   

[*]

   $ [*], [*]   

(b) In the event that the specified condition for the Development Milestone
Payment in respect of the [*] as specified above is achieved [*].

(c) In the event that the specified condition for the Development Milestone
Payment in respect of the [*] as specified above is achieved [*].

6.3. Commercialization Milestone Payments. In partial consideration for the
licenses granted to Salix under Section 2.1 hereof, Salix shall pay to Progenics
upon the satisfaction of the specified conditions the following one-time,
nonrefundable, and noncreditable payments (“Commercialization Milestone
Payments”) within [*] ([*]) Business Days of receipt by Salix of an invoice for
the payment of the applicable Commercialization Milestone Payment. Each
Commercialization Milestone Payment is payable one time only, regardless of the
number of times the condition is satisfied. For the avoidance of doubt, the
maximum aggregate value of all Commercialization Milestone Payments is two
hundred million dollars ($200,000,000), and up to all six (6) payments could be
made with respect to a single Calendar Year.

 

Condition

   Payment  

[*]

   $ [ *1] 

[*]

   $ [ *] 

[*]

   $ [ *] 

[*]

   $ [ *] 

[*]

   $ [ *] 

[*]

   $ [ *] 

 

1 

For the avoidance of doubt and by way of example, the Commercialization
Milestone Payment for the [*].

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

45



--------------------------------------------------------------------------------

6.4. Ex-U.S. Sublicenses and Sales.

(a) When Salix enters into arrangements with one or more Sublicensees relating
to any area outside the United States, Salix shall pay Progenics sixty percent
(60%) of all Sublicense Revenues pursuant to any such arrangements.

(b) All payments under this Section 6.4 shall be payable within [*] ([*]) days
after receipt of the applicable Sublicense Revenue by Salix.

(c) For the avoidance of doubt, Section 6.4(a) shall not apply to any sales or
other Commercialization of Products by Salix or its Affiliates, whether inside
or outside the United States.

6.5. Royalty Payments.

(a) Royalties. In partial consideration for the licenses granted to Salix under
Section 2.1, Salix shall pay to Progenics royalties in the amount of the
applicable Net Sales percentage (as set forth below) (the “Applicable Net Sales
Percentage”) of the Net Sales made during the Royalty Period by Salix and its
Affiliates, whether inside or outside the United States, as follows:

 

Combined Net Sales of All Products by Salix and its Affiliates

   Applicable
Net Sales
Percentage  

[*]

     [ *]% 

[*]

     [ *]% 

[*]

     [ *]% 

(b) Royalty Period.

(i) The royalties payable under Section 6.5(a) shall be payable by Salix only
during the Royalty Period in respect of the relevant Product and country.

(ii) Following the expiration of the Royalty Period in respect of a Product in a
country in the Territory, the license grants to Salix in Section 2.1 in respect
of such Product shall, in accordance with Section 2.8, become fully paid-up,
perpetual and irrevocable with respect to such Product and such country and
accordingly the Net Sales of the relevant

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

46



--------------------------------------------------------------------------------

Product in such country shall be excluded from the royalty calculations for
purposes of Section 6.5(a) and from calculations of thresholds for
Commercialization Milestone Payments for purposes of Section 6.3.

(c) Adjustment of Royalties. If at any time the Royalty Period is continuing
solely because of clause (c) of the definition thereof for a particular Product
in a particular country, then the dollar amount of royalties payable in respect
of Net Sales of such Product in such country thereafter during the Royalty
Period pursuant to Section 6.5(a) shall be reduced by [*] percent ([*]%) from
the amount which would have been so payable under this Agreement in the absence
of this clause (c).

(d) Progenics Third Party Agreements; Third Party Licenses.

(i) Except as otherwise provided in or contemplated by Section 4.6, Progenics
shall, as between the Parties, be solely responsible for all obligations under
each Progenics Third Party Agreement unless and until such Progenics Third Party
Agreement is assigned to Salix pursuant to Section 4.6(d) or 9.4(d). In the
event that a Progenics Party or any of its Affiliates fails to pay any amount
that it is obligated to pay in respect of a Progenics Third Party Agreement
pursuant to the preceding sentence and Salix makes such payment on behalf of
such Progenics Party, then Salix shall be entitled to credit such amount against
any amount owed by Salix to Progenics under this Agreement. Except as otherwise
provided herein, Salix shall, as between the Parties, be solely responsible in
respect of all Progenics Third Party Agreements assigned to Salix pursuant to
Sections 4.6(d) and 9.4(d) for any and all obligations arising under such
Progenics Third Party Agreements from and after the date of assignment. In the
event that Salix or any of its Affiliates fails to pay any amount that it is
obligated to pay in respect of a Progenics Third Party Agreement pursuant to the
preceding sentence and Progenics or one of its Affiliates makes such payment on
behalf of Salix or such Affiliate, then Salix shall promptly reimburse Progenics
for the amount paid.

(ii) If, during the Term, Salix or its Affiliates, whether pursuant to
Section 7.4(b) or otherwise, enters into an agreement with a Third Party to
license Patent Rights as to which, [*], there is [*] (a “Third Party License”),
then Salix may deduct up to [*] percent ([*]%) of the royalties or other
payments payable pursuant to such Third Party License actually paid by Salix or
its Affiliates to such Third Party pursuant to the Third Party License from the
royalties otherwise due from Salix to Progenics in respect of Net Sales of the
relevant Product(s) under Section 6.5(a) as adjusted pursuant to Section 6.5(c),
up to a maximum amount in respect of the relevant Net Sales for any Quarter that
would result in Progenics’s effective royalty rate in respect of such Net Sales
in such Quarter under Section 6.5(a) as adjusted pursuant to Section 6.5(c) for
such Product(s) being reduced by not more than [*] ([*]) percentage points, with
any balance then remaining to be carried over to amounts owed by Salix to
Progenics pursuant to Section 6.5(a) in respect of subsequent Quarters and
applied against the amounts owed by Salix to Progenics pursuant to
Section 6.5(a) as adjusted pursuant to Section 6.5(c) in respect of such
subsequent Quarters, up to a maximum amount for each Quarter that would result
in Progenics’s

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

47



--------------------------------------------------------------------------------

effective royalty rate in respect of each such Quarter under Section 6.5(a) for
such Product(s) as adjusted pursuant to Section 6.5(c) being reduced by not more
than [*] ([*]) percentage points. By way of example, if the royalty rate
applicable in respect of the relevant Quarter was [*] percent ([*]%), then the
maximum amount in respect of amounts paid by Salix to the Third Party in respect
of the Third Party License that could be deducted from royalties on relevant Net
Sales otherwise owed by Salix to Progenics for such Quarter would be an amount
that would reduce Progenics’s effective royalty rate for the Quarter for the
relevant Product(s) to [*] percent ([*]%).

(e) Disclaimers. Each Party acknowledges and agrees that nothing in this
Agreement (including, without limitation, any exhibits or attachments hereto)
shall be construed as representing an estimate or projection of either (i) the
number of Products that will or may be successfully Developed or Commercialized
or (ii) anticipated sales or the actual value of any Product. SALIX MAKES NO
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO
SUCCESSFULLY DEVELOP OR COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT
ANY SUCH PRODUCT WILL ACHIEVE ANY PARTICULAR SALES LEVEL, OR THAT, EXCEPT AS
EXPRESSLY AGREED IN THIS AGREEMENT, IT WILL DEVOTE ANY LEVEL OF DILIGENCE OR
RESOURCES TO COMMERCIALIZING ANY SUCH PRODUCT.

6.6. Reports, Payments and Related Matters.

(a) Cumulative Royalties. The obligation to pay royalties under this Agreement
shall be imposed only once with respect to any sale of any Product, regardless
of the number of patents that may cover the Product.

(b) Reports and Payments. Within [*] ([*]) days after the first day of each
Quarter following the First Commercial Sale of a Product in the Territory, Salix
shall submit to Progenics a written report with respect to the preceding Quarter
(the “Quarterly Activity Report”) stating: (i) the gross sales and Net Sales of
Products sold by Salix and its Affiliates and any Sublicensee during the Quarter
just ended for each country in which sales were made, making reference to the
specific deductions taken in accordance with the definition of Net Sales;
(ii) the date of any First Commercial Sale of any Product in a country in the
Territory during the Quarter just ended; (iii) the currency exchange rates used
in determining gross sales, Net Sales and amounts payable under Section 6.5; and
(iv) a calculation of the amounts due to Progenics pursuant to Section 6.5 in
respect of the Quarter just ended. All royalty payments due under Section 6.5
shall be due and payable within [*] ([*]) Business Days following the
distribution of each Quarterly Activity Report. Salix shall submit to Progenics
with each payment under Section 6.4 a written report with respect to such
payment (a “Sublicense Revenue Report”) describing in detail the Sublicense
Revenue to which such payment relates and providing such other information
specified above for inclusion in a Quarterly Activity Report as may be relevant
thereto. The obligation of Salix

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

48



--------------------------------------------------------------------------------

to provide Quarterly Activity Reports and Sublicense Revenue Reports under this
Section 6.6(b) shall cease to apply once Salix has no further obligation to make
payments of, respectively, royalties under Section 6.5 or payments under
Section 6.4.

(c) Taxes and Withholding. All payments under this Agreement will be made
without any deduction or withholding for or on account of any tax, duties,
levies, or other charges unless such deduction or withholding is required by
Applicable Law to be assessed against Progenics. If Salix is so required to make
any deduction or withholding from payments due to Progenics, Salix will
(i) promptly notify Progenics of such requirement, (ii) pay to the relevant
authorities on Progenics’s behalf the full amount required to be deducted or
withheld promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such amount has been assessed
against Progenics, and (iii) promptly forward to Progenics an official receipt
(or certified copy) or other documentation reasonably acceptable to Progenics
evidencing such payment to such authorities.

(d) Currency. All payments under this Agreement shall be made in dollars. As
applicable, Sublicense Revenue, Net Sales and any royalty deductions shall be
translated into dollars at the exchange rate used by Salix for public financial
accounting purposes in accordance with GAAP.

(e) Record Keeping. Salix shall keep, and shall cause its Affiliates to keep,
books and accounts of record in connection with Sublicense Revenue and the sale
of Products in accordance with GAAP and in sufficient detail to permit accurate
determination of all figures necessary for verification of Sublicense Revenue to
be shared by Salix with Progenics under Section 6.4(a) and royalties to be paid
under Section 6.5. Salix and its Affiliates shall maintain such records for a
period of at least [*] ([*]) years after the end of the Quarter in which they
were generated, provided, however, that if any records are in dispute and Salix
has received notice from Progenics of the records which are in dispute, Salix
shall keep such records until the dispute is resolved.

(f) Audits.

(i) Examination of Books and Records. Upon [*] ([*]) days’ prior notice from
Progenics, Salix shall permit an independent certified public accounting firm,
of nationally recognized standing selected by Progenics and reasonably
acceptable to Salix, to examine, at Progenics’s sole expense, the relevant books
and records of Salix and its Affiliates, and shall take reasonable efforts to
cause its Sublicensees to permit Progenics to examine the relevant books and
records of Sublicensees, in each case as may be reasonably necessary to verify
the amounts reported by Salix in accordance with Section 6.6(b) and the sharing
of Sublicense Revenue under Section 6.4(a) and payment of royalties under
Section 6.5 and its compliance with its other Development and Commercialization
obligations hereunder. An examination by Progenics under this Section 6.6(f)
shall occur not more than [*] in any [*] and

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

49



--------------------------------------------------------------------------------

shall be limited to the pertinent books and records for any [*] ending not more
than [*] ([*]) months before the date of the request. The accounting firm shall
be provided access to such books and records at Salix’s and other relevant
facilit(y/ies) where such books and records are normally kept and such
examination shall be conducted during normal business hours. Salix may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm with access to relevant facilities or records. Upon
completion of the audit, the accounting firm shall, subject to Section 6.6(g),
provide both Salix and Progenics with a written report disclosing any
discrepancies in the reports submitted by Salix or the Sublicense Revenue shared
or the royalties paid, and, in each case, the specific details concerning any
discrepancies.

(ii) Underpayments/Overpayments. If such accounting firm concludes that
additional portions of Sublicense Revenue were due to Progenics under
Section 6.4(a) or additional royalties were due to Progenics under
Section 6.5(a), Salix shall pay to Progenics the additional Sublicense Revenue
or royalties, as the case may be, within [*] ([*]) days of the date Salix
receives such accountant’s written report, plus interest, which shall be
calculated at the average of the prime rate reported by JPMorgan Chase, New York
City, each month during the period beginning on the day the unpaid amount was
due until the unpaid amount is paid in full, plus [*] percent ([*]%) per annum.
If such underpayment exceeds the greater of [*] dollars ($[*]) and [*] percent
([*]%) of the aggregate share of Sublicense Revenue and royalties that were to
be paid by Salix to Progenics for the audited period, Salix also shall reimburse
Progenics for the out-of-pocket expenses incurred in conducting the audit.
Progenics shall not reveal to such accounting firm the conditions under which
the audit expenses are to be reimbursed hereunder. If such accounting firm
concludes that Salix overpaid Sublicense Revenue or royalties to Progenics,
Progenics will refund such overpayments to Salix within [*] ([*]) days of the
date Progenics receives such accountant’s report. [*] interest shall be due to
Salix on any such overpayment.

(g) Confidentiality. All progress reports and financial information of Salix
subject to review under this Article 6 shall be deemed to be Salix’s
Confidential Information subject to the provisions of Article 8 hereof, and
Progenics shall not disclose such Confidential Information to any Third Party or
use such Confidential Information for any purpose other than reviewing progress
made or verifying payments to be made by Salix to Progenics under this
Agreement; provided, however, that such Confidential Information may be
disclosed by Progenics to Third Parties only to the extent necessary to enforce
Progenics’s rights under this Agreement.

6.7. Diagnostic or Veterinary Products. Notwithstanding anything to the contrary
in this Article 6, sales of Products for diagnostic (including screening or
monitoring) or veterinary use shall not be considered Net Sales for purposes of
Section 6.3 or 6.5 or Sublicense Revenues for purposes of Section 6.4. In the
event that Salix Develops or seeks to Sublicense Development of any Product for
any such use, then the Expanded Parties shall negotiate in good faith to agree
upon, as a condition to Salix’s right to Commercialize (whether itself or
through a Sublicensee) such Product, appropriate compensation to be paid by
Salix to Progenics in connection with the Commercialization of such Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

50



--------------------------------------------------------------------------------

7. INTELLECTUAL PROPERTY.

7.1. Ownership of Intellectual Property.

(a) Inventorship/Authorship. For purposes of this Agreement, (i) inventorship of
any invention and any Patent Right claiming such invention shall be determined
in accordance with the rules and guidelines regarding inventorship as
established under United States patent law (including case law and regulations
associated therewith); and (ii) authorship of any work subject to copyright
protection shall be determined in accordance with U.S. copyright law. Without
limiting the foregoing, each Expanded Party shall own all right, title and
interest in and to all Patent Rights, Know-How, or copyright materials created
solely by or on behalf of such Party.

(b) Ownership of Joint Technology and Joint Copyrights. As between the Progenics
Parties, on the one hand, and Salix, on the other hand, each shall own an equal,
undivided interest in any Joint Technology and any copyright materials authored
jointly by employees or agents of Progenics or any of its Affiliates and
employees or agents of Salix or any of its Affiliates.

(c) Exploitation of Joint Technology and Joint Copyrights. Except as expressly
provided in this Agreement neither Party shall exploit any Joint Technology
inside or outside the Territory without the prior written approval of the other
Party. Neither Party shall exploit any copyright materials authored jointly by
employees or agents of Progenics or any of its Affiliates and employees or
agents of Salix or any of its Affiliates without the prior written approval of
the other Party except in connection with the Manufacturing, Development or
Commercialization of the Compound and Products in the Territory as contemplated
hereby.

7.2. Patent Prosecution.

(a) Progenics Patent Rights, Wyeth Collaboration Patent Rights, Wyeth
Collaboration Joint Patent Rights and Ono Collaboration Joint Patent Rights.
Using counsel selected by Salix after good faith consultation with Progenics
[*], Salix shall use Commercially Reasonable Efforts to prepare, file, prosecute
and maintain, at Salix’s expense, the Progenics Patent Rights as to which
Progenics has the right to control prosecution and maintenance, Wyeth
Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights and Ono
Collaboration Joint Patent Rights (including provoking, instituting or defending
interference, opposition, revocation, reexamination and similar proceedings
related to the Progenics Patent Rights as to which Progenics has the right to
control prosecution and maintenance, Wyeth Collaboration Patent Rights, Wyeth
Collaboration Joint Patent Rights

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

51



--------------------------------------------------------------------------------

and Ono Collaboration Joint Patent Rights) in all countries in the Territory
where such Patent Rights are currently pending and, respecting the [*]. In
respect to any Progenics Patent Rights as to which Progenics does not have the
right to control prosecution and maintenance of such Patent Rights, Progenics
(i) shall ensure that Salix is promptly provided with all such information as
Progenics may receive in respect of the prosecution and maintenance of such
Patent Rights and with a full opportunity to participate in any consultations
that may take place between Progenics and any Third Party holding the right to
pursue prosecution and maintenance of such Patent Rights and (ii) shall exercise
such rights as it does have in respect of the prosecution and maintenance of
such Patent Rights in accordance with Salix’s directions. The Parties shall
cause their respective patent counsel to communicate no less frequently than [*]
per [*] regarding the prosecution and maintenance of the Progenics Patent
Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint Patent
Rights and Ono Collaboration Joint Patent Rights. Without limiting the
generality of the foregoing, Salix shall provide to Progenics copies of all
communications sent to and received from any patent office pertaining to
Progenics Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration
Joint Patent Rights or Ono Collaboration Joint Patent Rights, including [*].
Whenever possible, Progenics shall be given at least [*] ([*]) Business Days
prior to the earlier of the expiration of any shortened statutory period for
response or anticipated filing to review and comment upon the text of any such
communication. Salix shall also keep Progenics advised on the maintenance of any
patents included within the Progenics Patent Rights, Wyeth Collaboration Patent
Rights, Wyeth Collaboration Joint Patent Rights and Ono Collaboration Joint
Patent Rights and provide Progenics with reasonable opportunity to comment on
maintenance. In the event that the Parties’ respective patent counsel, after
good faith discussions, cannot agree with respect to any decision to be made
with respect to the preparation, filing, prosecution and maintenance of the
Progenics Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration
Joint Patent Rights or Ono Collaboration Joint Patent Rights (including
decisions relating to [*]), Salix shall make such decision.

(b) Ono Collaboration Patent Rights. Progenics shall provide to Salix, promptly
following its receipt of the same from Ono pursuant to Section 7.2.3 of the Ono
Agreement, copies of all communications (and English translations or English
summaries thereof, as provided by Ono) sent to and received from patent offices
pertaining to the prosecution of Ono Collaboration Patent Rights. Salix shall
have the right to review and comment upon the text of any such communication and
Progenics shall for that purpose solicit any comments that Salix may have and
include them as part of its comments to Ono. Salix shall have the right to have
its patent counsel participate in any communications between Progenics’s patent
counsel and Ono’s patent counsel that may occur pursuant to, or in conformance
with, Section 7.2.3 of the Ono Agreement. Progenics shall provide Salix with
notice of any communications between its patent counsel and Ono’s patent counsel
that may be contemplated pursuant to Section 7.2.3 of the Ono Agreement. Such
notice shall be provided by Progenics promptly following its becoming aware of
any such proposed communication and in a manner appropriate to provide Salix
with a reasonable opportunity

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

52



--------------------------------------------------------------------------------

to have its patent counsel participate in any such communication. Progenics
shall provide Salix, promptly following its receipt of the same from Ono
pursuant to Section 7.2.3 of the Ono Agreement, with copies of advice it
receives from Ono on the maintenance of Ono Collaboration Patent Rights and
shall include in its comments to Ono any comments that Salix may have in respect
of maintenance of Ono Collaboration Patent Rights. Progenics shall promptly
notify Salix of any notice that it should receive from Ono of Ono’s election not
to prepare, file, prosecute or maintain any Ono Collaboration Patent Right, and
shall thereafter pursue the preparation, filing, prosecution and maintenance of
any such Ono Collaboration Patent Rights at Salix’s direction. Progenics
acknowledges that Salix shall have the right to participate in any discussions
that it may have with Ono with respect to the preparation, filing, prosecution,
and maintenance of Ono Collaboration Patent Rights contemplated by Section 7.2.3
of the Ono Agreement and shall for such purpose notify Salix of any such
discussions promptly following its becoming aware of any such proposed
discussions and in a manner appropriate to provide Salix with a reasonable
opportunity to participate therein. In no event shall Progenics consent to any
action by or on behalf of Ono with respect to the prosecution or maintenance of
Ono Collaboration Patent Rights without first having obtained Salix’s consent
thereto. In the event that the Parties’ respective patent counsel, after good
faith discussions, cannot agree with respect to any decision to be made with
respect to the preparation, filing, prosecution and maintenance of the Ono
Collaboration Patent Rights (including decisions relating to interference,
opposition, revocation, reexamination and similar proceedings), then Salix shall
make such decision. In no event, however, shall Progenics be required to take
any action that would cause Progenics to breach any Progenics Third Party
Agreement or that would, in Progenics’s judgment, be contrary to law. In the
event that pursuant to Section 2.12 Salix should succeed to all or substantially
all of the rights and licenses currently held by Ono under the Ono Agreement,
then thereafter the Ono Collaboration Patent Rights shall be deemed to
constitute Progenics Patent Rights and, except as may be otherwise required by
any ongoing provisions of the Ono Agreement, the prosecution and maintenance
thereof shall be governed by the provisions of Section 7.2(a).

(c) Joint Patent Rights. The Parties shall discuss in good faith, and thereupon
implement, a mutually agreeable patent strategy with respect to all Joint
Technology that may be patentable, and shall cause their respective patent
counsel to communicate no less frequently than [*] per [*] regarding the
prosecution and maintenance of the Joint Patent Rights in the Territory and
outside the Territory. With respect to all Joint Technology for which the
Parties agree patent prosecution should be sought, the Parties shall cooperate
in the preparation, filing and prosecution of patent applications (including
provoking, instituting or defending interference, opposition, revocation,
reexamination and similar proceedings related to the Joint Patent Rights), and
shall discuss and agree on the content and form of relevant patent applications
and any other relevant matters before such applications are made. Each Party
shall consider in good faith any comments from the other Party regarding steps
to be taken to strengthen any Joint Patent Right. Salix shall serve as the lead
Party to prosecute and maintain all applications covering Joint Patent Rights in
the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

53



--------------------------------------------------------------------------------

Territory (including provoking, instituting or defending interference,
opposition, revocation, reexamination and similar proceedings related to the
Joint Patent Rights), at Salix’s expense, unless otherwise agreed by the
Parties. In the event that the Parties, after good faith discussions, cannot
agree with respect to any decision to be made regarding the prosecution and
maintenance of the Joint Patent Rights in the Territory (including decisions
relating to interference, opposition, revocation, reexamination and similar
proceedings related to the Joint Patent Rights), then Salix shall make such
decision. In all cases, each Party shall provide reasonable assistance to the
other Party, at Salix’s expense, with respect to Joint Patent Rights in the
Territory.

(d) Salix Collaboration Technology. Salix shall be solely responsible for the
prosecution of the Salix Collaboration Patent Rights and the maintenance of any
patents included within the Salix Collaboration Patent Rights at Salix’s
expense. Salix shall provide to Progenics copies of all communications sent to
and received from patent offices pertaining to the prosecution of the Salix
Collaboration Patent Rights including, but not limited to, [*]. Furthermore, the
Parties shall cause their respective patent counsel to communicate no less
frequently than once per Quarter regarding the prosecution of the Salix
Collaboration Patent Rights. In the event that the Parties, after good faith
discussions, cannot agree with respect to any decision to be made with respect
to the preparation, filing, prosecution and maintenance of the Salix
Collaboration Patent Rights (including decisions relating to interference,
opposition, revocation, reexamination and similar proceedings related to the
Salix Collaboration Patent Rights), Salix shall make such decision. In the event
Salix elects not to prepare, file, prosecute or maintain any Salix Collaboration
Patent Rights, it shall give Progenics notice to this effect, sufficiently in
advance to permit Progenics to undertake such filing, prosecution and
maintenance without a loss of rights, and, thereafter, Progenics may, upon
written notice to Salix, file and prosecute patent applications and maintain
patents included in the Salix Collaboration Patent Rights in Salix’s name, all
at Progenics’s expense, provided that Progenics shall provide to Salix, for
Salix’s review and approval, copies of all communications sent to and received
from any patent office pertaining to the Salix Collaboration Patent Rights,
including, but not limited to, draft patent applications, filing receipts,
office actions, responses or amendments, and notices of allowance.

(e) Orange Book Listings. At least [*] ([*]) Business Days prior to expiration
of the time period under 21 C.F.R. 314.53 for submitting patent information
pertaining to Progenics Patent Rights or Joint Patent Rights with respect to any
Product, Salix shall submit to Progenics any such draft submission, including
any forms such as Form FDA 3542, Form FDA 3542a or any equivalent thereof, for
Progenics’s review and comment. Salix shall consider in good faith any comments
made by Progenics pursuant to this Section 7.2(e). In the event that the
Parties’ respective patent counsel, after good faith discussions, cannot agree
with respect to any decision to be made with respect to such draft submission,
then Salix shall make such decision.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

54



--------------------------------------------------------------------------------

(f) Cooperation. Each Party agrees to cooperate with the other with respect to
the preparation, filing, prosecution and maintenance of patents and patent
applications pursuant to this Section 7.2, including the execution of all such
documents and instruments and the performance of such acts (and causing its
relevant employees to execute such documents and instruments and to perform such
acts) as may be reasonably necessary in order to permit the other Party to
continue any preparation, filing, prosecution or maintenance of Patent Rights as
provided for in this Section 7.2.

(g) Application for Patent Term Extension. The Parties shall cooperate in
obtaining Patent Term Extensions. At least [*] ([*]) Business Days prior to the
expiration of any statutory or other regulatory time period in the Territory for
submitting an application for patent term extension pertaining to any of the
patent rights included in the Progenics Patent Rights, Wyeth Collaboration
Patent Rights, Wyeth Collaboration Joint Patent Rights, Ono Collaboration Patent
Rights, Ono Collaboration Joint Patent Rights, Ono Independent Patent Rights,
Joint Patent Rights, Salix Collaboration Patent Rights or Salix Independent
Patent Rights, including applications for interim extension and SPC in the U.S.
or in any foreign country in the Territory, Salix shall submit to Progenics a
draft application therefor for Progenics’s review and comment. Salix shall also
promptly provide to Progenics copies of all correspondence received from any
patent office or regulatory office concerning such application for extension,
and Progenics shall have at least [*] ([*]) Business Days to review and comment
on all correspondence sent to any patent office or regulatory office pertaining
to such application. Salix shall consider in good faith any comments made by
Progenics pursuant to this Section 7.2(g). In the event that the Parties cannot
agree with respect to any decision to be made under this Section 7.2(g),
including the patent to apply for extension, then Salix shall make such
decision. As necessary to give effect to the provisions of this Section 7.2(g)
and the allocation of rights and responsibilities between Salix and Progenics
set forth herein, Progenics shall exercise its rights under Section 7.2.5 of the
Ono Agreement as directed by Salix.

(h) Patent Markings. Salix and Progenics shall discuss whether Products shall be
marked with the appropriate numbers of patents owned solely or jointly by the
Parties.

(i) Progenics Right to File, Prosecute and Maintain. Notwithstanding anything to
the contrary in Section 7.2(a), (b) and (c), in the event that Salix decides not
to file, prosecute, maintain or otherwise decides to abandon any Progenics
Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint
Patent Rights, Ono Collaboration Joint Patent Rights, Ono Collaboration Patent
Rights or the Joint Patent Rights, then Progenics, in its sole discretion and at
its own expense, shall have the right to file, prosecute and maintain such
Patent Right. Whenever possible, Salix shall be given at least [*] ([*])
Business Days prior to the earlier of the expiration of any shortened statutory
period for response, maintenance, or anticipated filing to review and comment
upon the text of any such communication. In the event that the Parties’
respective patent counsel, after good faith

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

55



--------------------------------------------------------------------------------

discussions, cannot agree with respect to any decision to be made with respect
to the preparation, filing, prosecution and maintenance of such Patent Right
(including decisions relating to [*]), Progenics shall make such decision.

7.3. Enforcement of Patent Rights.

(a) Notice. If a Party becomes aware of any infringement, anywhere in the world,
of any issued patent within the Progenics Patent Rights, Wyeth Collaboration
Patent Rights, Wyeth Collaboration Joint Patent Rights, Ono Collaboration Patent
Rights, Ono Collaboration Joint Patent Rights, Joint Patent Rights, or Salix
Collaboration Patent Rights, then such Party will notify the other Party in
writing to that effect. Any such notice shall include any available evidence to
support an allegation of such infringement.

(b) Enforcement of Progenics Patent Rights, Wyeth Collaboration Patent Rights,
Wyeth Collaboration Joint Patent Rights, Ono Collaboration Joint Patent Rights
and Joint Patent Rights. Except as otherwise provided in this Section 7.3(b),
Salix shall, as between Progenics and Salix to the extent Progenics has the
right to enforce the Progenics Patent Rights, have the first right but not the
obligation, at its own expense, to take action (or cause or permit to be taken
action) to obtain a discontinuance of infringement or bring suit against a Third
Party infringer in the Territory of any Progenics Patent Rights, Wyeth
Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights, Ono
Collaboration Joint Patent Rights or Joint Patent Rights. Such right shall
remain in effect until [*] ([*]) days after the date of notice given under
Section 7.3(a). Salix, at its own expense, may join Progenics as a party
plaintiff to any action or suit resulting from Salix’s exercise of such rights.
Progenics may participate, and be represented by independent counsel, in such
litigation at its own expense. Salix shall not consent to the entry of any
judgment or enter into any settlement with respect to such an action or suit
without the prior written consent of Progenics (not to be unreasonably withheld,
conditioned, or delayed) if such judgment or settlement includes a finding or
agreement that any Progenics Patent Rights, Wyeth Collaboration Patent Rights,
Wyeth Collaboration Joint Patent Rights, Ono Collaboration Joint Patent Rights
or Joint Patent Rights are invalid, unenforceable, or not infringed, grants a
Third Party license, or would enjoin or grant other equitable relief against
Progenics. Salix shall bear all the expenses (except for the expense of
Progenics’s independent counsel) of any such action or suit brought by Salix
under this first right claiming infringement of any Progenics Patent Rights,
Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights, Ono
Collaboration Joint Patent Rights or Joint Patent Rights. If, after the
expiration of the [*] ([*]) day period, Salix has not obtained a discontinuance
of the infringement of the Progenics Patent Rights, Wyeth Collaboration Patent
Rights, Wyeth Collaboration Joint Patent Rights, Ono Collaboration Joint Patent
Rights or Joint Patent Rights, as applicable, or filed suit against any such
Third Party infringer of such rights, or provided Progenics with information and
arguments demonstrating to Progenics’s reasonable satisfaction that there is
insufficient basis for the allegation of such infringement of the Progenics
Patent Rights, Wyeth Collaboration Patent

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

56



--------------------------------------------------------------------------------

Rights, Wyeth Collaboration Joint Patent Rights, Ono Collaboration Joint Patent
Rights or Joint Patent Rights, as applicable, then Progenics shall have the
second right, but not the obligation, at its own expense, to bring suit in
Progenics’s name against such Third Party infringer in the Territory of the
Progenics Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration
Joint Patent Rights, Ono Collaboration Joint Patent Rights or Joint Patent
Rights. If Progenics exercises such second right, then Salix shall have the
right but not the obligation, at its own expense, to be represented by counsel
of its choice in any action or proceeding controlled by Progenics. Progenics may
join Salix as a party plaintiff to any action or suit resulting from Progenics’s
exercise of its second right. Progenics shall not consent to the entry of any
judgment or enter into any settlement with respect to such an action or suit
without the prior written consent of Salix (not to be unreasonably withheld,
conditioned, or delayed) if such judgment or settlement includes a finding or
agreement that any Progenics Patent Rights, Wyeth Collaboration Patent Rights,
Wyeth Collaboration Joint Patent Rights, Ono Collaboration Joint Patent Rights
or Joint Patent Rights are invalid, unenforceable, or not infringed, grants a
Third Party license, or would enjoin or grant other equitable relief against
Salix. Progenics shall bear all the expenses of any such action or suit brought
by Progenics under this second right claiming infringement of any Progenics
Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint
Patent Rights, Ono Collaboration Joint Patent Rights or Joint Patent Rights,
except for Salix’s expenses if Salix exercises its right to be represented by
counsel of its own choice in such action or suit. Each Party shall cooperate
with the other Party (including by executing any documents required to enable
Salix to initiate such litigation) in any action or suit for infringement of any
Progenics Patent Rights, Wyeth Collaboration Patent Rights, Wyeth Collaboration
Joint Patent Rights, Ono Collaboration Joint Patent Rights or Joint Patent
Rights brought by Salix against a Third Party in accordance with this
Section 7.3(b) and shall have the right to consult with the other. Neither Party
shall incur any liability directly to the other Party as a consequence of such
action or suit or any unfavorable decision resulting therefrom, including any
decision holding any Patent Right invalid or unenforceable. However, the Party
exercising the right to bring an action or suit shall indemnify and hold the
other Party harmless from any liability to a Third Party as a consequence of
such action or suit or any unfavorable decision resulting therefrom. Any
recovery obtained by either Party as a result of any such action or suit against
a Third Party infringer shall be allocated first to reimburse each Party for all
litigation costs in connection with such action or suit paid by that Party and
then any remaining amount shall be allocated as follows:

(i) If [*] brought the infringement action or suit, any remaining portion of
such recovery shall be allocated between the Parties [*] under this Agreement,
as determined in good faith by the Parties; or

(ii) If [*] brought the infringement suit, [*] shall receive an amount equal to
[*] percent ([*]%) of any remaining portion of such recovery and [*] shall
receive the other [*] percent ([*]%).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

57



--------------------------------------------------------------------------------

In respect to any Progenics Patent Rights as to which Progenics does not have
the right to control enforcement of such Patent Rights, Progenics (i) shall
ensure that Salix is promptly provided with all such information as Progenics
may receive in respect of the enforcement of such Patent Rights and with a full
opportunity to participate in any consultations that may take place between
Progenics and any Third Party holding the right to pursue enforcement of such
Patent Rights and (ii) shall exercise such rights as it does have in respect of
the enforcement of such Patent Rights in accordance with Salix’s directions.

(c) Enforcement of Ono Collaboration Patent Rights. Progenics shall exercise its
rights under Section 7.2.7(c) of the Ono Agreement as directed (and only as
directed) by Salix; provided, however, that any action taken by Progenics to
obtain a discontinuance of infringement or bring suit against an infringer of
Ono Collaboration Patent Rights pursuant to Section 7.2.7(c) shall be at Salix’s
expense. Progenics shall permit any counsel that it may retain to represent it
as permitted by the provisions of Section 7.2.7(c) of the Ono Agreement to be
directed by Salix. Neither Party shall incur any liability directly to the other
Party as a consequence of any such litigation or any unfavorable decision
resulting therefrom, including any decision holding any Ono Collaboration Patent
Right invalid or unenforceable. However, to the extent Salix exercises its
rights under this Section 7.3(c) to direct Progenics to bring an action or suit
and to direct and control the prosecution of such action or suit, Salix shall
indemnify and hold Progenics harmless from any liability to a Third Party
(including Ono) as a consequence of such action or suit or an unfavorable
decision resulting therefrom. Any recovery allocated by Progenics under
Section 7.2.7(c) of the Ono Agreement shall, in respect of any action or suit
the expenses of which have been borne by Salix pursuant to this Section 7.3(c),
be delivered by Progenics in its entirety to Salix. If Salix does not elect to
direct Progenics’s to exercise Progenics’s rights under Section 7.2.7(c) of the
Ono Agreement, then Progenics may, but is not obligated to, exercise its rights
under Section 7.2.7(c) of the Ono Agreement to direct and control the
prosecution of such action or suit; provided, however, that any action taken by
Progenics in directing and controlling the prosecution of such action or suit to
obtain a discontinuance of infringement or bring suit against an infringer of
Ono Collaboration Patents pursuant to Section 7.2.7(c) shall be at Progenics’s
expense. Neither Party shall incur any liability directly to the other Party as
a consequence of any such litigation or any unfavorable decision resulting
therefrom, including any decision holding any Ono Collaboration Patent Right
invalid or unenforceable. However, to the extent Progenics exercises its rights
under this Section 7.3(c) to bring an action or suit in its sole discretion and
to direct and control the prosecution of such action or suit, Progenics shall
indemnify and hold harmless Salix from any liability to a Third Party (including
Ono) as a consequence of such action or suit or an unfavorable decision
resulting therefrom. Any recovery allocated by Progenics under Section 7.2.7(c)
of the Ono Agreement shall, in respect of any action or suit the expenses of
which have been borne by Progenics pursuant to this Section 7.3(c), be retained
by Progenics in its entirety.

(d) Enforcement of Salix Collaboration Patent Rights. Except as otherwise
provided in this Section 7.3(d), Salix in the Territory and Progenics outside
the Territory (the “Action Party”) shall have the first right but not the
obligation, at its own expense, to take action (or cause or permit to be taken
action) to obtain a discontinuance of infringement or bring suit against a Third
Party infringer of any Salix Collaboration Patent Rights. Progenics shall not
exercise its right outside the Territory to initiate such action (or

 

58



--------------------------------------------------------------------------------

to cause or permit such action to be taken) without obtaining Salix’s prior
written consent thereto and without providing Salix an opportunity to share
jointly in the control thereof, and Progenics shall make available to Salix,
upon Salix’s request, any and all documentation controlled or obtained by
Progenics relating to the conduct of such an action. The right of each Party set
forth in the first sentence of this Section 7.3(d) shall remain in effect until
[*] ([*]) days after the date of notice given under Section 7.3(a). The Action
Party may join the other Party as a party plaintiff to any action or suit
resulting from the Action Party’s exercise of such rights. The Action Party
shall not consent to the entry of any judgment or enter into any settlement with
respect to such an action or suit without the prior written consent of the other
Party (not to be unreasonably withheld, conditioned, or delayed) if such
judgment or settlement includes a finding or agreement that any Salix
Collaboration Patent Right is invalid, unenforceable, or not infringed, grants a
Third Party license, or would enjoin or grant other equitable relief against the
other Party. The Action Party shall bear all the expenses of any such action or
suit brought by the Action Party claiming infringement of any Salix
Collaboration Patent Rights. If, after the expiration of the [*] ([*]) day
period, the Action Party has not obtained a discontinuance of the infringement
of Salix Collaboration Patent Rights or filed suit against any such Third Party
infringer of Salix Collaboration Patent Rights, or provided the other Party with
information and arguments demonstrating to the other Party’s reasonable
satisfaction that there is insufficient basis for the allegation of such
infringement of Salix Collaboration Patent Rights, then the other Party shall
have the right, but not the obligation, to bring an action or suit against such
Third Party infringer of Salix Collaboration Patent Rights. The other Party may
join the Action Party as a party plaintiff to such action or suit resulting from
the other Party’s exercise of such rights. The other Party shall not consent to
the entry of any judgment or enter into any settlement with respect to such an
action or suit without the prior written consent of the Action Party (which
consent shall not be unreasonably withheld, conditioned, or delayed) if such
judgment or settlement materially impacts any of the Action Party’s rights under
this Agreement or would enjoin or grant other equitable relief against the
Action Party. Each Party shall cooperate (including by executing any documents
required to enable the other Party to initiate such litigation) with the other
Party in any action or suit for infringement of any Salix Collaboration Patent
Right brought by the other Party against a Third Party in accordance with this
Section 7.3(d) and shall have the right to consult with the other Party and to
participate in and be represented by independent counsel in such litigation at
its own expense. Neither Party shall incur any liability directly to the other
Party as a consequence of such litigation or any unfavorable decision resulting
therefrom, including any decision holding any Salix Collaboration Patent Right
invalid or unenforceable. However, the Party exercising the right to bring an
action or suit shall indemnify and hold the other Party harmless from any
liability to a Third Party as a consequence of such action or suit or any
unfavorable decision resulting therefrom. Any recovery obtained by either Party
as a result of any such proceeding against a Third Party infringer shall be
allocated first to reimburse each Party for all litigation costs in connection
with such action or suit paid by that Party and then any remaining portion of
such recovery shall be allocated between the Parties [*] under this Agreement,
as determined in good faith by the Parties.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

59



--------------------------------------------------------------------------------

7.4. Infringement and Third Party Licenses.

(a) Infringement of Third Party Patents - Course of Action. If the performance
of the Licensed Activities by Salix or any of its Affiliates is alleged by a
Third Party to infringe a Third Party’s patent or other intellectual property
right, the Party becoming aware of such allegation shall promptly notify the
other Party. Additionally, if either Party determines that, based upon the
review of a Third Party’s patent or patent application or other intellectual
property rights, it may be desirable to obtain a license from such Third Party
with respect thereto so as to avoid any potential suit between either Party and
such Third Party, such Party shall promptly notify the other Party of such
determination and initiate discussions to determine whether such license is
desirable.

(b) Salix Option to Negotiate. Subject to Section 7.4(c), in the event that
Salix determines that, in order for Salix or its Affiliates or Sublicensees to
engage in the Licensed Activities, it is necessary or desirable for Salix to
obtain a license under one or more patents or patent applications or other
intellectual property rights owned or controlled by a Third Party (collectively,
“Third Party IP Rights”), Salix shall have the first right, but not the
obligation, to negotiate and enter into an agreement with such Third Party,
whereby Salix is granted a license under such Third Party IP Rights permitting
Salix and its Affiliates and Sublicensees, as relevant, to practice such Third
Party IP Rights in connection with the Licensed Activities and the performance
of any of its obligations or the exercise of any of its rights under this
Agreement. If after the earlier to occur of [*] ([*]) months following
Progenics’s notice to Salix of the need for a license in respect of Third Party
IP Rights in order for Salix or its Affiliates or Sublicensees to engage in the
Licensed Activities and [*] ([*]) days following receipt by Salix or Progenics
of a written threat of imminent litigation alleging that the conduct by Salix or
its Affiliates or Sublicensees of the Licensed Activities infringes Third Party
IP Rights, Salix has not then entered into a license agreement with the relevant
Third Party whereby Salix is granted a license under such Third Party’s Third
Party IP Rights, then Progenics shall have the right, but not the obligation, to
negotiate and enter into, at its expense, an agreement with such Third Party,
whereby Progenics is granted a license, with the right to sublicense, under such
Third Party IP Rights. Any such license into which Progenics may enter pursuant
to the preceding sentence shall constitute a Progenics Third Party Agreement.

(c) Ono Third Party License. Progenics shall provide Salix with notice of any
notification that it may receive from Ono pursuant to Section 7.2.8(a) of the
Ono Agreement or any determination that Progenics itself may make that it may be
desirable to obtain a license as contemplated by said section. Such notice shall
be provided by Progenics promptly following its receipt of any such notification
or its making of any such determination and in a manner appropriate to provide
Salix with a reasonable opportunity to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

60



--------------------------------------------------------------------------------

participate in any discussions by Progenics and Ono in respect thereof as
contemplated by Section 7.2.8(a) of the Ono Agreement. Salix shall have the
right, either directly or through Progenics, as Progenics and Ono may agree, to
participate in any discussions that may be conducted pursuant to
Section 7.2.8(c). Progenics shall not provide its written consent to any
agreement into which Ono may propose to enter under Section 7.2.8(b) of the Ono
Agreement without first having obtained Salix’s consent thereto, such consent
not to be unreasonably withheld or delayed.

(d) Third Party Infringement Suit. If a Third Party sues Salix or any of Salix’s
Affiliates or Sublicensees (each Person so sued being referred to herein as a
“Sued Party”), alleging that the Licensed Activities of Salix or any of Salix’s
Affiliates or Sublicensees during the Term of and pursuant to this Agreement
infringe or will infringe such Third Party’s patent, then, upon Salix’s request
and in connection with the Sued Party’s defense of any such Third Party
infringement suit, Progenics shall provide reasonable assistance to the Sued
Party for such defense.

(e) Patent Certifications. Each Party shall immediately give notice to the other
Party of any certification filed by a Third Party pursuant to 21 U.S. C. §
355(b)(2)(A) or § 355(j)(2)(A)(vii) (or any amendment or successor statute
thereto) of which it becomes aware claiming that any Patent Right of either
Party related to this Agreement has expired or is invalid, unenforceable or not
infringed.

7.5. Trademarks.

(a) Product Trademarks. Salix shall be solely responsible for selecting, and
shall own, all Product Trademarks used, held for use or intended for use on or
in connection with the Manufacturing, Development and/or Commercialization of
the Compound and Products in the Territory under this Agreement.

(b) Transfer of RELISTOR Trademark. Pursuant to and in accordance with the terms
of the Transition Agreement, Progenics shall, simultaneously with the transfer
of relevant Commercialization activities in respect of Products to Salix, cause
Wyeth and Wyeth’s Affiliates, as applicable, to assign, convey, transfer and
deliver to Salix all right, title and interest in and to the Trademark RELISTOR
as well as all other Assigned US IP and Assigned Ex-US IP (as such terms are
defined under the Termination Agreement) and all registrations and applications
in respect of any of the foregoing in the Territory, in each case together with
all goodwill associated therewith, except for all right, title and interest in
and to [*] in the [*] and the [*], which Progenics shall, simultaneously with
the transfer of relevant Commercialization activities in respect of Products to
Salix, [*].

(c) Certain Restrictions. Until termination of this Agreement for any reason
other than expiration at the end of the Term as provided in Section 10.1,
Progenics shall not use, register or seek to register, or permit its Affiliates
to use, register or seek to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

61



--------------------------------------------------------------------------------

register, anywhere in the Territory, any Trademark that is confusingly similar
to any Trademark owned or used by Salix or its Affiliates or Sublicensees in
connection with the Commercialization of any Product in the Territory.

8. CONFIDENTIALITY.

8.1. Product Information.

(a) The Progenics Parties recognize that by reason of, inter alia, Salix’s
status as an exclusive licensee pursuant to the grants under Section 2.1, Salix
has an interest in the Progenics Parties’ retention in confidence of certain
information of the Progenics Parties. Accordingly, during the Term, the
Progenics Parties shall, and shall cause their Affiliates and their respective
officers, directors, employees, and agents to, keep confidential, and not
publish or otherwise disclose, and not use directly or indirectly for any
purpose other than to fulfill the Progenics Parties’ obligations, or exercise
the Progenics Parties’ rights, hereunder or under any Subject Agreement or
Related Agreement, any data or information owned or possessed by the Progenics
Parties or any of their Affiliates that relates to the Compound or any Product
for use in the Field, or the Manufacturing, Development or Commercialization of
any of the foregoing (the “Product Information”); except to the extent (i) the
Progenics Parties’ Product Information is in the public domain through no fault
of the Progenics Parties or their Affiliates or any of their respective
officers, directors, employees, or agents (including pursuant to disclosure as
contemplated by Section 9.2(l)(i)); (ii) such disclosure or use is expressly
permitted under Section 8.3, or (iii) such disclosure or use is at such time
otherwise expressly permitted by the terms of this Agreement. For purposes of
Section 8.3, Salix shall be deemed to be the Disclosing Party with respect to
the Progenics Parties’ Product Information under Section 8.3 and the Progenics
Parties shall be deemed to be the Receiving Party with respect thereto. For
further clarification, (i) without limiting this Section 8.1(a), to the extent
the Progenics Parties’ Product Information is disclosed by the Progenics Parties
to Salix pursuant to this Agreement, such information shall, subject to the
other terms and conditions of this Article 8, also constitute Confidential
Information of the disclosing Progenics Party with respect to the use and
disclosure of such data or information by Salix (and the Progenics Party shall
be deemed to be the Disclosing Party with respect to such Product Information
under Section 8.3 and Salix shall be deemed to be the Receiving Party with
respect thereto), but (ii) the disclosure by a Progenics Party to Salix of the
Progenics Parties’ Product Information shall not cause such information to cease
to be subject to the provisions of this Section 8.1(a) with respect to the use
and disclosure of such Confidential Information by the disclosing Progenics
Party. In the event this Agreement is terminated, this Section 8.1(a) shall have
no continuing force or effect with respect to the use or disclosure of such
information, but Product Information disclosed by Salix to the Progenics Parties
hereunder shall continue to be Confidential Information of Salix, subject to the
terms of Sections 8.2, 8.3, and 8.5 for purposes of the surviving provisions of
this Agreement.

(b) Salix recognizes that, in the event the licenses granted to Salix by
Progenics are terminated pursuant to Section 10.5, the Progenics Parties will
have an interest in Salix’s retention in confidence of certain information of
Salix’s. Accordingly, following such termination pursuant to Section 10.5, Salix
shall, and shall cause its Affiliates and their

 

62



--------------------------------------------------------------------------------

respective officers, directors, employees, and agents to, keep confidential, and
not publish or otherwise disclose, and not use directly or indirectly for any
purpose other than to fulfill Salix’s obligations, or exercise Salix’s rights,
hereunder any Salix Product Information (as Product Information is defined in
Section 8.1(a)); except to the extent (i) the Salix Product Information is in
the public domain through no fault of Salix or its Affiliates or any of their
respective officers, directors, employees, or agents (including pursuant to
disclosure as contemplated by Section 9.2(l)(i) mutatis mutandis); (ii) such
disclosure or use is expressly permitted under Section 8.3, or (iii) such
disclosure or use is at such time otherwise expressly permitted by the terms of
this Agreement. For purposes of Section 8.3, following termination of the
licenses from Progenics to Salix pursuant to Section 10.5, the Progenics Parties
shall be deemed to be the Disclosing Party with respect to Salix’s Product
Information under Section 8.3 and Salix shall be deemed to be the Receiving
Party with respect thereto. For further clarification, (i) without limiting this
Section 8.1(b), to the extent Salix Product Information is disclosed by Salix to
the Progenics Parties pursuant to this Agreement, such information shall,
subject to the other terms and conditions of this Article 8, also constitute
Confidential Information of Salix with respect to the use and disclosure of such
data or information by Progenics (and Salix shall be deemed to be the Disclosing
Party with respect to Salix Product Information under Section 8.3 and Progenics
shall be deemed to be the Receiving Party with respect thereto), but (ii) the
disclosure by Salix to Progenics of Salix Product Information shall not cause
such information to cease to be subject to the provisions of this Section 8.1(b)
with respect to the use and disclosure of such Confidential Information by
Salix.

8.2. Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Expanded Parties agree that, for
the Term and for five (5) years thereafter, each Expanded Party (the “Receiving
Party”) receiving any Confidential Information of another Expanded Party (the
“Disclosing Party”) under this Agreement shall keep such Confidential
Information confidential and shall not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement, except for Confidential Information that the Receiving Party can
establish:

(i) was already known by the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party and the
Receiving Party has documentary evidence to that effect; provided, however, that
the foregoing exception shall not apply in respect of Regulatory Documentation
and information included therein transferred to Salix pursuant to the provisions
hereof or the Transition Agreement;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, other than
through any act or omission of the Receiving Party or any of its Affiliates;

(iv) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to the Receiving Party; or

 

63



--------------------------------------------------------------------------------

(v) was independently discovered or developed by or on behalf of the Receiving
Party without the use of any Confidential Information belonging to the
Disclosing Party and the Receiving Party has documentary evidence to that
effect; provided, however, that the foregoing exception shall not apply in
respect of Regulatory Documentation and information included therein transferred
to Salix pursuant to the provisions hereof or the Transition Agreement.

Information that is otherwise Confidential Information and consists of a
combination of information shall not be deemed to be in the public domain if
individual elements of such information are in the public domain, unless the
specific combination of those elements is also in the public domain.

8.3. Authorized Disclosure.

(a) Disclosure. Notwithstanding the provisions of Sections 8.1 and 8.2, a
Receiving Party may disclose Confidential Information belonging to the
Disclosing Party and a Progenics Party may disclose Product Information to the
extent such disclosure is reasonably necessary to:

(i) file or prosecute patent applications as contemplated by this Agreement,

(ii) prosecute or defend litigation,

(iii)(A) exercise its rights under this Agreement, including conducting clinical
trials, (B) exercise its rights or perform its obligations under, in the case of
Progenics, the Subject Agreements as the same exist on the date hereof, and in
the case of both Salix and Progenics, the Related Agreements, provided in each
such disclosure is covered by terms of confidentiality similar to those set
forth herein, or (C) engage in [*], including [*] or [*], provided in each case
such disclosure is covered by terms of confidentiality similar to those set
forth herein, and

(iv) comply with Applicable Law.

(b) Notice of Disclosure. In the event a Receiving Party shall deem it
reasonably necessary to disclose Confidential Information belonging to the
Disclosing Party pursuant to this Section 8.3, the Receiving Party shall to the
extent possible give reasonable advance notice of such disclosure to the
Disclosing Party and take reasonable measures to ensure confidential treatment
of such Confidential Information.

8.4. SEC Filings and Other Disclosures. Any Expanded Party may disclose the
existence and terms of this Agreement, Product Information and other material
information relating to this Agreement and the matters contemplated hereby
(a) to the extent required, in the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

64



--------------------------------------------------------------------------------

reasonable opinion of such Expanded Party’s legal counsel, to comply with
Applicable Law, including, without limitation, the rules and regulations
promulgated by the United States Securities and Exchange Commission (“SEC”), and
(b) in connection with a [*], provided that prior to such disclosure each such
[*] shall agree in writing to be bound by obligations of confidentiality and
non-use no less restrictive in scope than those set forth in this Article 8.
Notwithstanding the foregoing, before making a disclosure contemplated by clause
(a) above, the Expanded Parties will consult with one another on material to be
redacted in making any such disclosure. If an Expanded Party makes a disclosure
contemplated by clause (a) above, such Expanded Party agrees, at its own
expense, to seek such confidential treatment of portions of such disclosure, as
may be reasonably requested by any other Expanded Party.

8.5. Public Announcements; Publications.

(a) Coordination. The Expanded Parties agree on the importance of coordinating
their public announcements respecting this Agreement and the subject matter
hereof (other than academic, scientific or medical publications that are subject
to the publication provision set forth below). The Expanded Parties shall, from
time to time, and at the request of any other Expanded Party, discuss and agree
on the general information content relating to this Agreement (including
relating to the Development or Commercialization of the Product) which may be
publicly disclosed (including by means of any printed publication or oral
presentation).

(b) Press Releases. Promptly following the execution of this Agreement, the
Parties shall simultaneously release their agreed-upon announcement regarding
the signing of this Agreement. Thereafter, any press release or similar public
announcement relating to this Agreement or the transactions and activities
contemplated hereby (including relating to Development or Commercialization
events in respect of Products) shall, unless otherwise agreed by the Parties, be
made in the form of a joint release with form and content agreed by the Parties,
provided that the foregoing shall not prohibit a Party from making any such
press release or similar public announcement independently of the other Party to
the extent such Party determines it must make such press release or similar
public announcement in order to comply with Applicable Law and cannot in
compliance with Applicable Law make such press release in the form suggested by
the other Party, in which event, however, the Party proposing to make an
independent press release shall use reasonable efforts to provide a draft of
such press release to the other Party sufficiently in advance of release to
permit the other Party to comment thereon. Except as contemplated by this
Section 8.5(b) or permitted by Section 8.4, no Expanded Party shall, nor shall
it permit its Affiliates to, issue any press release or similar public
announcement relating to this Agreement or the transactions and activities
contemplated hereby (including relating to Development or Commercialization
events in respect of Products).

(c) Publications. During the Term, each Expanded Party will submit to the other
Expanded Parties (including specifically to its in-house patent counsel) for
prior

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

65



--------------------------------------------------------------------------------

review and approval all proposed academic, scientific and medical publications
and public presentations relating to the Development or Commercialization of any
Product for review in connection with preservation of Progenics Patent Rights,
Wyeth Collaboration Joint Patent Rights, Wyeth Collaboration Patent Rights, Ono
Collaboration Joint Patent Rights, Ono Collaboration Patent Rights, Joint Patent
Rights, and Salix Collaboration Patent Rights and to determine whether any
disclosure of any other Expanded Party’s Confidential Information should be
modified or deleted. Written copies of such proposed publications and
presentations shall be submitted to the non-publishing Expanded Parties no later
than [*] ([*]) days before submission for publication or presentation, and each
non-publishing Expanded Party shall provide its comments with respect to such
publications and presentations within [*] ([*]) days of its receipt of such
written copy. The review period may be extended for an additional [*] ([*]) days
in the event any non-publishing Expanded Party can demonstrate reasonable need
for such extension, including, but not limited to, the preparation and filing of
patent applications. By mutual agreement, this period may be further extended.
Each Expanded Party will each comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
persons in any publications relating to the Development or Commercialization of
any Product. During the Term, each Expanded Party shall provide to the other
Expanded Parties (including specifically to its in-house patent counsel) for its
information any academic, scientific and medical publications relating to the
Compound or any Product of which such Expanded Party is aware.

9. REPRESENTATIONS AND WARRANTIES.

9.1. Representations and Warranties of Each Expanded Party.

(a) Each of the Progenics Parties hereby represents, warrants, and covenants to
Salix, and Salix hereby represents, warrants, and covenants to the Progenics
Parties, as follows:

(i) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(ii) the execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action and does not require any
shareholder action or approval;

(iii) it has the power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement;

(iv) the execution, delivery and performance by such Party of this Agreement and
its compliance with the terms and provisions hereof do not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (A) a

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

66



--------------------------------------------------------------------------------

loan agreement, guaranty, financing agreement, agreement relating to one or more
Patent Rights or other agreement or instrument binding or affecting it or its
property; (B) the provisions of its charter or operative documents or bylaws; or
(C) any law, regulation, order, writ, injunction or decree of any court or
governmental authority entered against it or by which any of its property is
bound; and

(v) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement.

(b) The representations and warranties contained in this Section 9.1 shall
survive the execution and delivery of this Agreement.

9.2. Additional Representations and Warranties of Progenics. In addition to the
representations and warranties made by Progenics elsewhere in this Agreement,
Progenics hereby represents, warrants and covenants to Salix as follows. For
purposes of this Section 9.2, (1) “Knowledge” means, in respect of Progenics,
the actual knowledge, with no duty of or having made any specific inquiry or
investigation, of any of the following:

[*] and (2) [*].

(a) Licensed Patent Rights; Progenics Third Party Agreements.

(i) To Progenics’s Knowledge, Schedule 9.2(a)(i) identifies all Licensed Patent
Rights as of the Effective Date in the Designated Countries, in each case along
with the following information with respect to each identified Patent Right, as
applicable: (A) [*], (B) [*], (C) [*], (D) [*], (E) [*], (F) [*], (G) [*], and
(H) [*]. For the avoidance of doubt, to Progenics’s Knowledge Schedule 9.2(a)(i)
includes all Patent Rights Controlled by Progenics as of the Effective Date in
the Designated Countries that claim: (i) the [*], (ii) the [*], or (iii) the
[*].

(ii) Schedule 9.2(a)(ii) identifies each material Progenics Third Party
Agreement as well as each Progenics Third Party Agreement of which Progenics is
aware. Progenics has delivered to Salix copies of all Progenics Third Party
Agreements listed on Schedule 9.2(a)(ii). Such copies are true, correct and
complete and include all amendments, waivers or modifications in respect of each
such Progenics Third Party Agreement.

(b) Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights,
Ono Collaboration Patent Rights, and Ono Collaboration Joint Patent Rights.

(i) To Progenics’s Knowledge, Schedule 9.2(b)(i) identifies all Wyeth
Collaboration Patent Rights, in each case in existence as of the Effective Date
in the Designated

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

67



--------------------------------------------------------------------------------

Countries, and in each case along with the following information with respect to
each identified Patent Right, as applicable: (A) [*], (B) [*], (C) [*], (D) [*],
(E) [*], (F) [*], (G) [*], and (H) [*].

(ii) To Progenics’s Knowledge, Schedule 9.2(b)(ii) identifies all Wyeth
Collaboration Joint Patent Rights, in each case in existence as of the Effective
Date in the Designated Countries, and in each case along with the following
information with respect to each identified Patent Right, as applicable:
(A) [*], (B) [*], (C) [*], (D) [*], (E) [*], (F) [*], (G) [*], and (H) [*].

(iii) To Progenics’s Knowledge, there are no Ono Collaboration Patent Rights in
existence as of the Effective Date in any Designated Country.

(iv) To Progenics’s Knowledge, there are no Ono Collaboration Joint Patent
Rights in existence as of the Effective Date in any Designated Country.

(c) Rights in Licensed Patent Rights.

(i) Except as disclosed on Schedule 9.2(c)(i) and only as to Patent Rights on
Schedule 9.2(a)(i) where Progenics is listed as the sole owner: (a) Progenics is
the sole and exclusive owner of the entire right, title and interest to such
Patent Rights; and (b) none of such Patent Rights is subject to any encumbrance,
lien or claim of ownership by any Third Party.

(ii) Except as disclosed on Schedule 9.2(c)(ii) and only as to Patent Rights on
Schedule 9.2(a)(i) where Progenics is listed as a joint owner: (a) Progenics is
the sole and exclusive owner of Progenics’s right, title and interest to such
jointly owned Patent Rights; and (b) none of Progenics’s interest in such
jointly owned Patent Rights is subject to any encumbrance, lien or claim of
ownership by any Third Party.

(iii) Except for that interest retained by Wyeth pursuant to the Wyeth Agreement
and the Termination Agreement, Progenics is the sole and exclusive licensee in
the Designated Countries of the entire right, title and interest to the Wyeth
Collaboration Patent Rights and Wyeth Collaboration Joint Patent Rights in
accordance with the terms of the Wyeth Agreement and the Termination Agreement,
and Progenics’s interest as licensee of such Patent Rights is not subject to any
encumbrance, lien or claim of ownership by any Third Party. Progenics owns an
equal, undivided interest in the Wyeth Collaboration Joint Patent Rights and
Progenics’s interest is not subject to any encumbrance, lien or claim of
ownership by any Third Party.

(d) Prosecution of Patent Rights. As of the Effective Date, the Licensed Patent
Rights are being procured from the respective patent offices in the Designated
Countries in accordance with Applicable Law. As of the Effective Date, each such
Patent Right is and at all times has been in compliance with all legal
requirements applicable thereto, and all filings, payments, and other actions
required to be made or taken to maintain

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

68



--------------------------------------------------------------------------------

such Patent Rights in full force and effect have been made or still can be made
by the applicable deadline; and no application for any such Patent Right has
been abandoned or allowed to lapse. Except as disclosed on Schedule 9.2(d), as
of the Effective Date and to Progenics’s Knowledge, there are no inventors, as
determined in accordance with applicable patent laws, with respect to the
technology claimed in any such Licensed Patent Right other than the inventors
named in Schedule 9.2(a)(i).

(e) Pending Patent Applications. As of the Effective Date and to Progenics’s
Knowledge, in respect of any pending United States patent applications included
in the Licensed Patent Rights which are solely owned by Progenics, the Wyeth
Collaboration Patent Rights, or the Wyeth Collaboration Joint Patent Rights,
except as disclosed on Schedule 9.2(e), Progenics or the Person prosecuting such
Patent Right has presented, to the extent such presentation is required given
the stage of prosecution of the relevant Patent Right, all relevant prior art of
which it and the inventors are aware to the relevant patent examiner at the
United States Patent and Trademark Office.

(f) Rights in Progenics Know-How. Except as limited by Progenics Third Party
Agreements listed on Schedule 9.2(a)(ii), Progenics has full and unrestricted
rights to use in the Designated Countries for all purposes the Progenics
Know-How in its possession or currently used by it. Progenics is entitled to
grant the licenses granted hereunder in respect of the Progenics Know-How.
Except as disclosed in Schedule 9.2(f), Progenics Know-How solely owned by
Progenics and Progenics’s interest in Know-How jointly owned by Progenics is not
subject to any encumbrance, lien or claim of ownership by any Third Party.

(g) Rights in Wyeth Collaboration Know-How, Wyeth Collaboration Joint Know-How,
Ono Collaboration Know-How, and Ono Collaboration Joint Know-How.

(i) Subject to the Wyeth Agreement and the Termination Agreement, to Progenics’s
Knowledge: (i) Progenics has full and unrestricted rights to use in the
Designated Countries for all purposes the Wyeth Collaboration Know-How and Wyeth
Collaboration Joint Know-How, (ii) Progenics is entitled to grant the licenses
granted hereunder in respect of such Know-How, and (iii) Progenics’s interest as
licensee of such Know-How is not subject to any encumbrance, lien or claim of
ownership by any Third Party.

(ii) Subject to the Ono Agreement, to Progenics’s Knowledge: (i) Progenics has
full and unrestricted rights to use in the Designated Countries for all purposes
the Ono Collaboration Know-How and Ono Collaboration Joint Know-How,
(ii) Progenics is entitled to grant the licenses granted hereunder in respect of
such Know-How, and (iii) Progenics’s interest as licensee of such Know-How is
not subject to any encumbrance, lien or claim of ownership by any Third Party.

(h) Absence of Infringement. To Progenics’s Knowledge, in the Designated
Countries there is no actual, alleged or threatened infringement of the Licensed
Patent Rights or actual, alleged or threatened misuse or wrongful appropriation
of Licensed Know-How or Regulatory Documentation, in each case by any Person.

 

69



--------------------------------------------------------------------------------

(i) Freedom to Operate.

(i) Except as disclosed in Schedule 9.2(i), to Progenics’s Knowledge, the
Manufacture, Development and Commercialization in the Designated Countries, of
Products currently sold or in active Development, in the current formulation, do
not require a license from any Third Party other than as provided under this
Agreement. For the avoidance of doubt, the Products currently sold or in active
development in one or more of the Designated Countries are the syringe/vial
Product, the pre-filled syringe Product, the multi-dose pen Product and the oral
SLS immediate release Product. Neither Progenics nor any of its Affiliates has
received written notice from any Third Party of any issued and enforceable
Patent Right of such Third Party that would be infringed by the Manufacture,
Development or Commercialization of the Compound or Products in the Designated
Countries.

(ii) Except as disclosed in Schedule 9.2(i), no claim or litigation has been
brought or threatened by any Person alleging that the Regulatory Documentation,
the Progenics Technology or, to Progenics’s Knowledge, any other Licensed
Technology, or alleging that the disclosing, copying, making, assigning,
licensing or other utilizing of the Regulatory Documentation, the Progenics
Technology or, to Progenics’s Knowledge, any other Licensed Technology,
violates, infringes or otherwise conflicts or interferes with any intellectual
property or proprietary right of any Person.

(j) Validity and Enforceability.

(i) Except as disclosed in Schedule 9.2(j)(i), the issued Progenics Patent
Rights in the Designated Countries solely owned by Progenics and covering the
Manufacture, Development and Commercialization of Products currently sold or in
active Development (as referenced in Section 9.2(i)(i)) are subsisting and, to
Progenics’s Knowledge, are not invalid or unenforceable, in whole or in part. To
the Knowledge of Progenics, the issued Wyeth Collaboration Patent Rights and
Wyeth Joint Patent Rights in the Designated Countries, covering the Manufacture,
Development and Commercialization of Products currently sold or in active
Development (as referenced in Section 9.2(i)(i)) are subsisting and are not
invalid or unenforceable.

(ii) Except as disclosed in Schedule 9.2(j)(ii), the conception, development and
reduction to practice of the inventions claimed in the Licensed Patent Rights in
the Designated Countries solely owned by Progenics have not constituted or
involved the misappropriation of trade secrets or other rights or property of
any Person. To the Knowledge of Progenics, the conception, development and
reduction to practice of the inventions claimed in the Licensed Patent Rights in
the Designate Countries not solely owned by Progenics have not constituted or
involved the misappropriation of trade secrets or other rights or property of
any Person.

(iii) Except as disclosed in Schedule 9.2(j)(iii), no claim or litigation,
including any interference, opposition, cancellation or other proceeding, has
been brought or, to Progenics’s Knowledge, threatened by any Person alleging
that the Licensed Patent Rights in the Designated Countries solely owned by
Progenics are invalid or unenforceable. To the Knowledge of Progenics, no claim
or litigation, including any interference, opposition,

 

70



--------------------------------------------------------------------------------

cancellation or other proceeding, has been brought or threatened by any Person
alleging that the Licensed Patent Rights in the Designated Countries not solely
owned by Progenics are invalid or unenforceable.

(k) No Previous Assignments. Except as provided under the Wyeth Agreement and
the Ono Agreement, Progenics has not previously assigned, transferred, licensed,
conveyed or otherwise encumbered its right or title to or interest in the
Licensed Technology or Regulatory Documentation (including by granting any
covenants not to sue with respect thereto).

(l) Confidentiality of Licensed Know-How.

(i) Through the Effective Date, Progenics has used commercially reasonable
measures to keep Progenics Know-How and Wyeth Collaboration Joint Know-How
confidential, subject to those disclosures that Progenics has determined in its
reasonable business judgment to make itself. As of the Effective Date, there is
no Ono Collaboration Joint Know-How.

(ii) To Progenics’s Knowledge, Wyeth has used reasonable measures to keep Wyeth
Collaboration Know-How and Wyeth Collaboration Joint Know-How confidential.

(iii) To Progenics’s Knowledge, Ono has used reasonable measures to keep Ono
Collaboration Know-How confidential.

(m) RELISTOR Marks.

(i) To the Knowledge of Progenics, Schedule 9.2(m) sets forth a true and
complete list of all registrations, and applications therefor, for the RELISTOR
Trademark owned by Wyeth or one of its Affiliates as of the Effective Date. The
word mark RELISTOR and all registrations and applications for registration
therefor owned of record by Wyeth as of the date hereof in the Territory are
herein referred to as the “RELISTOR Marks.”

(ii) Except as set forth in Schedule 9.2(m), to the Knowledge of Progenics,
(A) Wyeth or one of its Affiliates is the sole and exclusive owner of the
RELISTOR Marks in the Designated Countries in which Progenics or its licensees
have registered any of the RELISTOR Marks (the “Trademark Countries”), free and
clear of all claims, liens, encumbrances, options and licenses other than
Wyeth’s obligation under the Termination Agreement to assign the RELISTOR Marks
to Progenics or Salix, as Progenics’s designee, and (B) Wyeth or one of its
Affiliates is the record owner of all the registrations and applications set
forth on Schedule 9.2(m) for the RELISTOR Marks in the Trademark Countries, and
all such registrations and applications are in full force and effect, are valid
and enforceable, have not lapsed, expired or been forfeited, cancelled or
abandoned, and all maintenance and renewal fees, as applicable, due as of the
Effective Date in respect thereof have been timely paid.

(iii) Except as set forth in Schedule 9.2(m), none of Progenics and its
Affiliates and, to the Knowledge of Progenics, Wyeth and its Affiliates has
granted any license or sublicense in, or waived any rights with respect to, any
of the RELISTOR Marks.

 

71



--------------------------------------------------------------------------------

(iv) Except as set forth in Schedule 9.2(m), to the Knowledge of Progenics, no
claims are pending or have been threatened to Progenics or any of its Affiliates
or, to the Knowledge of Progenics, Wyeth or any of its Affiliates challenging
the ownership, use, right to use, registrability, priority, scope, validity, or
enforceability of any of the RELISTOR Marks in the Trademark Countries, and to
the Knowledge of Progenics, there exist no facts or circumstances which could
reasonably provide a basis for any such claim or assertion materially adversely
affecting the ownership, use, continuing right to use, registrability, priority,
scope, validity or enforceability of any of the RELISTOR Marks.

(v) Except as set forth in Schedule 9.2(m), to the Knowledge of Progenics, there
are no legal or governmental proceedings that relate to any of the RELISTOR
Marks in the Trademark Countries.

(vi) Except as set forth in Schedule 9.2(m), (A) to the Knowledge of Progenics,
the RELISTOR Marks do not infringe, dilute, violate or otherwise conflict with
the intellectual property rights of any other Person in the any Trademark
Country, (B) none of Progenics or its Affiliates or, to the Knowledge of
Progenics, Wyeth or its Affiliates has received any notice of any such claim or
assertion violation or infringement, and (C) no proceedings or claims been
instituted or asserted in writing against Progenics or its Affiliates or, to the
Knowledge of Progenics, Wyeth or its Affiliates alleging any such infringement,
dilution, violation or conflict and, to the Knowledge of Progenics, there exist
no facts or circumstances which could reasonably provide a basis for any such
claim or assertion.

(vii) Except as set forth in Schedule 9.2(m), to the Knowledge of Progenics,
none of the RELISTOR Marks is subject to any outstanding injunction, judgment,
order, decree, ruling, charge, settlement or other disposition of any dispute.

(viii) Except as set forth in Schedule 9.2(m), to the Knowledge of Progenics, no
other Person is engaging in any activity that infringes, dilutes, violates or
conflicts with Progenics’s or any of its Affiliates’ or Wyeth’s or any of its
Affiliates’ intellectual property rights in the RELISTOR Marks in any Trademark
Country.

(n) Regulatory Documentation.

(i) In respect of the Compound and Products, Progenics or, to Progenics’s
Knowledge, Wyeth, has prepared, maintained and retained in all material respects
all Regulatory Documentation prepared by or for Progenics or Wyeth for filing in
each Subject Country (the “Subject Documentation”) that is required to be
maintained or reported pursuant to and in accordance with cGCP, cGLP and all
other material Applicable Law and all such information is true, complete and
correct in all material respects.

(ii) Subject to the terms of the Wyeth Termination Agreement, Progenics, to
Progenics’s Knowledge, owns all right, title, and interest in and to all Subject
Documentation free and clear of any liens, claims, and encumbrances of any
Person.

(iii) To Progenics’s Knowledge, none of the Subject Documentation (other than
Subject Documentation prepared by or for Wyeth) has been obtained by Progenics
pursuant to any license or other agreement with any Third Party, other than
contract research organizations (“CROs”) and other subcontractors of Progenics
or Wyeth.

 

72



--------------------------------------------------------------------------------

(iv) All Subject Documentation prepared by or for Progenics, and to Progenics’s
Knowledge, all Subject Documentation prepared by or for Wyeth, is and has been
filed, updated, and maintained in all material respects in accordance with
Applicable Law in effect in each country in which Progenics or its licensees
have sought Regulatory Marketing Approval for a Product (the “Subject Law”; such
countries, the “Subject Countries”), and, except as set forth on Schedule
9.2(r)(i), Progenics has not received any notice, nor been the subject of, any
action on the part of any Regulatory Authority in respect of the Subject
Documentation that would reasonably be expected to have a material adverse
effect on the Development or Commercialization of Products.

(o) Adverse Information. To Progenics’s Knowledge, information provided by
Progenics [*] fairly describes all Adverse Events of which Progenics has
Knowledge in respect of the Products. “Adverse Events” means (a) any finding
from tests in laboratory animals or in vitro that suggests a significant risk
for human subjects including reports of mutagenicity, teratogenicity or
carcinogenicity and (b) any undesirable, untoward or noxious event or experience
associated with the clinical, commercial or other use or occurring following
administration, of a product in humans, occurring at any dose, whether expected
or unexpected and whether or not considered related to or caused by a product,
including such an event or experience as occurs in the course of the use of a
product in professional practice, in a clinical trial, from overdose, whether
accidental or intentional, from abuse, from withdrawal or from a failure of
expected pharmacological or biological therapeutic action of a product, and
including those events or experiences that are required to be reported to the
FDA under 21 C.F.R. Sections 312.32 or 314.80 or to Regulatory Authorities under
corresponding Applicable Law outside the United States.

(p) Studies. Progenics or its Affiliates and licensees have conducted or are
conducting those Clinical Studies with respect to the Compound and those
Clinical Studies with respect to Products set forth on Schedule 9.2(p).
Progenics has conducted, and has caused its contractors and consultants to
conduct, the aforesaid studies (other than those covered by the next succeeding
sentence) and any and all other preclinical and Clinical Studies related to the
Products conducted by any such Person in accordance in all material respects
with applicable cGCP, cGLP and all other Subject Law. To Progenics’s Knowledge,
Progenics’s licensees have conducted, and have caused their contractors and
consultants to conduct, the aforesaid studies conducted by any such Person and
any and all other preclinical and Clinical Studies related to the Products
conducted by any such Person in accordance in all material respects with
applicable cGCP, cGLP and all other Subject Law. Progenics is not aware of any
actions, investigations or proceedings threatened or taken by any Regulatory
Authority to suspend or terminate any ongoing Clinical Studies for Products, and
none of Progenics or its Affiliates or, to Progenics’s Knowledge, its licensees,
has received any notice, charge, subpoena or other request for information,
which has not been complied

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

73



--------------------------------------------------------------------------------

with or withdrawn, by a Regulatory Authority in the Subject Countries asserting
any material breach of the conditions for approval of any ongoing clinical
trials relating to Products. All Clinical Data resulting from the Clinical
Studies set forth on Schedule 9.2(p) and any other Clinical Studies conducted by
Progenics or its licensees in respect of the Compound or Products has been
collected or acquired, maintained and used in compliance with Subject Law and
the transfer of all such Clinical Data to Salix, or the making available of the
same to Salix, as contemplated hereby will comply with all requirements of
Subject Law. For the purposes of this Section 9.2(p), “Clinical Studies” means
clinical investigations as defined in 21 C.F.R. 312.3(b) and clinical trials
governed by Directive 2001/20/EC.

(q) No Third Party Rights. Except as to rights of reference granted in favor of
Third Parties to Regulatory Approvals under a Progenics Third Party Agreement
listed on Schedule 9.2(a)(ii), neither Progenics nor any of its Affiliates is a
party to or otherwise bound by any oral or written contract or agreement that
will result in any Third Party obtaining any interest in, or that would give to
any Third Party any right to assert any claim in or with respect to, any rights
granted to Salix under this Agreement.

(r) Certain Regulatory Matters.

(i) Schedule 9.2(r)(i) includes a true, accurate and complete list of the status
of (A) all Regulatory Marketing Approvals in the Subject Countries held by
Progenics or any of its Affiliates or licensees relating to the
Commercialization of Products and (B) all applications or notifications or
submissions for Regulatory Marketing Approvals in the Subject Countries pending
as of the Effective Date relating to the Commercialization of Products.
Progenics has separately disclosed to Salix all other material Regulatory
Approvals in the Subject Countries held by Progenics or any of its Affiliates
relating to the Development, Commercialization or Manufacture of Products and
all applications or notifications or submissions for any such Regulatory
Approvals pending as of the Effective Date. Except as otherwise set forth on
Schedule 9.2(r)(i) or as provided in the Termination Agreement, Progenics is the
sole and exclusive owner of all such Regulatory Approvals. Each such Regulatory
Approval for the United States, and for all other Subject Countries, to
Progenics’s Knowledge, (a) has been validly issued or acknowledged by the
appropriate Regulatory Authority and is in full force and effect and (b) is
transferable to Salix. Progenics does not have any Knowledge of any condition
that would prevent the transfer of any Regulatory Approval set forth on
Schedule 9.2(r)(i) to Salix on or after the Effective Date.

(ii) To Progenics’s Knowledge, and except as set forth on or subject to
Schedule 9.2(r)(i), (A) the Development, Commercialization and Manufacture of
Products by Progenics or any of its Affiliates or licensees in the Subject
Countries has been conducted in all material respects in compliance with all
material relevant Regulatory Approvals and Subject Law; and (B) no Regulatory
Authority in the Subject Countries has commenced or, to Progenics’s Knowledge,
threatened to initiate any action, investigation or proceeding alleging, or has
otherwise alleged, orally or in writing, any violations of any material Subject
Law in any material respect in connection with the Development,
Commercialization or Manufacture of Products by Progenics or any of its
Affiliates or licensees in the Subject Countries.

 

74



--------------------------------------------------------------------------------

(iii) No Regulatory Authority has notified Progenics or its Affiliates or, to
Progenics’s Knowledge, its licensees, that the conduct of the Development,
Commercialization or Manufacturing of Products by Progenics or any of its
Affiliates or licensees were or are in violation of any Subject Law of the
Subject Countries. Except as set forth on or subject to Schedule 9.2(r)(i), none
of Progenics or its Affiliates or, to Progenics’s Knowledge, its licensees has
received notice from any Regulatory Authority in the Subject Countries or is
otherwise aware that there are any circumstances currently existing which would
reasonably be expected to lead to any of the following in the Subject Countries:
(A) any loss of or refusal to renew any Regulatory Approval relating to
Products, (B) renewal on terms less advantageous to Progenics or any of its
Affiliates or licensees, if applicable, than the terms of those Regulatory
Approvals currently in force, (C) Recall of any of the Products, or (D) an
action to enjoin production of any Product at any facility anywhere in the
world.

(iv) Except as set forth on or subject to Schedule 9.2(r)(i), Progenics has
delivered to Salix copies of all of the following which are material, and, with
respect to the EMEA, were provided by Wyeth to Progenics: (A) reports of FDA
Form 483 inspection observations, or any equivalent report by inspectors or
officials from any other Regulatory Authority in the Subject Countries, of any
material situation relating to Products and requiring attention or correction or
of conditions or circumstances that are objectionable or otherwise in contrary
to Subject Law, (B) FDA Notices of Adverse Findings or any equivalent
correspondence, notice or communication from any other Regulatory Authority in
the Subject Countries relating to Products and indicating a failure to comply
with Subject Law or other requirements, (C) establishment inspection reports
relating to Products in the Subject Countries, (D) warning letters relating to
Products in the Subject Countries, and (E) other documents that assert ongoing
lack of compliance in any material respect with any Subject Law in respect of
Products in the Subject Countries, in each case received by Progenics or its
Affiliates or, to Progenics’s Knowledge, its licensees.

(v) None of Progenics or its Affiliate or, to Progenics’s Knowledge, its
licensees, nor, to Progenics’s Knowledge, any of their employees or any
principal investigator that has conducted or is conducting clinical trials
relating to Products in the Subject Countries, has been disqualified, debarred
or voluntarily excluded by the FDA or any other relevant Regulatory Authority in
the Subject Countries for any purpose, or has been charged with or convicted
under Subject Law for conduct relating to the development or approval, or
otherwise relating to the regulation, of any drug product under the Generic Drug
Enforcement Act of 1992, the FD&C Act or any other relevant Subject Law. With
respect to Products, neither Progenics nor, to the Knowledge of Progenics, any
of its licensees has made any untrue statement of a material fact or a
fraudulent statement to any Regulatory Authority in any Subject Country, or
failed to disclose any material fact required to be disclosed to any such
Regulatory Authority, or committed an act, made a statement or failed to make a
statement that, at the time such act, statement or omission was made, could
reasonably be expected to provide a basis for the FDA to invoke the FDA’s policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar
policy of any Regulatory Authority, nor has Progenics or, to the Knowledge of
Progenics, any of its licensees, nor any of their respective officers,
directors, employees or agents, been convicted of any crime or engaged in any
conduct for which debarment is mandated by 21 U.S.C. Section 335a(a) (or any
similar law or regulation) or authorized by 21 U.S.C. Section 335a(b) (or any
similar law or regulation).

 

75



--------------------------------------------------------------------------------

(vi) To Progenics’s Knowledge, all Products in their finished form sold prior to
the Effective Date in the Subject Countries were manufactured in all material
respects in accordance with then-current cGMP and in compliance with the
applicable specifications of the Products as defined in the Regulatory Marketing
Approvals in the Subject Countries.

(s) Promotional Materials. Schedule 9.2(s) sets forth a true, accurate and
complete list of all material Promotional Materials held by Progenics that
Progenics and, to Progenics’ Knowledge, its Affiliates and licensees, have
utilized in connection with the Commercialization of Products in the [*] ([*])
days prior to the Effective Date.

(t) Products.

(i) Each Product sold by Progenics or its Affiliates or, to Progenics’s
Knowledge, licensees through the Effective Date (A) has been Manufactured and
sold in compliance with Applicable Law and (B) has been fit for the ordinary
purposes for which it is intended to be used, in all material respects.

(ii) No Product has been withdrawn, suspended or discontinued by Progenics or,
to Progenics’s Knowledge, any of its licensees as a result of any action by any
Regulatory Authority.

(u) Government Funding. To the extent that any of the Progenics Patent Rights,
Wyeth Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights, Ono
Collaboration Patent Rights or Ono Collaboration Joint Patent Rights arose from
work funded in whole or in part by United States federal funding, to Progenics’s
Knowledge, all requirements necessary to (i) vest the entire right, title and
interest in Progenics or, to Progenics’s Knowledge, Progenics’s licensee of such
Patent Rights, subject to the rights of the United States, and (ii) to
Progenics’s Knowledge, grant the licenses granted to Progenics under Patent
Rights licensed to Progenics, have been satisfied.

(v) Conflicts. None of the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, or the performance by
Progenics of its obligations hereunder will trigger any termination right,
option, right of first refusal, or other rights in any of the Licensed
Technology or conflict with Progenics’s or any of its Affiliates’ rights in and
to the Licensed Technology or the ownership, use, right to use, validity,
priority, duration, scope, enforceability, or effectiveness of any of such
rights, in whole or in part.

(w) Disclosure. No representation or warranty of Progenics contained in this
Agreement or the Related Agreements, and none of the statements or information

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

76



--------------------------------------------------------------------------------

contained in any other document, certificate, schedule, exhibit, annex, list or
other writing furnished by Progenics or its Affiliates to Salix, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement contained herein or therein not misleading.

9.3. Survival.

(a) Except as provided in Section 9.3(b), the representations and warranties
contained in Section 9.2 shall survive the execution and delivery of this
Agreement.

(b) The representations and warranties contained in Section [*] shall survive
only until [*] ([*]) months after the Effective Date, provided, however, in the
event Salix provides notice of a Dispute prior to the end of such period, the
relevant representation and warranty shall remain in effect for purposes of such
Dispute until such Dispute is resolved pursuant to Section 13.12.

9.4. Progenics Party Covenants.

(a) Necessary Agreements. Each Progenics Party will maintain and keep in full
force and effect all agreements reasonably necessary to perform its obligations,
and grant the rights granted to Salix, hereunder.

(b) Encumbrances. No Progenics Party will, without the prior written consent of
Salix, encumber any portion of the Licensed Technology or Regulatory
Documentation with liens, charges or encumbrances, or grant any right or title
in respect of the Licensed Technology or Regulatory Documentation, that is
inconsistent with the rights and licenses granted to Salix under this Agreement
or that would adversely affect Salix’s ability to Manufacture, Develop,
Commercialize or otherwise exploit Compound and Products as contemplated hereby.
No Progenics Party shall (i) commit any acts or permit the occurrence of any
omissions by it that would cause the breach or termination of any Progenics
Third Party Agreement or (ii) amend or otherwise modify any Progenics Third
Party Agreement, in each case, such as to diminish or otherwise adversely affect
the rights granted to Salix hereunder.

(c) Conflicts. No Progenics Party will, or permit any of its Affiliates to,
enter into any agreement or obligation that would materially adversely affect
such Progenics Party’s ability to grant the licenses to Salix set forth in this
Agreement.

(d) Assignment of Contracts. The Progenics Parties hereby agree, at Salix’s
request, to cooperate in good faith with Salix in effecting the assignment to
Salix of the Progenics Parties’ rights under any Third Party contract or
agreement to which any Progenics Party is a party in respect of the Manufacture,
Development (subject to Section

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

77



--------------------------------------------------------------------------------

4.6), Commercialization or other exploitation of the Compound or Products, other
than the Subject Agreements, that the Progenics Parties and Salix mutually
determine should be assigned to Salix in order to permit or facilitate the
Manufacture, Development, Commercialization or other exploitation by Salix or
its Sublicensees of the Compound or Products as contemplated hereby. Without
limiting the foregoing, the Progenics Parties shall assist Salix in reaching any
necessary accommodation or agreement with any Third Party that is a party to any
such contract or agreement so as to permit the effective assignment of the
Progenics Parties’ rights as contemplated by the preceding sentence. It is
acknowledged and agreed that the Progenics Parties may condition any such
assignment upon the assumption by Salix of the Progenics Parties’ related
obligations (or other satisfactory arrangement for the satisfaction by Salix of
such obligations) to a Third Party that is a party to a contract or agreement to
be assigned by Progenics to Salix pursuant to this Section 9.4(d), and the
Progenics Parties and Salix agree to negotiate in good faith with respect to any
such arrangements. The provisions of this Section 9.4(d) are in addition to, and
not by way of limitation of, the provisions of Section 4.6.

(e) Proprietary Rights. Each Progenics Party shall obtain or has already
obtained from, or required to be in place with respect to, each of its
Affiliates and licensees of the Compound or Products and its and their employees
and agents who are performing tests or studies under this Agreement or otherwise
participating in the Development or Commercialization of the Compound or
Products or who otherwise have access to any Salix Confidential Information
appropriate covenants of confidentiality. Each Progenics Party shall also take,
or has already taken, all such steps as are customary and reasonable in the
pharmaceutical industry to secure from such employees and agents the rights to
any inventions, information or other product that result from such tests or
studies that relate to the Compound or Products.

(f) Certain Agreements. Each Progenics Party shall exercise its rights under the
Subject Agreements, including in respect of its obligations under
Section 2.9(a), (i) in a manner as consistent as possible with the Progenics
Party’s obligations under this Agreement and, (ii) in respect of any exercise of
any such right that could adversely affect Salix’s rights under this Agreement
or the Manufacture, the Development or Commercialization of the Compound or
Product in the Territory, in accordance with any reasonable direction provided
by Salix. Without the prior written consent of Salix, no Progenics Party shall
voluntarily (i) amend or modify, or consent to any action that may be taken
under a Subject Agreement, or (ii) terminate or engage in any act or omission
that constitutes or would constitute, with or without the giving of notice or
the passage of time, an event that would permit (A) the [*] to [*], (B) [*] to
[*] or (C) [*] to [*], the effect of which, in the case of (A), (B) or (C),
would materially adversely affect Salix’s rights under this Agreement. Each
Progenics Party shall promptly notify Salix of any such event or of the receipt
by the Progenics Party of any notice of breach or termination of the [*]. Each
Progenics Party shall take all reasonable actions necessary to maintain and
enforce the Progenics Party’s rights under the [*] in a manner consistent with
the terms of this

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

78



--------------------------------------------------------------------------------

Agreement. Without limiting the foregoing provisions of this Section 9.4(f), no
Progenics Party shall [*] the [*] in order for [*] to have the [*] without first
obtaining Salix’s written consent thereto, which consent Salix acknowledges and
agrees may not be withheld in any circumstances other than those in which
Progenics is permitted by the terms of the [*] to withhold its consent.

10. TERM AND TERMINATION

10.1. Term. This Agreement shall take effect as of the Effective Date and,
unless earlier terminated pursuant to Section 10.2, 10.3, 10.4 or 10.5, shall
expire when Salix has no further obligation to make payments of Sublicense
Revenues under Section 6.4 or to pay royalties under Section 6.5(a) (the
“Term”).

10.2. Termination for Cause.

(a) Breach. If any of the Progenics Parties, on the one hand, or Salix, on the
other hand, breaches any of its material obligations under this Agreement and
has not remedied such breach within [*] ([*]) days (or, in the case of a payment
breach, [*] ([*]) days) (the “Cure Period”) after receipt of notice thereof
from, in the case of a breach by any Progenics Party, Salix or, in the case of a
breach by Salix, the Progenics Parties (the “Notice of Breach”), then,
respectively, Salix or the Progenics Parties may terminate this Agreement in its
entirety but not in part immediately upon expiration of such Cure Period;
provided that such Notice of Breach shall specifically identify the provisions
under this Agreement that respectively, Salix or the Progenics Parties believe
to have been breached and state the intent of, respectively, Salix or the
Progenics Parties to terminate this Agreement upon expiration of the Cure
Period. Without limiting the foregoing, the failure of either Salix or the
Progenics Parties to pay any amount in excess of [*] dollars ($[*]) owed to the
other within the Cure Period shall constitute a breach of a material obligation
under this Agreement, provided that, if such non-payment is subject to a bona
fide good faith dispute between the Expanded Parties involved in such payment as
to whether such payment is due, the [*] ([*]) day Cure Period shall be tolled
pending resolution of such dispute so long as the Expanded Party allegedly owing
the payment in question is reasonably diligent in pursuing such resolution, and
further provided that if such amount is part of a larger payment due, only the
Cure Period for the amount in dispute shall be tolled.

(b) Termination by Salix Because of Serious Safety or Efficacy Reasons. If one
or more safety or efficacy issues arise with respect to a Product which are
sufficiently serious that Salix would cease Development or Commercialization of
the Product if the Product were a product or proposed product owned solely by
it, or to which it had exclusive rights, that was of similar commercial
potential and at a similar stage in its development or product life, Salix shall
promptly inform Progenics of such safety or efficacy issues(s) and convene a
meeting of the JSC to discuss such safety or efficacy issues and their
implications for Development and Commercialization of the Product. If the JSC is
unable to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

79



--------------------------------------------------------------------------------

agree on a plan to continue Development and Commercialization of the Product,
the [*] of Salix and the [*] of Progenics will discuss whether there is any
viable alternative to ceasing Development and Commercialization of the Product.
Thereafter, Salix may terminate this Agreement with respect to such Product
throughout the Territory immediately upon notice to Progenics.

10.3. Termination for Insolvency or Bankruptcy. Either Party may terminate this
Agreement in its entirety but not in part effective on notice to the other Party
(a) upon the liquidation, dissolution, winding up, insolvency, bankruptcy, or
filing of any petition therefor, assignment for the benefit of its creditors,
appointment of a receiver, custodian or trustee, or any other similar
proceeding, by or of the other Party where such petition, assignment or similar
proceeding is not dismissed or vacated within [*] ([*]) calendar days, (b) if
the other Party shall propose a written agreement of composition or extension of
its debts outside the ordinary course of its business or (c) if the other Party
shall admit in writing its inability generally to pay its debts as they fall due
in the general course.

10.4. Termination by Salix at Its Discretion. At any time on or after the first
anniversary of the Effective Date, Salix may terminate this Agreement, in whole
but not in part, for any reason or no reason, upon [*] ([*]) days’ prior notice
to Progenics. Notwithstanding the foregoing, Progenics shall have a one-time
right, exercisable by notice to Salix given not less than [*] ([*]) days prior
to the date the Agreement would otherwise terminate, to postpone such
termination for an additional [*] ([*])-day period from the date such
termination would otherwise have become effective in the event that Progenics,
despite its good faith and diligent efforts, has not succeeded in transitioning
Development and Commercialization of the Products to Progenics or its licensee.
Salix shall continue to fulfill its obligations under this Agreement during such
[*] ([*]) or [*] ([*])-day period.

10.5. Termination of Licenses; Accrued Obligations.

(a) Termination of Licenses. Upon termination of this Agreement for any reason
(other than expiration at the end of the Term as provided in Section 10.1),
subject to Sections 2.8 and 6.5(b)(ii), all licenses granted to Salix by
Progenics under this Agreement shall terminate, and Salix shall have no further
right in or to the Licensed Technology, except that, in the case of a
termination of a Product by Salix under Section 10.2(b), only the licenses
respecting the terminated Product granted to Salix by Progenics under this
Agreement shall terminate.

(b) Accrued Obligations. Termination or expiration of this Agreement for any
reason shall not release any Party hereto from any payment or other liability
which, at the time of such termination, has already accrued to the other Party
or which is attributable to a period prior to such termination nor preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

80



--------------------------------------------------------------------------------

10.6. Effects of Termination or Expiration. Upon expiration of this Agreement as
provided in Section 10.1 or termination of this Agreement by Progenics pursuant
to Section 10.2(a) or 10.3 or by Salix pursuant to Section 10.2(b) or 10.4, the
following additional terms shall apply:

(a) License under Salix IP; Transfer of Third Party License(s); Non-Assertion by
Salix. Salix (i) shall, and does hereby, grant to Progenics (A) an exclusive,
perpetual, irrevocable, royalty-free, fully paid-up license under the Salix
Collaboration Patent Rights and the Salix Collaboration Know-How, and an
exclusive, perpetual, irrevocable, royalty-free, fully paid-up license in the
Field under Salix’s interest in the Joint Patent Rights and Salix’s interest in
the Joint Know-How, in each case with a right to sublicense, to research, make,
have made, use, Develop, sell, offer to sell or use, have sold, market, promote,
import, export, or otherwise Commercialize the Compound or any Product having as
its sole active pharmaceutical ingredient the Compound anywhere in the world and
(B) a non-exclusive, perpetual, irrevocable, royalty-free, fully paid-up license
under the Salix Collaboration Patent Rights and the Salix Collaboration
Know-How, and an exclusive, perpetual, irrevocable, royalty-free, fully paid-up
license under Salix’s interest in the Joint Patent Rights and Salix’s interest
in the Joint Know-How, in each case with a right to sublicense, to research,
make, have made, use, Develop, sell, offer to sell or use, have sold, market,
promote, import, export, or otherwise Commercialize any Product anywhere in the
world, and (ii) shall, at Progenics’s option and as Progenics may direct, assign
or sublicense to Progenics or its Affiliate Salix’s rights and obligations under
such Third Party License(s) to the extent the same relate to the Compound or
Products as Progenics may determine. From and after such expiration or
termination, Salix shall not assert any Salix Independent Patent Rights against
Progenics, its Affiliates or its licensees or Sublicensees relating to the
Development, Commercialization or other exploitation of the Compound or any
Product anywhere in the world.

(b) Transfer of Trademarks, Contracts and Regulatory Documentation. Salix shall,
and does hereby, and, subject to Section 10.8, shall cause its Sublicensees to,
transfer, convey, assign and deliver to Progenics all right, title and interest
in and to: (i) any Product Trademark, but specifically excluding any corporate
names and logos of Salix and its Affiliates and Sublicensees and any Trademark
not used, or developed for use, solely with respect to the Commercialization of
Products in the Field and any domain names incorporating any such Product
Trademark that may have been used by, or developed for use by, Salix in solely
in connection with the Commercialization of Products (but specifically excluding
any domain name that includes any corporate names of Salix and its Affiliates
and Sublicensees or any Trademark not used, or developed for use, solely with
respect to Product in the Field) and (ii) any agreements with any Third Parties
that are related solely to Products (including, if applicable, agreements with
any Third Party contract research organizations, clinical sites and
investigators); (iii) any Regulatory Approvals and Regulatory Documentation
relating to Products. To the extent any such assignment is not legally
permissible or such Regulatory Approvals or Regulatory Documentation do not
relate solely to Products, Salix shall grant Progenics the non-exclusive license
and right (with right to sublicense) to access, use, and cross-reference such
Regulatory Approvals or Regulatory Documentation in accordance with
Section 12.2. In the event that, despite Progenics’s good faith and diligent
efforts, there should be any delay in effecting any of the transfers

 

81



--------------------------------------------------------------------------------

contemplated by this Section 10.6(b), then the Parties shall negotiate in good
faith provisions for interim arrangements between them and in respect of the
Development and Commercialization of Products as necessary to afford such
additional period as may be reasonably required in order for such transfer to be
completed.

(c) Right of Reference. Salix shall promptly deliver to Progenics a copy of and
grant, and does hereby grant, to Progenics a right of reference in accordance
with Section 12.2 to any and all data contained or referenced in any Regulatory
Approvals and other Regulatory Documentation relating to Products.

(d) Ongoing Studies. Salix will cooperate with Progenics to transfer any
on-going clinical studies for which it has responsibility hereunder in which
patient dosing has commenced or, if reasonably practicable and requested by
Progenics, allow Progenics to complete such trials (and then assign all related
Regulatory Documentation and investigator and other agreements relating to such
studies), all at Salix’s expense.

(e) Transfer of Technical Information. Without limiting this Section 10.6, Salix
shall cooperate with Progenics in transferring to Progenics or a Third Party, as
Progenics may direct, within [*] ([*]) days of the termination hereof, all of
the Salix Collaboration Know-How and Progenics Confidential Information in the
possession of Salix or its Sublicensees, except that Salix may retain one
(1) copy of such Salix Collaboration Know-How and Progenics Confidential
Information for the sole purpose of performing any continuing obligations
hereunder or for archival purposes, but not for any other use or purpose. Salix
shall, within [*] ([*]) days of the event giving rise to the termination,
transfer to Progenics copies of all data, reports, records and materials in its
possession or control that relate to the Products or Compound and return to
Progenics, or destroy at Progenics’s request, all relevant records and materials
in Salix’s or its Affiliates’ possession or control containing Confidential
Information of Progenics.

(f) Assistance. Salix shall, and, subject to Section 10.8, shall cause its
Sublicensees to, provide Progenics, at its request and expense, with such
assistance as is reasonably necessary to effectuate a smooth and orderly
transition of any Development and Commercialization of Products in the Territory
(including any ongoing clinical studies) to Progenics or its designee so as to
minimize any disruption of such activities.

(g) Supply of Products. As to Products then being manufactured by or on behalf
of Salix or its Affiliates, the Parties shall negotiate in good faith a supply
agreement for such Products on commercially reasonable terms to ensure that
Progenics shall have for a period of [*] ([*]) years a continuous supply of such
Products. In addition, to the extent permitted under the terms of such
agreements, Salix shall use Commercially Reasonable Efforts to assign to
Progenics, at Progenics’s request, any of Salix’s rights under any agreements
for the supply or manufacture of Products or packaging or the supply of API.
Salix shall cooperate with Progenics in good faith to arrange for the supply of
API to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

82



--------------------------------------------------------------------------------

Progenics and shall waive any exclusivity right it may have with such suppliers
as necessary to permit Progenics to enter into direct supply agreements with
such suppliers. Furthermore, at Progenics’s request, Salix shall sell to
Progenics any of the inventory (including manufactured Product, packaging
materials, Promotional Materials and any other commercial items) held by Salix
or its Affiliates or Sublicensees at a price equal to their cost. And in any
case, Salix shall use Commercially Reasonable Efforts to transfer, license or
sublicense to Progenics or its designee at no cost all documentation and
technology in Salix’s Control necessary to enable Progenics or its designee to
manufacture Products.

(h) Termination with Respect to a Product. Notwithstanding Section 10.6(a)
through (g), in the case of a termination with respect to a particular Product
under Section 10.2(b), such provisions shall apply only as to the terminated
Product.

10.7. Sale of Inventory. In the event of any termination of this Agreement,
Salix may continue to sell its existing inventories and any work-in-process of
Products until the occurrence of either: (a) Salix’s completion of the transfer
of all Regulatory Approvals and related Regulatory Documentation for Products
and completion of performance under all then-existing contracts with Third
Parties for the marketing, sale or manufacture of Products, or (b) Progenics’s
directing Salix to halt all sales of Products by notice, provided that at
Progenics’s request, Salix shall promptly provide to Progenics copies of each
such Third Party contract, for purposes of Progenics’s determining whether to
direct Salix to halt sales of Products pursuant to the foregoing clause (b). If
either such event occurs prior to the sale of all of Salix’s inventories and
work-in-process of Products and the performance by Salix of its obligations
under such Third Party contracts in the case of a termination by Progenics
pursuant to Section 10.2(a) or 10.3 or by Salix pursuant to Section 10.4, then
Salix shall sell to Progenics, and Progenics shall purchase, at Salix’s cost
therefor, any remaining Salix inventory and work-in-process of any Products that
are useable and saleable within a commercially reasonable period of time.
Progenics shall have the right to continue to use supplies of materials carrying
the name or trademark of Salix, its Affiliates or Sublicensees until those
supplies have been depleted, but in no event for a period of more than [*] ([*])
days.

10.8. Effect of Termination on Sublicenses Granted by Salix. Any and all
sublicense agreements entered into by Salix or any of its Affiliates with a
Sublicensee pursuant to this Agreement shall survive the termination of this
Agreement (other than pursuant to Section 10.4), except to the extent that any
such Sublicensee under any Sublicense is in material breach of this Agreement or
such Sublicense or Progenics elects to grant such Sublicensee a direct license
of the Sublicensed rights on the same terms applicable to Salix under this
Agreement. Salix shall, at the request of Progenics, assign any such Sublicense
(to the extent not terminated pursuant to the preceding sentence) to Progenics
or its Affiliates and, upon such assignment, Progenics or its Affiliates, as
applicable, shall assume such Sublicense, as applicable, provided that at
Progenics’s request, Salix shall promptly provide to Progenics copies of each
such Sublicense for purposes of Progenics’s determining whether to instruct
Salix to assign such Sublicense to Progenics or its Affiliates. For clarity, any
sublicense agreement entered into by Salix with any of its Affiliates shall
terminate upon the termination of this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

83



--------------------------------------------------------------------------------

10.9. Milestone Payments; Royalties. Following any termination of this Agreement
in its entirety, Salix shall not be responsible for any (a) milestone payments
for milestone events that are achieved under Sections 6.2 or 6.3 following the
effective date of such termination or (b) any royalty payments that accrue under
Section 6.5(a) following the effective date of such termination, in each case
((a) and (b)) unless and to the extent Salix, itself or through an Affiliate or
Sublicensee, continues to sell Products pursuant to Section 10.7 or 10.8.

10.10. Surviving Provisions.

(a) Termination. Except as otherwise expressly provided therein, the following
Articles and Sections of this Agreement shall survive any termination of this
Agreement for any reason: Sections 2.8, 2.11, 6.6, 7.1, 7.2(c), and 7.3(b)
(insofar as it relates to Joint Patent Rights), Article 8, Sections 9.1, 9.2,
9.3, 9.4(f), 10.5, 10.6, 10.7, 10.8, and 10.9, this Section 10.10,
Section 10.11, and Articles 11, 12, and 13 and, to the extent required to give
effect to the following provisions, Article 1.

(b) Expiration. Except as otherwise expressly provided therein, the following
Articles and Sections of this Agreement shall survive any expiration of this
Agreement for any reason: Sections 2.4, 2.6, 2.7, 2.8, 2.11, 2.12, 2.13, 5.5,
6.6, 7.1, 7.2(c), 7.3(b) (insofar as it relates to Joint Patent Rights), and
7.5, Article 8, Sections 9.1, 9.2, 9.3, 9.4(f), 10.5, 10.6, 10.7, 10.8, and
10.9, this Section 10.10, Section 10.11, and Articles 11, 12, and 13 and, to the
extent required to give effect to the following provisions, Article 1.

(c) Non-Surviving Provisions. Except as otherwise provided in Section 10.5(b)
and this Section 10.10, all rights and obligations of the Parties under this
Agreement shall terminate upon expiration or termination of this Agreement for
any reason.

10.11. Bankruptcy-Related Matters. All rights and licenses granted under or
pursuant to this Agreement are licenses of rights to “intellectual property” as
defined in Section 365(n) of Title 11 of the United States Code (“Title 11”).
Each Party agrees that the other Party, as licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under Title 11. Each Party agrees during the Term, to create and maintain
current copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, to the extent feasible, of all such intellectual
property. If a case is commenced by or against a Party (the “Debtor Party”)
under Title 11, the Debtor Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a Title 11 trustee) shall:

(a) as the other Party (the “Non-Debtor Party”) may elect in a written request,
immediately upon such request:

(i) perform all of the obligations provided in this Agreement to be performed by
the Debtor Party including, where applicable and without limitation, providing
to the Non-Debtor Party portions of such intellectual property (including
embodiments thereof) held by the Debtor Party and such successors and assigns or
otherwise available to them; or

 

84



--------------------------------------------------------------------------------

(ii) provide to the Non-Debtor Party all such intellectual property (including
all embodiments thereof to the extent provided by applicable non-bankruptcy law
and this Agreement) held by the Debtor Party and such successors and assigns or
otherwise available to them; and

(b) not interfere with the rights of the Non-Debtor Party under this Agreement,
or any agreement supplemental hereto, to such intellectual property (including
such embodiments), including any right to obtain such intellectual property (or
such embodiments) from another entity, to the extent provided in Section 365(n)
of Title 11.

(c) Rights to Intellectual Property. If (i) a Title 11 case is commenced by or
against the Debtor Party, (ii) this Agreement is rejected as provided in Title
11, and (iii) the Non-Debtor Party elects to retain its rights under this
Agreement as provided in Title 11, then the Debtor Party (in any capacity,
including debtor-in-possession) and its successors and assigns (including,
without limitation, a Title 11 trustee) shall provide to the Non-Debtor Party
all such intellectual property (including all embodiments thereof) held by the
Debtor Party and such successors and assigns, or otherwise available to them,
immediately upon the Non-Debtor Party’s written request. Whenever the Debtor
Party or any of its successors or assigns provides to the Non-Debtor Party any
of the intellectual property licensed under this Agreement (or any embodiment
thereof to the extent provided by applicable non-bankruptcy law and this
Agreement) pursuant to this Section 10.11, the Non-Debtor Party shall have the
right to perform the obligations of the Debtor Party under this Agreement with
respect to such intellectual property, but neither such provision nor such
performance by the Non-Debtor Party shall release the Debtor Party from any such
obligation or liability for failing to perform it. The Parties hereto
acknowledge and agree that the milestone payments to be paid under Section 6.2
(and any other payment by Salix to Progenics under this Agreement other than the
royalties to be paid under Section 6.5 and milestone payments to be paid under
Section 6.3) do not constitute “royalties” within the meaning of Title 11 or
relate to licenses of intellectual property under this Agreement.

(d) Additional Rights. All rights, powers and remedies of the Non-Debtor Party
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, Title 11) in the event of the commencement of a
Title 11 case by or against the Debtor Party. The Non-Debtor Party, in addition
to the rights, power and remedies expressly provided herein, shall be entitled
to exercise all other such rights and powers and resort to all other such
remedies as may now or hereafter exist at law or in equity (including, without
limitation, Title 11) in such event. The Parties agree that they intend the
foregoing rights to extend to the maximum extent permitted by law, including,
without limitation, for purposes of Title 11:

(i) the right of access to any intellectual property (including all embodiments
thereof) of the Debtor Party, or any Third Party with whom the Debtor Party
contracts to perform an obligation of the Debtor Party under this Agreement,
and, in the case of the Third Party, which is necessary for the research,
Development, Manufacture and Commercialization of the Product in the Territory;
and

 

85



--------------------------------------------------------------------------------

(ii) the right to contract directly with any Third Party to complete the
contracted work.

11. INDEMNIFICATION AND INSURANCE

11.1. Indemnification by Salix. Salix will indemnify, defend and hold harmless
Progenics, each of its Affiliates, and each of its and its Affiliates’
employees, officers, directors and agents (each, a “Progenics Indemnified
Party”) from and against any and all liability, loss, damage, expense (including
reasonable attorneys’ fees and expenses) and cost (collectively, a “Liability”)
that the Progenics Indemnified Party may be required to pay to one or more Third
Parties resulting from or arising out of: (a) any intentional misconduct or
gross negligence on the part of Salix or its Affiliates in performing any
activity contemplated by this Agreement; (b) personal injury or death of any
person as a result of use of any Product containing the Compound supplied or
sold by Salix or its Affiliates or Sublicensees; (c) the conduct by Salix or its
Affiliates or licensees or Sublicensees of any pre-clinical or clinical studies
in respect of the Compound or Products; (d) liabilities assumed or incurred by
Salix and its Affiliates pursuant to Section 4.6(d) and (e) in respect of
Progenics Third Party Agreements assigned and delegated by Progenics or its
Affiliates or licensees to Salix pursuant to such Section; or (e) the breach by
Salix of any of its representations, warranties or covenants set forth in this
Agreement; except, in each case ((a), (b), (c), (d) and (e)), to the extent
caused by the gross negligence or intentional misconduct of Progenics or any
Progenics Indemnified Party or a breach by Progenics of any of its
representations, warranties or covenants set forth in this Agreement.

11.2. Indemnification by Progenics. Progenics will indemnify, defend and hold
harmless Salix, its Affiliates, distributors and each of its and their
respective employees, officers, directors and agents (each, a “Salix Indemnified
Party”) from and against any and all Liabilities that the Salix Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of: (a) any intentional misconduct or gross negligence on the part
of Progenics or its Affiliates in performing any activity contemplated by this
Agreement; (b) personal injury or death of any person as a result of use of any
Product containing the Compound supplied or sold by Progenics or its Affiliates
or licensees or Sublicensees (other than Salix), including Product sold by
Progenics or its Affiliates or licensees or Sublicensees (other than Salix) that
is the subject of the Triad Recall; (c) the conduct by Progenics or its
Affiliates or licensees or Sublicensees of any pre-clinical or clinical studies,
including Clinical Studies identified in Schedule 9.2(p), in respect of the
Compound or Products; (d) liabilities retained by Progenics and its Affiliates
pursuant to Section 4.6(d) and (e), if any, in respect of Progenics Third Party
Agreements assigned and delegated by Progenics or its Affiliates or licensees to
Salix pursuant to such Section; or (e) the material breach by any Progenics
Party of any of its representations, warranties or covenants set forth in this
Agreement, provided that with respect to those contained in Section 9.2, such
indemnification shall be subject to Section 9.3; except, in each case, ((a),
(b), (c), (d) and (e)), to the extent caused by the gross negligence or
intentional misconduct of Salix or any Salix Indemnified Party or a breach by
Salix of any of its representations, warranties or covenants set forth in this
Agreement.

11.3. Procedure. Each Party will notify the other Party in writing in the event
it becomes aware of a Claim for which indemnification may be sought hereunder.
In case any proceeding (including any governmental investigation) shall be
instituted involving any Party in

 

86



--------------------------------------------------------------------------------

respect of which indemnity may be sought pursuant to this Article 11, such Party
(the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing and the Indemnifying Party and Indemnified
Party shall meet to discuss how to respond to any Claims that are the subject
matter of such proceeding. The Indemnified Party shall cooperate fully with the
Indemnifying Party in defense of such matter. The Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding. In any such Claim,
the Indemnified Party shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party unless (a) the Indemnifying Party and the Indemnified Party shall have
mutually agreed to the retention of such counsel or (b) the named parties to any
such Claim (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. All such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any Claim effected
without its written consent, but, if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. The Indemnifying Party shall not, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Claim in respect of which the Indemnified Party is, or arising out of
the same set of facts could have been, a party and indemnity could have been
sought hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on Claims that
are the subject matter of such proceeding.

11.4. Insurance.

(a) Progenics shall obtain and maintain, during the Term of this Agreement,
commercial general liability insurance, including products liability insurance,
with reputable and financially secure insurance carriers to cover its
indemnification obligations under Section 11.2, in each case with limits of not
less than [*] dollars ($[*]) per occurrence and in the aggregate. Insurance
shall be procured with carriers having an [*] Rating of [*] or better.

(b) Salix shall obtain and maintain, during the Term of this Agreement,
commercial general liability insurance, including products liability insurance,
with reputable and financially secure insurance carriers to cover its
indemnification obligations under Section 11.1, in each case with limits of not
less than [*] ($[*]) per occurrence and in the aggregate. Insurance shall be
procured with carriers having an [*] Rating of [*] or better.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

87



--------------------------------------------------------------------------------

12. REGULATORY MATTERS, PRODUCT SAFETY ISSUES, PRODUCT RECALLS

12.1. Regulatory Matters.

(a) Salix Responsibilities. Salix shall be solely responsible for and shall:

(i) prepare and submit and/or revise and amend Registrational Filings for
Products in the Field in the Territory;

(ii) obtain and maintain Regulatory Approvals including Regulatory Marketing
Approvals for Products in the Field in the Territory; and

(iii) prepare and submit all other communications with applicable Regulatory
Authorities relating to the Development and Commercialization of Products in the
Field in the Territory, including (A) all correspondence submitted to Regulatory
Authorities related to the design, conduct or results of non-clinical studies
and clinical trials for Products in the Field in the Territory; (B) all
correspondence submitted to Regulatory Authorities related to the Manufacture of
Products in or for the Field in the Territory; (C) all proceedings relating to
Drug Price Approval for Products in the Field in the Territory; and (D) all
proposed Product Labeling for Products in the Territory;

provided in each case that Salix at its expense shall provide to Progenics a
copy of any significant Regulatory Documentation filed by Salix or its
Affiliates with, and shall make reasonable efforts to cause its Sublicensees to
provide a copy of any significant Regulatory Documentation filed by a
Sublicensee with, and Regulatory Authorities in respect of Products in Major
Market Countries. Salix shall be solely responsible for all costs and expenses
of preparing, maintaining, formatting, and submitting Registrational Filings and
any other regulatory filings for Products in the Field in the Territory and for
all other costs and expenses in connection with seeking and maintaining
Regulatory Approvals for Products in the Territory, including all user fees in
connection thereto.

(b) Certain Initial Regulatory Marketing Approvals in the United States. In the
case of Regulatory Documentation prepared by Salix for filing with Regulatory
Authorities in respect of an initial Regulatory Marketing Approval for a Chronic
Pain Product or an initial Regulatory Marketing Approval for an Oral Product, in
both cases in the United States, Salix shall (i) use reasonable efforts to
provide drafts of the Regulatory Documentation proposed to be filed to Progenics
sufficiently in advance of filing to provide Progenics with a reasonable
opportunity to review and provide Salix with comments in respect of such
Regulatory Documentation and (ii) give good faith consideration to Progenics’
comments and to the inclusion thereof in and in respect of such Regulatory
Documentation.

12.2. Rights of Cross-Reference.

(a) In Favor of Salix. Solely for purposes of filing Registrational Filings and
obtaining Regulatory Marketing Approvals for Products in the Territory,
Progenics hereby grants Salix (i) rights to cross-reference, file or incorporate
by reference, with the

 

88



--------------------------------------------------------------------------------

right to grant further rights of reference to Sublicensees, any data or
documentation used in support of regulatory filings for Products by Progenics or
its licensees or their sublicensees or its or their Affiliates, including any
technical documentation, CMC documentation, and other Regulatory Documentation,
Clinical Data, Regulatory Approvals, drug master files, and any other data or
information necessary to the conduct of clinical trials or the submission or
approval of any Registrational Filing, in each case to the extent Controlled by
Progenics or its Affiliates or otherwise prepared by or on behalf of Progenics,
in accordance with Applicable Law, including Directive 93/42/EEC and Directive
2001/83/EC, as and to the extent necessary or useful to support Development
activities and any applications for Regulatory Approvals that Salix or its
Sublicensees may make with respect to Products in the Field in the Territory;
and (ii) a “right of reference or use” (as that term is defined in 21 C.F.R.
§314.3(b), as amended from time to time), and any non-United States equivalents
(including Article 10c of Directive 2001/83/EC, as amended), to any and all data
contained or referenced in any Regulatory Approvals and other Regulatory
Documentation relating to Products, including all Clinical Data, reports,
correspondence and conversation logs, in each case to the extent Controlled by
Progenics or its Affiliates, and Progenics shall provide appropriate
notification of Salix’s access and reference rights to the applicable Regulatory
Authorities, including an informed consent letter under Article 10c of Directive
2001/83/EC as amended.

(b) In Favor of Progenics. Solely for purposes of filing Registrational Filings
and obtaining Regulatory Approvals for Products outside the Field or outside the
Territory, Salix hereby grants Progenics (i) rights to cross-reference, file or
incorporate by reference, with the right to grant further rights of reference to
sublicensees, any data or documentation used in support of regulatory filings
for Products by or on behalf Salix or its Sublicensees, including any technical
documentation and other Regulatory Documentation, Clinical Data, Regulatory
Approvals and drug master files to the extent Controlled by Salix or its
Sublicensees or otherwise prepared by or on behalf of Salix or its Sublicensees
in accordance with Applicable Law, including Directive 93/42/EEC and Directive
2001/83/EC, as and to the extent necessary or useful to support any applications
for Regulatory Approvals that Progenics or its licensees may make with respect
to Products outside the Field or outside the Territory ; and (ii) a “right of
reference or use” (as that term is defined in 21 C.F.R. §314.3(b), as amended
from time to time), and any non-United States equivalents (including Article 10c
of Directive 2001/83/EC, as amended), to any and all data contained or
referenced in any Regulatory Approvals and other Regulatory Documentation
relating to Products, including all Clinical Data, reports, correspondence and
conversation logs, to the extent Controlled by Salix, and Salix shall provide
appropriate notification of the Progenics’s access and reference rights to the
applicable Regulatory Authorities, including an informed consent letter under
Article 10c of Directive 2001/83/EC as amended.

12.3. Communications with Regulatory Authorities.

(a) Regular Updates. Each Party shall keep the other Party reasonably and
regularly informed of the preparation of all Registrational Filings and other
Regulatory Documentation, Regulatory Authority review of all Registrational
Filings and other Regulatory Documentation, meetings with Regulatory
Authorities, and Regulatory Approvals for Products, in each case whether
conducted or accomplished by the Party or by its licensees or Sublicensees,
pursuant to procedures to be developed by the JSC.

 

89



--------------------------------------------------------------------------------

(b) Certain Notifications. Without limiting the generality of its obligations
under Section 12.3(a), each Party shall keep the other Party informed, in a
timely manner, of any action by, or notification or other information which it
or its licensees or sublicensees receives (directly or indirectly) from, any
Regulatory Authority that: (i) [*]; (ii) indicates or suggests [*]; (iii) is
reasonably likely to lead to (A) [*], (B) the [*], (C) the imposition of a [*],
or (D) any [*]; or (iv) relates to [*]. Each Party shall also provide the other
Party in a timely manner with a copy of all correspondence received from a
Regulatory Authority specifically regarding the matters referred to above.

(c) Meetings and Communications with Regulatory Authorities. Salix shall be
responsible for the scheduling, conduct and preparation of materials for
meetings and other communications with Regulatory Authorities relating to the
Compound or Products. Salix shall use reasonable efforts to notify Progenics
reasonably in advance of any scheduled or anticipated meeting or telephonic
communication with Regulatory Authorities relating to an [*] or an [*], and
shall promptly provide to Progenics any communications sent to or received from
any Regulatory Authority in respect of an [*] or an [*]. Progenics may, upon
reasonable prior notice to Salix, elect to have its representatives participate
in any meeting or telephonic communication with Regulatory Authorities relating
to an [*] or an [*].

(d) Notices of Non-Compliance. Each Party shall disclose to the other Party any
information pertaining to notices from Regulatory Authorities to it or its
licensees or Sublicensees or its or their Affiliates of non-compliance with
Applicable Law of the Compound or Products, including receipt of a warning
letter or other notice of alleged non-compliance from any Regulatory Authority
relating to the Compound or Products.

12.4. Regulatory Audits. If a Regulatory Authority desires to conduct an
inspection or audit of any facility in which any Development or Manufacturing
activities are being carried out by or on behalf of a Party or its licensees or
Sublicensees in respect of the Compound or Products or any data (including
Clinical Data) generated in the conduct of activities by or on behalf of a Party
or its licensees or Sublicensees in respect of the Compound or Products, then
the Party receiving notice of such inspection or audit (a) shall promptly notify
the other Party of such inspection or audit, (b) shall immediately update the
other Party during (in the case of multi-day inspections or audits) and
following such inspection or audit of any information relating to the Compound
or Products, and (c) shall promptly provide to the other Party the [*] or [*] of
such [*]; provided, that the Party shall have the right to redact any material
from such [*] or [*] that do not relate to the Compound or Products, and
(d) shall provide a copy of [*] to the other Party, as it relates to the
Compound or Products. Each Party agrees to use Commercially Reasonable Efforts
to cause its licensees and Sublicensees and Third Party contractors to accept
and abide by an audit mechanism substantially similar to the mechanism described
in this Section 12.4.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

90



--------------------------------------------------------------------------------

12.5. Ownership of Regulatory Documentation, Registrational Filings and
Regulatory Approvals; Transfer of Registrational Filings and Regulatory
Approvals.

(a) Ownership. Salix shall own all right, title and interest in all Regulatory
Documentation, Registrational Filings and Regulatory Approvals (including
Regulatory Marketing Approvals) for any Product and any applications therefor in
the Field in the Territory. Nothing in this Section 12.5(a) shall limit Salix’s
ability to authorize any Salix Affiliate to seek or obtain any Regulatory
Approval in the Territory for any Product or own any such Regulatory Approval
obtained as a result of any such application or Salix’s ability to assign
ownership of any Regulatory Approval or application therefor to an Affiliate.

(b) Transfer. Progenics, for itself and its Affiliates, hereby assigns and
transfers to Salix its entire right, title and interest in and to any and all
Registrational Filings and Regulatory Approvals in the Territory relating to the
Compound or Products held by it or its Affiliates and in connection therewith
shall, promptly upon Salix’s request, execute and deliver to any and all
relevant Regulatory Authorities all such documents, in such form as may be
required by Applicable Law and approved by Salix, as are necessary to effect
such transfer of ownership of any and all such Registrational Filings and
Regulatory Approvals to Salix. Progenics shall provide Salix with complete and
accurate copies of all such Registrational Filings and Regulatory Approvals as
soon as reasonably practicable, but in any event within [*] ([*]) days,
following the Effective Date. The provisions of this Section 12.5(b) are in
addition to, and not by way of limitation of, the provisions of the Transition
Agreement.

12.6. Medical and Customer Inquiries. During Commercialization of any Product,
Salix and its Affiliates, as appropriate, shall be responsible for responding to
all inquiries related to such Product raised by health care professionals or
other customers in the Field in the Territory.

12.7. Safety Agreement. Promptly following execution of this Agreement, the
Parties will designate pharmacovigilance responsible person(s) who will be
responsible for implementing a safety data exchange agreement (the “Safety
Agreement”). Such Safety Agreement shall be executed within [*] ([*]) days from
the Effective Date or such earlier date as may be required by Applicable Law and
shall govern the [*] in order for each Party to meet its regulatory and ethical
obligations with respect to the Development and Commercialization of Products.
In general, each Party will be primarily responsible for submission of all
required reports with respect to adverse events where such Party is obligated to
do so under Applicable Law.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

91



--------------------------------------------------------------------------------

12.8. Product Recalls.

(a) Product Recalls in the Territory. Salix shall be solely responsible at
Salix’s expense for all contact with Regulatory Authorities in the Territory
relating to any Recall of any Product in the Field in the Territory. Salix shall
be solely responsible at Salix’s expense for implementing, directing and
administering any Recall of any Product in the Field in the Territory required
or recommended by any Regulatory Authority in the Territory or court of
competent jurisdiction, or determined by Salix, in its sole discretion, to be
necessary or advisable. If Salix is required or voluntarily decides to initiate
a Recall in the Territory with respect to any Product, whether or not such
Recall has been requested or ordered by any Regulatory Authority in the
Territory, Salix shall promptly notify Progenics of such requirement or
decision. Further, Salix shall promptly notify Progenics of any event that Salix
believes affects continuation of development or commercialization of any Product
outside the Territory.

(b) Product Recalls outside the Territory. Progenics shall promptly notify Salix
of any event that Progenics believes affects continuation of Development or
Commercialization of any Product in the Field in the Territory, and any Recall
of any Product outside the Field or outside the Territory, including, subject to
any applicable confidentiality obligations, promptly disclosing to Salix any and
all information related to any such Recall of any Product provided to Progenics
by Ono.

(c) Cost of Recalls. As between Salix and Progenics, Salix shall be solely
responsible for the cost of any Recall in the Field in the Territory. As between
Salix and Progenics, Progenics shall be solely responsible for the cost of any
Recall outside the Field or outside the Territory.

(d) [*]. Notwithstanding the provisions of Section 12.8(c):

(i) As between Salix and Progenics, [*] shall be responsible for any and all
out-of-pocket costs of [*] of any [*] occasioned by or resulting from the [*]
and follow-on matters relating to the [*] or the [*] (but, for the avoidance of
doubt, not including or extending to any [*]). [*] shall promptly reimburse [*]
for any and all such out-of-pocket costs that may be incurred by [*] in
connection with any such [*], including [*].

(ii) [*] shall [*] any costs incurred by it which are required to be reimbursed
to it by [*] pursuant to this Section 12.8(d) and are not subject to good faith
dispute against any payments owed by [*] to [*] under this Agreement.

13. MISCELLANEOUS

13.1. Force Majeure. No Expanded Party shall be liable to the other Expanded
Parties for any failure or delay in performing any obligation under this
Agreement (other than any

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

92



--------------------------------------------------------------------------------

payment or confidentiality obligations) when such failure or delay is caused by
events beyond its reasonable control, including fire, flood, other natural
disasters, acts of God, war, labor disturbances, interruption of transit,
accident, explosion, acts of terrorism and civil commotion; provided that the
Expanded Party so affected shall give prompt notice thereof to the other
Expanded Parties and shall use reasonable efforts to mitigate the adverse
consequences thereof. No such failure or delay shall terminate this Agreement,
and each Expanded Party shall complete its obligations hereunder as promptly as
reasonably practicable following cessation of the cause or circumstances of such
failure or delay.

13.2. Agency. No Expanded Party is, nor will be deemed to be, an employee, agent
or legal representative of the other Expanded Parties for any purpose. No
Expanded Party will be entitled to enter into any contracts in the name of, or
on behalf of the other Expanded Parties, nor will an Expanded Party be entitled
to pledge the credit of the other Expanded Parties in any way or hold itself out
as having authority to do so.

13.3. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws in effect in the State of New York. The Agreement of
the United Nations Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement.

13.4. Notices. All notices, requests, demands, waivers, consents, approvals or
other communications to any Expanded Party hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally to such Expanded
Party or sent to such Expanded Party by facsimile transmission (receipt
confirmed) or by registered or certified mail, postage prepaid, or by
internationally recognized commercial delivery service to the addresses listed
below, or to such other address as the addressee may have specified in notice
duly given to the sender as provided herein.

If to Salix:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

USA

Attention: General Counsel

Fax No.: 919.447.3417

with copies (which will not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

USA

Attention: Senior Vice President Business Development

Fax No.: 919.228.4222

 

93



--------------------------------------------------------------------------------

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

USA

Attention: Edward C. Britton, Esq.

Fax No.: 202.778.5248

If to the Progenics Parties:

Progenics Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

USA

Attn: Chief Executive Officer

Fax: [*]

with a copy to:

Progenics Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

USA

Attn: President

Fax: [*]

and

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York 10019

USA

Attention: Stanton J. Lovenworth, Esq.

Fax No.: [*]

Such notice, request, demand, waiver, consent, approval or other communications
will be deemed to have been given as of the date so delivered, sent by facsimile
transmission, or [*] ([*]) days after so mailed. This Section 13.4 is not
intended to govern the day-to-day business communications necessary between the
Expanded Parties in performing their obligations under this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

94



--------------------------------------------------------------------------------

13.5. Severability. In the event that any provision of this Agreement shall be
found in any jurisdiction to be in violation of public policy or illegal or
unenforceable in law or equity, such finding shall not invalidate any other
provision of this Agreement in that jurisdiction. If any provision hereof should
be held invalid, illegal or unenforceable in any respect in any jurisdictions
then, to the fullest extent permitted by Applicable Law:

(a) all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in order to carry out the intentions of the
Expanded Parties hereto as nearly as may be possible;

(b) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction; and

(c) the Expanded Parties shall promptly negotiate in good faith a replacement
provision to carry out the intention of the invalid, illegal or unenforceable
provision to the fullest extent permitted by Applicable Law.

To the extent permitted by Applicable Law, each Expanded Party hereby waives any
provision of Applicable Law that would render any provision hereof prohibited or
unenforceable in any aspect.

13.6. Entire Agreement.

(a) This Agreement, together with the exhibits and schedules attached hereto and
the Related Agreements, states the entire agreement reached between the Expanded
Parties hereto with respect to the transactions contemplated hereby. This
Agreement, together with the Related Agreements, replaces and supersedes any and
all previous agreements and understandings between the Expanded Parties
regarding the subject matter hereof and thereof, whether written or oral.

(b) Simultaneously herewith, (i) the Expanded Parties are entering into a 2010
Agreement Related to Progenics’s MNTX In-License with the University of Chicago
and ARCH Development Corporation; (ii) Salix and Progenics are entering into a
Trademark Co-operation Agreement; and (iii) the Expanded Parties are entering
into the Transition Agreement (collectively, the “Related Agreements”). The
effectiveness of this Agreement is expressly conditioned on the execution and
delivery of each of the Related Agreements by each of the parties thereto.

13.7. Modifications; No Waiver. No amendment, modification, release, waiver or
discharge shall be binding upon the Expanded Parties unless in writing and duly
executed by authorized representatives of both Parties, and shall not otherwise
affect the terms and provisions of this Agreement not affected thereby, which
shall remain in full force and effect. The failure of any Expanded Party hereto
to enforce at any time, or for any period of time, any provision of this
Agreement shall not be construed as a waiver of such provision or of the right
of such Expanded Party thereafter to enforce each and every provision.

13.8. Cumulative Remedies. Except to the extent expressly stated in this
Agreement, no remedy referred to in this Agreement is intended to be exclusive,
but each shall be cumulative and in addition to any other remedy referred to in
this Agreement or otherwise available under equity or law.

 

95



--------------------------------------------------------------------------------

13.9. Assignment; Binding Effect.

(a) Without the prior written consent of the other Expanded Parties hereto,
which consent shall not after it has been requested be unreasonably withheld,
conditioned, or delayed, no other Expanded Party shall sell, transfer, assign,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or duties hereunder;
provided, however, that any Expanded Party hereto may assign or transfer this
Agreement or any of its rights or obligations hereunder without the consent of
the other Expanded Parties (i) to any Affiliate of such Expanded Party; or
(ii) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets relating to Products if in any
such event (A) the assigning Expanded Party (provided that it is not the
surviving entity) remains jointly and severally liable with the relevant
Affiliate or Third Party assignee under this Agreement, and (B) the relevant
Affiliate assignee, Third Party assignee or surviving entity assumes in writing
all of the assigning Expanded Party’s obligations under this Agreement. For
purposes of clarification, a Third Party that merges or consolidates with an
Expanded Party or an Affiliate of an Expanded Party, or to which an Expanded
Party or an Affiliate of an Expanded Party transfers all or substantially all of
its assets to which this Agreement relates, shall not be deemed to grant the
other Expanded Parties to this Agreement any license to such Third Party’s
technology in existence as of the effective date of such merger, consolidation
or transfer, unless such grant is made pursuant to a separate agreement,
provided such Third Party shall maintain all licenses granted hereunder by such
first Expanded Party with respect to its technology and any information,
materials and inventions with respect thereto. Any purported assignment or
transfer in violation of this Section 13.9(a) shall be void ab initio and of no
force or effect.

(b) This Agreement shall be binding upon and inure to the benefit of the
Expanded Parties and each of their successors and permitted assigns.

(c) Progenics may assign its rights to (i) [*], (ii) [*] described in Section
[*], (iii) [*] as described in Section [*], and (iv) [*] pursuant to Section
[*].

13.10. Change in Control of Progenics; Acquisition.

(a) In the event a Change in Control of Progenics or an Acquisition by Progenics
results in Progenics controlling, being controlled by, or being under common
control with a Salix Competitor or results in Progenics or any Person
controlling, controlled by or under common control with Progenics being involved
in the development or commercialization of a product Developed or Commercialized
for use in the Human Field in respect of the diagnosis, treatment or prevention
of constipation, then Progenics (or its

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

96



--------------------------------------------------------------------------------

successor) shall provide Salix with notice within five (5) days following the
closing date of such transaction. Salix shall have the right, in its sole
discretion, (i) to terminate, by notice to Progenics (or its successor) given at
any time within [*] ([*]) months following the closing date of any such
transaction, any and all provisions contained in this Agreement (excluding
Section [*]) that require Salix to [*], that Salix in its reasonable discretion
[*], in each case insofar as such [*] and (ii) to disband, by notice to
Progenics (or its successor) given at any time within [*] ([*]) months following
the closing date of any such transaction, the Committees and terminate their
activities and thereafter undertake all activities assigned by this Agreement to
the Committees solely and exclusively by itself.

(b) For purposes of this Section 13.10, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means
(i) the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (ii) ownership, directly or indirectly, of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the voting securities, or other voting ownership interests, in the case of any
limited liability company or other type of legal entity.

13.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

13.12. Executive Mediation.

(a) General. If any dispute arising out of, in connection with or relating to
this Agreement occurs (a “Dispute”), including any question regarding its
existence, validity or termination, but, subject to Section 3.5(c), excluding
any dispute relating to a matter within the jurisdiction of the JSC, any
Expanded Party may, by notice to the other Expanded Parties party to such
Dispute, have such Dispute referred to their respective officer designated below
for attempted resolution by good faith negotiations within [*] ([*]) days after
such notice is received (“Executive Mediation”). Such negotiations shall not be
admissible in any subsequent dispute resolution proceeding. Said designated
officers are: (a) for the Progenics Parties: [*], and (b) for Salix: [*]. If the
designated officers are unable to resolve the dispute, then any Expanded Party
may seek to resolve the dispute pursuant to litigation in accordance with
Section 13.17. The Expanded Parties shall continue performing their obligations
under the Agreement in accordance with its provisions pending the outcome of
Executive Mediation under this Section 13.12.

(b) Interim Relief. Notwithstanding anything herein to the contrary, nothing in
this Section 13.12 shall preclude any Expanded Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Expanded Party. This Section 13.12 shall be
specifically enforceable.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

97



--------------------------------------------------------------------------------

13.13. No Consequential Damages. IN NO EVENT SHALL ANY EXPANDED PARTY OR ITS
AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY; provided that this
limitation shall not limit the indemnification obligations of either Party under
Article 11 for damages claimed by a Third Party that are indemnifiable
thereunder; and provided further that this Section 13.13 shall not apply with
respect to any breach by any Expanded Party of the obligations of
confidentiality and non-use set forth in Article 8.

13.14. Interpretation. The paragraph and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references in this Agreement to an
Article, Section, or Schedule shall refer to an Article, Section, or Schedule in
or to this Agreement, unless otherwise stated. The word “including” and similar
words shall mean “including without limitation” and “including, but not limited
to,”. The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
section or other subdivision. References in this Agreement to “provisions of
this Agreement” refer to the terms, conditions and promises contained in this
Agreement taken as a whole. All references to days, months, quarters or years
are references to calendar days, calendar months, calendar quarters, or calendar
years, unless otherwise stated. All references to “dollars” or “$” are, unless
explicitly provided otherwise, references to dollars of the United States of
America. References to the singular include the plural and to the plural include
the singular. The word “or” is used in the inclusive sense (and/or). Without
limiting the effect of the second sentence of the definition of “Product” in
this Agreement, it is understood and agreed that it is the Parties’ intent that
in identifying and comparing indications, the substantive meaning of terms used
herein and by any Regulatory Authority, and not strict nomenclature, shall
govern.

13.15. Representation by Counsel. The Expanded Parties acknowledge and agree
that: (i) each Expanded Party and its counsel reviewed and negotiated the terms
and provisions of this Agreement and have contributed to its revision, (ii) the
rule of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all Expanded Parties hereto and not in a favor of or against any Expanded
Party, regardless of which Expanded Party was generally responsible for the
preparation of this Agreement.

13.16. Further Assurances. Each Expanded Party shall execute and deliver, or
cause to be executed and delivered, such further instruments and do an cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other
Expanded Parties may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Expanded Parties their rights and remedies
under this Agreement.

 

98



--------------------------------------------------------------------------------

13.17. Jurisdiction; Venue; Service.

(a) Jurisdiction. Subject to Section 13.12, the Expanded Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement, and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Expanded Parties irrevocably and
unconditionally waive their right to a jury trial.

(b) Venue. The Expanded Parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the courts of
the State of New York or in the United States District Court for the Southern
District of New York, in either case sitting in the Borough of Manhattan in the
City of New York, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(c) Service. Each Expanded Party agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 13.4
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

13.18. Specific Enforcement. The Expanded Parties acknowledge and agree that,
without restriction, the restrictions set forth in Article 8 are reasonable and
necessary to protect the legitimate interests of the other Expanded Parties and
that such other Expanded Parties would not have entered into this Agreement in
the absence of such restrictions, and that any breach or threatened breach of
any such provision or other prohibitive or mandatory provision of this Agreement
may result in irreparable injury to such other Expanded Parties for which there
will be no adequate remedy at law. In the event of a breach or threatened breach
of any such provision, the non-breaching Expanded Parties shall be authorized
and entitled to obtain from any court of competent jurisdiction injunctive
relief, whether preliminary or permanent, specific performance and an equitable
accounting of all earnings, profits and other benefits arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which such non-breaching Expanded Parties may be entitled in law or equity.
All Expanded Parties agree to waive, to the maximum extent permitted by
Applicable Law, any requirement that the others (i) post a bond or other
security as a condition for obtaining any such relief and (ii) show irreparable
harm, balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 13.18 is intended, or
should be construed, to limit any Expanded Party’s right to equitable relief or
any other remedy for a breach of any other provision of this Agreement.

13.19. Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed upon or related to the Progenics
Parties or Salix from time to time. Each

 

99



--------------------------------------------------------------------------------

Expanded Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Expanded Parties under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.

13.20. Performance by Third Party Contractors and Affiliates.

(a) Each Expanded Party shall have the right to subcontract any of its
Development and Commercialization activities with respect to Products to one or
more Third Party contractors, provided that it furnishes the other Expanded
Parties with advance notice thereof and an opportunity to consult regarding such
subcontract, which notice shall specify the work to be subcontracted, and
obtains a written undertaking from the Third Party contractor that it shall be
subject to the applicable terms and conditions of this Agreement, including the
provisions of Article 8. Each Expanded Party shall be responsible for the work
performed by such Third Party contractor(s), and shall remain solely responsible
for all costs and expenses associated with its use of Third Party contractor(s)
hereunder.

(b) Each of the Expanded Parties acknowledges that certain of the other Expanded
Parties’ obligations under this Agreement may be performed by Affiliates of such
other Expanded Parties. Each of the Expanded Parties guarantees performance of
this Agreement by any of its Affiliates.

13.21. No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Expanded Parties hereto and their successors and permitted assigns, and, with
the exception of the provisions of Sections 11.1 through 11.3, they shall not be
construed as conferring any rights on any other parties.

13.22. Effect of Termination of the UR Labs-Progenics Agreement.

(a) Background. Progenics and UR Labs, Inc., a Nevada corporation (“UR Labs”),
entered into an Exclusive Sub-License Agreement, dated as of 21 September 2001,
as amended (the “UR Labs-Progenics Agreement”), under which UR Labs granted
Progenics a license, with the right to further sublicense, under certain
Progenics Technology. On 22 December 2005, UR Labs assigned the UR
Labs-Progenics Agreement, together with all Patent Rights and Know-How licensed
thereunder, to ProNev, Progenics’s wholly-owned subsidiary.

(b) Direct License to Salix. Solely for the purpose of maintaining the
continuity of the licenses granted by Progenics to Salix under this Agreement,
should the UR Labs-Progenics Agreement be terminated for any reason other than
as a result of Salix’s uncured material breach of this Agreement (a “Salix
Non-Defaulting Termination”), then ProNev shall, and hereby does, grant to Salix
a direct license under all Progenics Patent Rights and Progenics Know-How
Controlled by ProNev. In such event, the foregoing license shall be on the terms
and conditions of the UR Labs-Progenics Agreement as supplemented by this
Section 13.22 and shall remain in effect for the duration of the license granted
by Progenics to Salix under this Agreement. Progenics hereby consents to
ProNev’s

 

100



--------------------------------------------------------------------------------

grant of such a license to Salix. For purposes of this Section 13.22, the UR
Labs-Progenics Agreement shall be deemed terminated on either (i) the date of
termination pursuant to the UR Labs-Progenics Agreement after giving effect to
any cure or grace periods or, (ii) in the event that Progenics initiates
litigation or arbitration challenging the existence of a termination event, the
date of a final determination of termination by a court of competent
jurisdiction or binding arbitration panel.

(c) Termination of Direct License to Salix. If and to the extent that the
license granted by Progenics to Salix under this Agreement is terminated, in
whole or in part, by Progenics pursuant to Section 10.2 or 10.3, then the
license granted by ProNev to Salix under Section 13.22(b) shall likewise be
automatically terminated to the same extent.

(d) Payments in the Event of Termination of the UR Labs-Progenics Agreement. In
consideration of the direct license granted by ProNev to Salix under
Section 13.22(b), in the event of a Salix Non-Defaulting Termination of the UR
Labs-Progenics Agreement, Salix shall thereafter pay to ProNev [*] (had the UR
Labs-Progenics Agreement remained in effect) in connection with the license
granted by Progenics to Salix under this Agreement, any such payments to be made
at [*].

(e) Restatement of License Agreement. In the event of a Salix Non-Defaulting
Termination of the UR Labs-Progenics Agreement, then, at Salix’s request, Salix
and ProNev shall enter into an agreement memorializing and restating the direct
license granted to Salix by ProNev under Section 13.22(b) on the terms and
conditions provided for in this Section 13.22.

(f) Certain Representations and Warranties. ProNev hereby represents, warrants,
and covenants to Salix as follows:

(i) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(ii) the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval;

(iii) it has the power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement;

(iv) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions hereof do not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (A) a loan agreement, guaranty, financing agreement, agreement
relating to one or more Patent Rights or other agreement or instrument binding
or affecting it or its property; (B) the provisions of its

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

101



--------------------------------------------------------------------------------

charter or operative documents or bylaws; or (C) any law, regulation, order,
writ, injunction or decree of any court or governmental authority entered
against it or by which any of its property is bound; and

(v) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement.

13.23. Effect of Termination of the [*] Agreement.

(a) Background. Progenics and [*] and [*] entered into the [*] Agreement under
which [*] granted Progenics a license, with the right to further sublicense,
under certain Progenics Technology. On [*].

(b) Direct License to Salix. Solely for the purpose of maintaining the
continuity of the licenses granted by Progenics to Salix under this Agreement,
should the [*] Agreement be terminated for any reason other than as a result of
a Salix Non-Defaulting Termination, then [*] shall, and hereby does, grant to
Salix a direct license under all Progenics Patent Rights and Progenics Know-How
Controlled by [*]. In such event, the foregoing license shall be on the terms
and conditions of the [*] Agreement as supplemented by this Section 13.23 and
shall remain in effect for the duration of the license granted by Progenics to
Salix under this Agreement. Progenics hereby consents to [*]’s grant of such a
license to Salix. For purposes of this Section 13.23, the [*] Agreement shall be
deemed terminated on either (i) the date of termination pursuant to the [*]
Agreement after giving effect to any cure or grace periods or, (ii) in the event
that Progenics initiates litigation or arbitration challenging the existence of
a termination event, the date of a final determination of termination by a court
of competent jurisdiction or binding arbitration panel.

(c) Termination of Direct License to Salix. If and to the extent that the
license granted by Progenics to Salix under this Agreement is terminated, in
whole or in part, by Progenics pursuant to Section 10.2 or 10.3, then the
license granted by Excelsior to Salix under Section 13.23(b) shall likewise be
automatically terminated to the same extent.

(d) Payments in the Event of Termination of the [*] Agreement. In consideration
of the direct license granted by [*] to Salix under Section 13.23(b), in the
event of a Salix Non-Defaulting Termination of the [*] Agreement, Salix shall
thereafter pay to [*] [*] (had the [*] Agreement remained in effect) in
connection with the license granted by Progenics to Salix under this Agreement,
any such payments to be made [*].

(e) Restatement of License Agreement. In the event of a Salix Non-Defaulting
Termination of the [*] Agreement, then, at Salix’s request, Salix and [*] shall
enter into an agreement memorializing and restating the direct license granted
to Salix by [*] under Section 13.23(b) on the terms and conditions provided for
in this Section 13.23.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

102



--------------------------------------------------------------------------------

(f) Certain Representations and Warranties. Excelsior hereby represents,
warrants, and covenants to Salix as follows:

(i) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;

(ii) the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval;

(iii) it has the power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement;

(iv) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions hereof do not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (A) a loan agreement, guaranty, financing agreement, agreement
relating to one or more Patent Rights or other agreement or instrument binding
or affecting it or its property; (B) the provisions of its charter or operative
documents or bylaws; or (C) any law, regulation, order, writ, injunction or
decree of any court or governmental authority entered against it or by which any
of its property is bound; and

(v) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Expanded Parties have
duly executed this Agreement to be effective as of the Effective Date.

 

Salix Pharmaceuticals, Inc.     Progenics Pharmaceuticals, Inc. By:  

 

    By:  

 

Name:   Carolyn J. Logan     Name:   Title:   President and Chief Executive
Officer     Title:         Progenics Pharmaceuticals Nevada, Inc.       By:  

 

      Name:         Title:         Excelsior Life Sciences Ireland Limited      
By:  

 

      Name:         Title:  

[Signature page for License Agreement]



--------------------------------------------------------------------------------

Schedule 1.32

CHEMICAL DRAWING OF THE COMPOUND

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 1.135

SALIX COGs

As used in this Agreement, “Salix COGs” means:

 

I. [*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 1.139

SALIX COMPETITORS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 4.1

INITIAL DEVELOPMENT OUTLINE

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 4.6(d)

MAJOR SUPPLY AND OTHER CONTRACTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 5.1(a)

INITIAL COMMERCIALIZATION OUTLINE

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule [*]

[*]

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule [*]

[*]

 

National Phase Countries   European Patent Office Member States

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(a)(i)

LICENSED PATENT RIGHTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(a)(ii)

PROGENICS THIRD PARTY AGREEMENTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(b)(i)

WYETH COLLABORATION PATENT RIGHTS

See the properties on Schedule 9.2(a)(i) where Wyeth is listed as sole owner.



--------------------------------------------------------------------------------

Schedule 9.2(b)(ii)

WYETH COLLABORATION JOINT PATENT RIGHTS

See the properties on Schedule 9.2(a)(i) where Wyeth is listed as joint owner
with Progenics.



--------------------------------------------------------------------------------

Schedule 9.2(c)(i)

EXCEPTIONS TO OWNERSHIP OF PATENT RIGHTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(c)(ii)

EXCEPTIONS TO OWNERSHIP OF INTEREST IN JOINT PATENT RIGHTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(d)

EXCEPTIONS AS TO INVENTORS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(e)

EXCEPTIONS AS TO PRIOR ART

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(f)

EXCEPTIONS AS TO INTEREST IN PROGENICS KNOW-HOW

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(i)

EXCEPTIONS AS TO FREEDOM TO OPERATE

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(j)(i)

EXCEPTIONS AS TO VALIDITY AND ENFORCEABILITY OF PROGENICS PATENT RIGHTS

[*].

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(j)(ii)

EXCEPTIONS AS TO MISAPPROPRIATION

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(j)(iii)

EXCEPTIONS AS TO CLAIMS OF INVALIDITY OR UNENFORCEABILITY OF

LICENSED PATENT RIGHTS

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(m)

RELISTOR MARKS

Registrations and Applications:

[*]

Exceptions:

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(o)

ADVERSE INFORMATION

Exceptions:

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(p)

STUDIES

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(r)(i)

REGULATORY APPROVALS

[*]

Exceptions:

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 9.2(s)

PROMOTIONAL MATERIALS

U.S.:

The Promotional Materials enumerated on the [*].

Ex-U.S.:

The Promotional Materials enumerated in the [*].

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.